Exhibit 10.1

 

AUGMEDIX, INC.

 

2013 EQUITY INCENTIVE PLAN

 

As Adopted on April 30, 2013

 

As amended on May 28, 2014

As amended on December 23, 2014

As amended on October 5, 2015

As amended on November 3, 2016

As amended on May 19, 2017

As amended on October 15, 2018

As amended on March 27, 2019

As amended on April 18, 2019

& As amended on September 3, 2019

 

1. PURPOSE. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, its Parent and Subsidiaries by offering
eligible persons an opportunity to participate in the Company’s future
performance through the grant of Awards covering Shares. Capitalized terms not
defined in the text are defined in Section 14 hereof. Although this Plan is
intended to be a written compensatory benefit plan within the meaning of Rule
701, grants may be made pursuant to this Plan that do not qualify for exemption
under Rule 701 or Section 25102(o). Any requirement of this Plan that is
required in law only because of Section 25102(o) need not apply if the Committee
so provides.

 

2. SHARES SUBJECT TO THE PLAN.

 

2.1 Number of Shares Available. Subject to Sections 2.2 and 11 hereof, the total

 

number of Shares reserved and available for grant and issuance pursuant to this
Plan will be 11,832,515 Shares. Subject to Sections 2.2 and 11 hereof, Shares
subject to Awards that are cancelled, forfeited, settled in cash, used to pay
withholding obligations or pay the exercise price of an Option or that expire by
their terms at any time will again be available for grant and issuance in
connection with other Awards. In the event that Shares previously issued under
the Plan are reacquired by the Company pursuant to a forfeiture provision, right
of first refusal, or repurchase by the Company, such Shares shall be added to
the number of Shares then available for issuance under the Plan. At all times
the Company will reserve and keep available a sufficient number of Shares as
will be required to satisfy the requirements of all Awards granted and
outstanding under this Plan. In no event shall the total number of Shares issued
(counting each reissuance of a Share that was previously issued and then
forfeited or repurchased by the Company as a separate issuance) under the Plan
upon exercise of ISOs exceed 118,325,150 Shares (adjusted in proportion to any
adjustments under Section 2.2 hereof) over the term of the Plan (the “ISO
Limit”). Subject to Sections 2.2 and 11 hereof, in the event that the number of
Shares reserved for issuance under the Plan is increased, the ISO Limit shall be
automatically increased by such number of Shares such that the ISO Limit equals
(a) ten (10) multiplied by (b) the number of Shares reserved for issuance under
the Plan.

 

2.2 Adjustment of Shares. In the event that the number of outstanding shares of
the Company’s Common Stock is changed by a stock dividend, recapitalization,
stock split, reverse stock split, subdivision, combination, reclassification or
other change in the capital structure of the Company affecting Shares without
consideration, then in order to prevent diminution or enlargement of the
benefits or potential benefits intended to be made available under the Plan (a)
the number of Shares reserved for issuance under this Plan, (b) the Exercise
Prices of and number of Shares subject to outstanding Options and SARs, and (c)
the Purchase Prices of and/or number of Shares subject to other outstanding
Awards will be proportionately adjusted, subject to any required action by the
Board or the stockholders of the Company and compliance with applicable
securities laws; provided, however, that fractions of a Share will not be issued
but will either be paid in cash at the Fair Market Value of such fraction of a
Share or will be rounded down to the nearest whole Share, as determined by the
Committee.

 



   

 

 

3. PLAN FOR BENEFIT OF SERVICE PROVIDERS.

 

3.1 Eligibility. The Committee will have the authority to select persons to
receive Awards. ISOs (as defined in Section 4 hereof) may be granted only to
employees (including officers and directors who are also employees) of the
Company or of a Parent or Subsidiary of the Company. NQSOs (as defined in
Section 4 hereof) and all other types of Awards may be granted to employees,
officers, directors and consultants of the Company or any Parent or Subsidiary
of the Company; provided such consultants render bona fide services not in
connection with the offer and sale of securities in a capital-raising
transaction when Rule 701 is to apply to the Award granted for such services. A
person may be granted more than one Award under this Plan.

 

3.2 No Obligation to Employ. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary or limit in any way the right of the Company
or any Parent or Subsidiary to terminate Participant’s employment or other
relationship at any time, with or without Cause.

 

4. OPTIONS. The Committee may grant Options to eligible persons described in
Section 3 hereof and will determine whether such Options will be Incentive Stock
Options within the meaning of the Code (“ISOs”) or Nonqualified Stock Options
(“NQSOs”), the number of Shares subject to the Option, the Exercise Price of the
Option, the period during which the Option may be exercised, and all other terms
and conditions of the Option, subject to the following.

 

4.1 Form of Option Grant. Each Option granted under this Plan will be evidenced
by an Award Agreement which will expressly identify the Option as an ISO or an
NQSO (“Stock Option Agreement”), and will be in such form and contain such
provisions (which need not be the same for each Participant) as the Committee
may from time to time approve, and which will comply with and be subject to the
terms and conditions of this Plan.

 

4. 2 Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, unless a later date is
otherwise specified by the Committee. The Stock Option Agreement and a copy of
this Plan will be delivered to the Participant within a reasonable time after
the granting of the Option.

 

4.3 Exercise Period. Options may be exercisable within the time or upon the
events determined by the Committee in the Award Agreement and may be awarded as
immediately exercisable but subject to repurchase pursuant to Section 10 hereof
or may be exercisable within the times or upon the events determined by the
Committee as set forth in the Stock Option Agreement governing such Option;
provided, however, that (a) no Option will be exercisable after the expiration
of ten (10) years from the date the Option is granted; and (b) no ISO granted to
a person who directly or by attribution owns more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or of any
Parent or Subsidiary (“Ten Percent Stockholder”) will be exercisable after the
expiration of five (5) years from the date the ISO is granted. The Committee
also may provide for Options to become exercisable at one time or from time to
time, periodically or otherwise, in such number of Shares or percentage of
Shares as the Committee determines.

 

 2 

 

 

4.4 Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted and shall not be less than the Fair Market
Value per Share unless expressly determined in writing by the Committee on the
Option’s date of grant; provided that the Exercise Price of an ISO granted to a
Ten Percent Stockholder will not be less than one hundred ten percent (110%) of
the Fair Market Value of the Shares on the date of grant. Payment for the Shares
purchased must be made in accordance with Section 8 hereof.

 

4.5 Method of Exercise. Options may be exercised only by delivery to the Company
of a stock option exercise agreement (the “Exercise Agreement”) in the form
specified by the Committee, which may be in electronic or paper form (and which
need not be the same for each Participant) . The Exercise Agreement will state
(a) the number of Shares being purchased, (b) the restrictions imposed on the
Shares purchased under such Exercise Agreement, if any, and (c) such
representations and agreements regarding Participant’s investment intent and
access to information and other matters, if any, as may be required or desirable
by the Company to comply with applicable securities laws. Each Participant’s
Exercise Agreement may be modified by (i) agreement of Participant and the
Company or (ii) substitution by the Company, upon becoming a public company, in
order to add the payment terms set forth in Section 8.1 that apply to a public
company and such other terms as shall be necessary or advisable in order to
exercise a public company option. Upon exercise of an Option, Participant shall
execute and deliver to the Company the Exercise Agreement then in effect,
together with payment in full of the Exercise Price for the number of Shares
being purchased and payment of any applicable taxes. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 2.2 of the Plan. Exercising an
Option in any manner will decrease the number of Shares thereafter available,
both for purposes of the Plan and for sale under the Option, by the number of
Shares as to which the Option is exercised.

 

4.6 Termination. Subject to earlier termination pursuant to Sections 11 and 13.1
hereof and notwithstanding the exercise periods set forth in the Stock Option
Agreement, exercise of an Option will always be subject to the following terms
and conditions.

 

4.6.1 Other than Death or Disability or for Cause. If the Participant is
Terminated for any reason other than death, Disability or for Cause, then the
Participant may exercise such Participant’s Options only to the extent that such
Options are exercisable as to Vested Shares upon the Termination Date or as
otherwise determined by the Committee. Such Options must be exercised by the
Participant, if at all, as to all or some of the Vested Shares calculated as of
the Termination Date or such other date determined by the Committee, within
three (3) months after the Termination Date (or within such shorter time period,
not less than thirty (30) days, or within such longer time period after the
Termination Date as may be determined by the Committee, with any exercise beyond
three (3) months after the date Participant ceases to be an employee deemed to
be an NQSO) but in any event, no later than the expiration date of the Options.

 

4.6.2 Death or Disability. If the Participant is Terminated because of
Participant’s death or Disability (or the Participant dies within three (3)
months after a Termination other than for Cause), then Participant’s Options may
be exercised only to the extent that such Options are exercisable as to Vested
Shares by Participant on the Termination Date or as otherwise determined by the
Committee. Such options must be exercised by Participant (or Participant’s legal
representative or authorized assignee), if at all, as to all or some of the
Vested Shares calculated as of the Termination Date or such other date
determined by the Committee, within twelve (12) months after the Termination
Date (or within such shorter time period, not less than six (6) months, or
within such longer time period, after the Termination Date as may be determined
by the Committee, with any exercise beyond (a) three (3) months after the date
Participant ceases to be an employee when the Termination is for any reason
other than the Participant’s death or disability, within the meaning of Section
22(e)(3) of the Code, or (b) twelve (12) months after the date Participant
ceases to be an employee when the Termination is for Participant’s disability,
within the meaning of Section 22(e)(3) of the Code, deemed to be an NQSO) but in
any event no later than the expiration date of the Options.

 



 3 

 

 

4.6.3 For Cause. If the Participant is terminated for Cause, the Participant may
exercise such Participant’s Options, but not to an extent greater than such
Options are exercisable as to Vested Shares upon the Termination Date and
Participant’s Options shall expire on such Participant’s Termination Date, or at
such later time and on such conditions as are determined by the Committee.

 

4.7 Limitations on Exercise. The Committee may specify a reasonable minimum
number of Shares that may be purchased on any exercise of an Option, provided
that such minimum number will not prevent Participant from exercising the Option
for the full number of Shares for which it is then exercisable.

 

4.8 Limitations on ISOs. The aggregate Fair Market Value (determined as of the
date of grant) of Shares with respect to which ISOs are exercisable for the
first time by a Participant during any calendar year (under this Plan or under
any other incentive stock option plan of the Company or any Parent or Subsidiary
of the Company) will not exceed One Hundred Thousand Dollars ($100,000). If the
Fair Market Value of Shares on the date of grant with respect to which ISOs are
exercisable for the first time by a Participant during any calendar year exceeds
One Hundred Thousand Dollars ($100,000), then the Options for the first One
Hundred Thousand Dollars ($100,000) worth of Shares to become exercisable in
such calendar year will be ISOs and the Options for the amount in excess of One
Hundred Thousand Dollars ($100,000) that become exercisable in that calendar
year will be NQSOs. In the event that the Code or the regulations promulgated
thereunder are amended after the Effective Date (as defined in Section 13.1
hereof) to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to ISOs, then such different limit will be automatically
incorporated herein and will apply to any Options granted after the effective
date of such amendment.

 

4.9 Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Subject to Section 4.10 hereof, the Committee may reduce the Exercise Price of
outstanding Options without the consent of Participants by a written notice to
them; provided, however, that the Exercise Price may not be reduced below the
minimum Exercise Price that would be permitted under Section 4.4 hereof for
Options granted on the date the action is taken to reduce the Exercise Price.

 

4.10 No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant, to disqualify any Participant’s ISO under Section 422 of the
Code.

 



 4 

 

 

5. RESTRICTED STOCK. A Restricted Stock Award is an offer by the Company to sell
to an eligible person Shares that are subject to certain specified restrictions.
The Committee will determine to whom an offer will be made, the number of Shares
the person may purchase, the Purchase Price, the restrictions to which the
Shares will be subject, and all other terms and conditions of the Restricted
Stock Award, subject to the following terms and conditions.

 

5.1 Form of Restricted Stock Award. Award made pursuant to this Plan will be
evidenced by All purchases under a Restricted Stock an Award Agreement
(“Restricted Stock Purchase Agreement”) that will be in such form (which need
not be the same for each Participant) as the Committee will from time to time
approve, and will comply with and be subject to the terms and conditions of this
Plan. The Restricted Stock Award will be accepted by the Participant’s execution
and delivery of the Restricted Stock Purchase Agreement and full payment for the
Shares to the Company within thirty (30) days from the date the Restricted Stock
Purchase Agreement is delivered to the person in electronic or written form. If
such person does not execute and deliver the Restricted Stock Purchase Agreement
along with full payment for the Shares to the Company within such thirty (30)
days, then the offer will terminate, unless otherwise determined by the
Committee.

 

5.2 Purchase Price. The Purchase Price of Shares sold pursuant to a Restricted
Stock Award will be determined by the Committee on the date the Restricted Stock
Award is granted or at the time the purchase is consummated. Payment of the
Purchase Price must be made in accordance with Section 8 hereof.

 

5.3 Dividends and Other Distributions. Participants holding Restricted Stock
will be entitled to receive all dividends and other distributions paid with
respect to such Shares, unless the Committee provides otherwise at the time of
award. If any such dividends or distributions are paid in Shares, the Shares
will be subject to the same restrictions on transferability and forfeitability
as the Shares of Restricted Stock with respect to which they were paid.

 

5.4 Restrictions. Restricted Stock Awards may be subject to the restrictions set
forth in Sections 9 and 10 hereof or, with respect to a Restricted Stock Award
to which Section 25102(o) is to apply, such other restrictions not inconsistent
with Section 25102(o).

 

6. RESTRICTED STOCK UNITS.

 

6. 1 Awards of Restricted Stock Units. A Restricted Stock Unit (“RSU”) is an
Award covering a number of Shares that may be settled in cash, or by issuance of
those Shares at a date in the future. No Purchase Price shall apply to an RSU
settled in Shares. All grants of Restricted Stock Units will be evidenced by an
Award Agreement that will be in such form (which need not be the same for each
Participant) as the Committee will from time to time approve, and will comply
with and be subject to the terms and conditions of this Plan. No RSU will have a
term longer than ten (10) years from the date the RSU is granted.

 

6.2 Form and Timing of Settlement. To the extent permissible under applicable
law, the Committee may permit a Participant to defer payment under a RSU to a
date or dates after the RSU is earned, provided that the terms of the RSU and
any deferral satisfy the requirements of Section 409A of the Code (or any
successor) and any regulations or rulings promulgated thereunder. Payment may be
made in the form of cash or whole Shares or a combination thereof, all as the
Committee determines.

 

6.3 Dividend Equivalent Payments. The Committee may permit Participants holding
RSUs to receive dividend equivalent payments on outstanding RSUs if and when
dividends are paid to stockholders on the Shares. In the discretion of the
Committee, such dividend equivalent payments may be paid in cash or Shares and
they may either be paid at the same time as dividend payments are made to
stockholders or delayed until the time when the Shares are issued pursuant to
the RSUs and may be subject to the same vesting requirements as the RSUs. If the
Committee permits dividend equivalent payments to be made on RSUs, the terms and
conditions for such payments will be set forth in the Award Agreement.

 

 5 

 

 

7. STOCK APPRECIATION RIGHTS.

 

7.1 Awards of SARs. Stock Appreciation Rights (“SARs”) may be settled in cash,
or Shares (which may consist of Restricted Stock or RSUs), having a value equal
to the value determined by multiplying the difference between the Fair Market
Value on the date of exercise over the Exercise Price and the number of Shares
with respect to which the SAR is being settled. All grants of SARs made pursuant
to this Plan will be evidenced by an Award Agreement that will be in such form
(which need not be the same for each Participant) as the Committee will from
time to time approve, and will comply with and be subject to the terms and
conditions of this Plan.

 

7.2 Exercise Period and Expiration Date. A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the Award Agreement governing such SAR. The Award Agreement shall set forth
the Expiration Date; provided that no SAR will be exercisable after the
expiration of ten (10) years from the date the SAR is granted.

 

7.3 Exercise Price. The Committee will determine the Exercise Price of the SAR
when the SAR is granted, and which may not be less than the Fair Market Value on
the date of grant and may be settled in cash or in Shares.

 

7.4 Termination. Subject to earlier termination pursuant to Sections 11 and 13.1
hereof and notwithstanding the exercise periods set forth in the Award
Agreement, exercise of SARs will always be subject to the following terms and
conditions.

 

7.4.1 Other than Death or Disability or for Cause. If the Participant is
Terminated for any reason other than death, Disability or for Cause, then the
Participant may exercise such Participant’s SARs only to the extent that such
SARs are exercisable as to vested Shares upon the Termination Date or as
otherwise determined by the Committee. SARs must be exercised by the
Participant, if at all, as to all or some of the vested Shares calculated as of
the Termination Date or such other date determined by the Committee, within
three (3) months after the Termination Date (or within such shorter time period,
not less than thirty (30) days, or within such longer time period after the
Termination Date as may be determined by the Committee) but in any event, no
later than the expiration date of the SARs.

 

7.4.2 Death or Disability. If the Participant is Terminated because of
Participant’s death or Disability (or the Participant dies within three (3)
months after a Termination other than for Cause), then Participant’s SARs may be
exercised only to the extent that such SARs are exercisable as to vested Shares
by Participant on the Termination Date or as otherwise determined by the
Committee. Such SARs must be exercised by Participant (or Participant’s legal
representative or authorized assignee), if at all, as to all or some of the
vested Shares calculated as of the Termination Date or such other date
determined by the Committee, within twelve (12) months after the Termination
Date (or within such shorter time period, not less than six (6) months, or
within such longer time period after the Termination Date as may be determined
by the Committee) but in any event no later than the expiration date of the
SARs.

 

7.4.3 For Cause. If the Participant is terminated for Cause, the Participant may
exercise such Participant’s SARs, but not to an extent greater than such SARs
are exercisable as to vested Shares upon the Termination Date and Participant’s
SARs shall expire on such Participant’s Termination Date, or at such later time
and on such conditions as are determined by the Committee.

 

 6 

 

8. PAYMENT FOR PURCHASES AND EXERCISES.

 

8. 1 Payment in General. Payment for Shares acquired pursuant to this Plan may
be made in cash (by check) or, where expressly approved for the Participant by
the Committee and where permitted by law:

 

(a) by cancellation of indebtedness of the Company owed to the Participant;

 

(b) by surrender of shares of the Company that are clear of all liens, claims,
encumbrances or security interests and: (i) for which the Company has received
“full payment of the purchase price” within the meaning of SEC Rule 144 (and, if
such shares were purchased from the Company by use of a promissory note, such
note has been fully paid with respect to such shares) or (ii) that were obtained
by Participant in the public market;

 

(c) by tender of a full recourse promissory note having such terms as may be
approved by the Committee and bearing interest at a rate sufficient to avoid
imputation of income under Sections 483 and 1274 of the Code; provided, however,
that Participants who are not employees or directors of the Company will not be
entitled to purchase Shares with a promissory note unless the note is adequately
secured by collateral other than the Shares; provided, further, that the portion
of the Exercise Price or Purchase Price, as the case may be, equal to the par
value (if any) of the Shares must be paid in cash or other legal consideration
permitted by the laws under which the Company is then incorporated or organized;

 

(d) by waiver of compensation due or accrued to the Participant from the Company
for services rendered;

 

(e) by participating in a formal cashless exercise program implemented by the
Committee in connection with the Plan;

 

(f) subject to compliance with applicable law and solely in the discretion of
the Committee, provided that a public market for the Company’s Common Stock
exists, by exercising through a “same day sale” commitment from the Participant
and a broker-dealer whereby the Participant irrevocably elects to exercise the
Award and to sell a portion of the Shares so purchased sufficient to pay the
total Exercise Price or Purchase Price, and whereby the broker-dealer
irrevocably commits upon receipt of such Shares to forward the total Exercise
Price or Purchase Price directly to the Company; or

 

(g) by any combination of the foregoing or any other method of payment approved
by the Committee.

 

8.2 Withholding Taxes.

 

8.2.1 Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan, the Company may require the Participant to remit
to the Company an amount sufficient to satisfy applicable tax withholding
requirements prior to the delivery of any certificate or certificates for such
Shares. Whenever, under this Plan, payments in satisfaction of Awards are to be
made in cash by the Company, such payment will be net of an amount sufficient to
satisfy applicable tax withholding requirements.

 



 7 

 

 

8.2.2 Stock Withholding. When, under applicable tax laws, a Participant incurs
tax liability in connection with the exercise or vesting of any Award that is
subject to tax withholding and the Participant is obligated to pay the Company
the amount required to be withheld, the Committee may in its sole discretion
allow the Participant to satisfy the minimum tax withholding obligation by
electing to have the Company withhold from the Shares to be issued up to the
minimum number of Shares having a Fair Market Value on the date that the amount
of tax to be withheld is to be determined that is not more than the minimum
amount to be withheld; or to arrange a mandatory “sell to cover” on
Participant’s behalf (without further authorization) but in no event will the
Company withhold Shares or “sell to cover” if such withholding would result in
adverse accounting consequences to the Company. Any elections to have Shares
withheld or sold for this purpose will be made in accordance with the
requirements established by the Committee for such elections and be in writing
in a form acceptable to the Committee.

 

9. RESTRICTIONS ON AWARDS.

 

9. 1 Transferability. Except as permitted by the Committee, Awards granted under
this Plan, and any interest therein, will not be transferable or assignable by
Participant, other than by will or by the laws of descent and distribution, and,
with respect to NQSOs, by instrument to an inter vivos or testamentary trust in
which the NQSOs are to be passed to beneficiaries upon the death of the trustor
(settlor), or by gift to “family member” as that term is defined in Rule 701,
and may not be made subject to execution, attachment or similar process. For the
avoidance of doubt, the prohibition against assignment and transfer applies to a
stock option and, prior to exercise , the shares to be issued on exercise of a
stock option, and pursuant to the foregoing sentence shall be understood to
include, without limitation, a prohibition against any pledge, hypothecation, or
other transfer, including any short position, any “put equivalent position” or
any “call equivalent position” (in each case, as defined in Rule 16a-1
promulgated under the Exchange Act). Unless an Award is transferred pursuant to
the terms of this Section, during the lifetime of the Participant an Award will
be exercisable only by the Participant or Participant’s legal representative and
any elections with respect to an Award may be made only by the Participant or
Participant’s legal representative. The terms of an Option shall be binding upon
the executor, administrator, successors and assigns of the Participant who is a
party thereto.

 

9.2 Securities Law and Other Regulatory Compliance. Although this Plan is
intended to be a written compensatory benefit plan within the meaning of Rule
701 promulgated under the Securities Act, grants may be made pursuant to this
Plan that do not qualify for exemption under Rule 701 or Section 25102(o). Any
requirement of this Plan which is required in law only because of Section
25102(o) need not apply with respect to a particular Award to which Section
25102(o) will not apply. An Award will not be effective unless such Award is in
compliance with all applicable federal and state securities laws, rules and
regulations of any governmental body, and the requirements of any stock exchange
or automated quotation system upon which the Shares may then be listed or
quoted, as they are in effect on the date of grant of the Award and also on the
date of exercise or other issuance. Notwithstanding any other provision in this
Plan, the Company will have no obligation to issue or deliver certificates for
Shares under this Plan prior to (a) obtaining any approvals from governmental
agencies that the Company determines are necessary or advisable, and/or (b)
compliance with any exemption, completion of any registration or other
qualification of such Shares under any state or federal law or ruling of any
governmental body that the Company determines to be necessary or advisable. The
Company will be under no obligation to register the Shares with the SEC or to
effect compliance with the exemption, registration, qualification or listing
requirements of any state securities laws, stock exchange or automated quotation
system, and the Company will have no liability for any inability or failure so
do.

 



 8 

 

 

9.3 Exchange and Buyout of Awards. The Committee may, at any time or from time
to time, authorize the Company, with the consent of the respective Participants,
to issue new Awards in exchange for the surrender and cancellation of any or all
outstanding Awards. Without prior stockholder approval the Committee may reprice
Options or SARs (and where such repricing is a reduction in the Exercise Price
of outstanding Options or SARs, the consent of the affected Participants is not
required provided written notice is provided to them). The Committee may at any
time buy from a Participant an Award previously granted with payment in cash,
Shares (including Restricted Stock) or other consideration, based on such terms
and conditions as the Committee and the Participant may agree.

 

10. RESTRICTIONS ON SHARES.

 

10.1 Privileges of Stock Ownership. No Participant will have any of the rights
of a stockholder with respect to any Shares until such Shares are issued to the
Participant. After Shares are issued to the Participant, the Participant will be
a stockholder and have all the rights of a stockholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock. The Participant will have no right to retain such stock
dividends or stock distributions with respect to Unvested Shares that are
repurchased as described in this Section 10.

 

10. 2 Rights of First Refusal and Repurchase. At the discretion of the
Committee, the Company may reserve to itself and/or its assignee(s) in the Award
Agreement (a) a right of first refusal to purchase all Shares that a Participant
(or a subsequent transferee) may propose to transfer to a third party, provided
that such right of first refusal terminates upon the Company’s initial public
offering of Common Stock pursuant to an effective registration statement filed
under the Securities Act and (b) a right to repurchase Unvested Shares held by a
Participant for cash and/or cancellation of purchase money indebtedness owed to
the Company by the Participant following such Participant’s Termination at any
time.

 

10.3 Escrow; Pledge of Shares. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated. The Committee may cause a legend or legends
referencing such restrictions to be placed on the certificate. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral. In connection with any pledge of the Shares, Participant
will be required to execute and deliver a written pledge agreement in such form
as the Committee will from time to time approve. The Shares purchased with the
promissory note may be released from the pledge on a pro rata basis as the
promissory note is paid.

 

10.4 Securities Law Restrictions. All certificates for Shares or other
securities delivered under this Plan will be subject to such stock transfer
orders, legends and other restrictions as the Committee may deem necessary or
advisable, including restrictions under any applicable federal, state or foreign
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed or quoted.

 

 9 

 

11. CORPORATE TRANSACTIONS.

 

11.1 Acquisitions or Other Combinations. In the event that the Company is
subject to an Acquisition or Other Combination, outstanding Awards acquired
under the Plan shall be subject to the agreement evidencing the Acquisition or
Other Combination, which need not treat all outstanding Awards in an identical
manner. Such agreement, without the Participant’s consent, shall provide for one
or more of the following with respect to all outstanding Awards as of the
effective date of such Acquisition or Other Combination:

 

(a) The continuation of such outstanding Awards by the Company (if the Company
is the successor entity).

 

(b) The assumption of outstanding Awards by the successor or acquiring entity
(if any) in such Acquisition or Other Combination (or by any of its Parents, if
any), which assumption, will be binding on all Participants; provided that the
exercise price and the number and nature of shares issuable upon exercise of any
such option or stock appreciation right, or any award that is subject to Section
409A of the Code, will be adjusted appropriately pursuant to Section 424(a) and
Section 409A of the Code. For the purposes of this Section 10, an Award will be
considered assumed if, following the Acquisition or Other Combination, the Award
confers the right to purchase or receive, for each Share subject to the Award
immediately prior to the Acquisition or Other Combination, the consideration
(whether stock, cash, or other securities or property) received in the
Acquisition or Other Combination by holders of Shares for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the Acquisition or Other Combination is not solely common stock of the
successor corporation or its Parent, the Committee may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, for each Share subject to such Award, to be solely common
stock of the successor corporation or its Parent equal in fair market value to
the per share consideration received by holders of Common Stock in the
Acquisition or Other Combination.

 

(c) The substitution by the successor or acquiring entity in such Acquisition or
Other Combination (or by any of its Parents, if any) of equivalent awards with
substantially the same terms for such outstanding Awards (except that the
exercise price and the number and nature of shares issuable upon exercise of any
such option or stock appreciation right, or any award that is subject to Section
409A of the Code, will be adjusted appropriately pursuant to Section 424(a) and
Section 409A of the Code).

 

(d) The full or partial exercisability or vesting and accelerated expiration of
outstanding Awards.

 

(e) The settlement of the full value of such outstanding Award (whether or not
then vested or exercisable) in cash, cash equivalents, or securities of the
successor entity (or its Parent, if any) with a Fair Market Value equal to the
required amount, followed by the cancellation of such Awards; provided however,
that such Award may be cancelled without consideration if such Award has no
value, as determined by the Committee, in its discretion. Subject to Section
409A of the Code, such payment may be made in installments and may be deferred
until the date or dates when the Award would have become exercisable or vested.
Such payment may be subject to vesting based on the Participant’s continued
service, provided that without the Participant’s consent, the vesting schedule
shall not be less favorable to the Participant than the schedule under which the
Award would have become vested or exercisable. For purposes of this Section
11.1(e), the Fair Market value of any security shall be determined without
regard to any vesting conditions that may apply to such security.

 



 10 

 

 

(f) The cancellation of outstanding Awards in exchange for no consideration.

 

Immediately following an Acquisition or Other Combination, outstanding Awards
shall terminate and cease to be outstanding, except to the extent such Awards,
have been continued, assumed or substituted, as described in Sections 11.1(a),
(b) and/or (c).

 

11. 2 Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another entity, whether
in connection with an acquisition of such other entity or otherwise, by either
(a) granting an Award under this Plan in substitution of such other entity’s
award or (b) assuming and/or converting such award as if it had been granted
under this Plan if the terms of such assumed award could be applied to an Award
granted under this Plan. Such substitution or assumption will be permissible if
the holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other entity had applied the rules of
this Plan to such grant. In the event the Company assumes an award granted by
another entity, the terms and conditions of such award will remain unchanged
(except that the exercise price and the number and nature of shares issuable
upon exercise of any such option or stock appreciation right, or any award that
is subject to Section 409A of the Code, will be adjusted appropriately pursuant
to Section 424(a) of the Code). In the event the Company elects to grant a new
Option or SAR rather than assuming an existing option or stock appreciation
right, such new Option or SAR may be granted with a similarly adjusted Exercise
Price.

 

12. ADMINISTRATION.

 

12.1 Committee Authority. This Plan will be administered by the Committee or the
Board if no Committee is created by the Board. Subject to the general purposes,
terms and conditions of this Plan, and to the direction of the Board, the
Committee will have full power to implement and carry out this Plan. Without
limitation, the Committee will have the authority to:

 

(a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;

 

(b) prescribe, amend, expand, modify and rescind or terminate rules and
regulations relating to this Plan;

 

(c) approve persons to receive Awards;

 

(d) determine the form and terms of Awards;

 

(e) determine the number of Shares or other consideration subject to Awards
granted under this Plan;

 

(f) determine the Fair Market Value in good faith and interpret the applicable
provisions of this Plan and the definition of Fair Market Value in connection
with circumstances that impact the Fair Market Value, if necessary;

 

 11 

 

(g) determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or awards under any other incentive or compensation plan of the Company or
any Parent or Subsidiary of the Company;

 

(h) grant waivers of any conditions of this Plan or any Award;

 

(i) determine the terms of vesting, exercisability and payment of Awards to be
granted pursuant to this Plan;

 

(j) correct any defect, supply any omission, or reconcile any inconsistency in
this Plan, any Award, any Award Agreement, any Exercise Agreement or any
Restricted Stock Purchase Agreement;

 

(k) determine whether an Award has been earned;

 

(l) extend the vesting period beyond a Participant’s Termination Date;

 

(m) adopt rules and/or procedures (including the adoption of any subplan under
this Plan) relating to the operation and administration of the Plan to
accommodate requirements of local law and procedures outside of the United
States;

 

(n) delegate any of the foregoing to a subcommittee consisting of one or more
executive officers pursuant to a specific delegation as may otherwise be
permitted by applicable law; and

 

(o) change the vesting schedule of Awards under the Plan prospectively in the
event that the Participant’s service status changes between full and part time
status in accordance with Company policies relating to work schedules and
vesting of awards; and

 

(p) make all other determinations necessary or advisable in connection with the
administration of this Plan.

 

12.2 Committee Composition and Discretion. The Board may delegate full
administrative authority over the Plan and Awards to a Committee consisting of
at least one member of the Board (or such greater number as may then be required
by applicable law). Unless in contravention of any express terms of this Plan or
Award, any determination made by the Committee with respect to any Award will be
made in its sole discretion either (a) at the time of grant of the Award, or (b)
subject to Section 4.9 hereof, at any later time. Any such determination will be
final and binding on the Company and on all persons having an interest in any
Award under this Plan. To the extent permitted by applicable law, the Committee
may delegate to one or more officers of the Company the authority to grant an
Award under this Plan, provided that each such officer is a member of the Board.

 

12.3 Nonexclusivity of the Plan. Neither the adoption of this Plan by the Board,
the submission of this Plan to the stockholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock options and
other equity awards otherwise than under this Plan, and such arrangements may be
either generally applicable or applicable only in specific cases.

 

 12 

 

12.4 Governing Law. This Plan and all agreements hereunder shall be governed by
and construed in accordance with the laws of the State of California, without
giving effect to that body of laws pertaining to conflict of laws.

 

13. EFFECTIVENESS, AMENDMENT AND TERMINATION OF THE PLAN.

 

13.1 Adoption and Stockholder Approval. This Plan will become effective on the
date that it is adopted by the Board (the “Effective Date”). This Plan will be
approved by the stockholders of the Company (excluding Shares issued pursuant to
this Plan), consistent with applicable laws, within twelve (12) months before or
after the Effective Date. Upon the Effective Date, the Board may grant Awards
pursuant to this Plan; provided, however, that: (a) no Option or SAR may be
exercised prior to initial stockholder approval of this Plan; (b) no Option or
SAR granted pursuant to an increase in the number of Shares approved by the
Board shall be exercised prior to the time such increase has been approved by
the stockholders of the Company; (c) in the event that initial stockholder
approval is not obtained within the time period provided herein, all Awards for
which only the exemption from California’s securities qualification requirements
provided by Section 25102(o) can apply shall be canceled, any Shares issued
pursuant to any such Award shall be canceled and any purchase of such Shares
issued hereunder shall be rescinded; and (d) Awards (to which only the exemption
from California’s securities qualification requirements provided by Section
25102(o) can apply) granted pursuant to an increase in the number of Shares
approved by the Board which increase is not approved by stockholders within the
time then required under Section 25102(o) shall be canceled, any Shares issued
pursuant to any such Awards shall be canceled, and any purchase of Shares
subject to any such Award shall be rescinded.

 

13.2 Term of Plan. Unless earlier terminated as provided herein, this Plan will
automatically terminate ten (10) years after the later of (i) the Effective
Date, or (ii) the most recent increase in the number of Shares reserved under
Section 2 that was approved by stockholders.

 

13.3 Amendment or Termination of Plan. Subject to Section 4.9 hereof, the Board
may at any time (a) terminate or amend this Plan in any respect, including
without limitation amendment of any form of Award Agreement or instrument to be
executed pursuant to this Plan and (b) terminate any and all outstanding
Options, SARs or RSUs upon a dissolution or liquidation of the Company, followed
by the payment of creditors and the distribution of any remaining funds to the
Company’s stockholders; provided, however, that the Board will not, without the
approval of the stockholders of the Company, amend this Plan in any manner that
requires such stockholder approval pursuant to Section 25102(o) or pursuant to
the Code or the regulations promulgated under the Code as such provisions apply
to ISO plans. The termination of the Plan, or any amendment thereof, shall not
affect any Share previously issued or any Award previously granted under the
Plan.

 

14. DEFINITIONS. For all purposes of this Plan, the following terms will have
the following meanings.

 

“Acquisition,” for purposes of Section 11, means:

 

(a) any consolidation or merger in which the Company is a constituent entity or
is a party in which the voting stock and other voting securities of the Company
that are outstanding immediately prior to the consummation of such consolidation
or merger represent, or are converted into, securities of the surviving entity
of such consolidation or merger (or of any Parent of such surviving entity)
that, immediately after the consummation of such consolidation or merger,
together possess less than fifty percent (50%) of the total voting power of all
voting securities of such surviving entity (or of any of its Parents, if any)
that are outstanding immediately after the consummation of such consolidation or
merger;

 



 13 

 

 

(b) a sale or other transfer by the holders thereof of outstanding voting stock
and/or other voting securities of the Company possessing more than fifty percent
(50%) of the total voting power of all outstanding voting securities of the
Company, whether in one transaction or in a series of related transactions,
pursuant to an agreement or agreements to which the Company is a party and that
has been approved by the Board, and pursuant to which such outstanding voting
securities are sold or transferred to a single person or entity, to one or more
persons or entities who are Affiliates of each other, or to one or more persons
or entities acting in concert; or

 

(c) the sale, lease, transfer or other disposition, in a single transaction or
series of related transactions, by the Company and/or any Subsidiary or
Subsidiaries of the Company, of all or substantially all the assets of the
Company and its Subsidiaries taken as a whole, (or, if substantially all of the
assets of the Company and its Subsidiaries taken as a whole are held by one or
more Subsidiaries, the sale or disposition (whether by consolidation, merger,
conversion or otherwise) of such Subsidiaries of the Company), except where such
sale, lease, transfer or other disposition is made to the Company or one or more
wholly owned Subsidiaries of the Company (an “Acquisition by Sale of Assets”).

 

“Affiliate” of a specified person means a person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the person specified (where, for purposes of this
definition, the term “control” (including the terms controlling , controlled by
and under common control with) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, by contract, or
otherwise.

 

“Award” means any award pursuant to the terms and conditions of this Plan,
including any Option, Restricted Stock Unit, Stock Appreciation Right or
Restricted Stock Award.

 

“Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award as approved by the Committee.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means Termination because of (a) Participant’s unauthorized misuse of
the Company or a Parent or Subsidiary of the Company’s trade secrets or
proprietary information, (b) Participant’s conviction of or plea of nolo
contendere to a felony or a crime involving moral turpitude, (c) Participant’s
committing an act of fraud against the Company or a Parent or Subsidiary of the
Company or (d) Participant’s gross negligence or willful misconduct in the
performance of his or her duties that has had or will have a material adverse
effect on the Company or Parent or Subsidiary of the Company’ reputation or
business.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the committee created and appointed by the Board to administer
this Plan, or if no committee is created and appointed, the Board.

 

“Company” means Augmedix, Inc., or any successor corporation.

 

 14 

 

“Disability” means a disability, whether temporary or permanent, partial or
total, as determined by the Committee.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exercise Price” means the price per Share at which a holder of an Option may
purchase Shares issuable upon exercise of the Option.

 

“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:

 

(a) if such Common Stock is then publicly traded on a national securities
exchange, its closing price on the date of determination on the principal
national securities exchange on which the Common Stock is listed or admitted to
trading as reported in The Wall Street Journal;

 

(b) if such Common Stock is publicly traded but is not listed or admitted to
trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported by The Wall Street Journal
(or, if not so reported, as otherwise reported by any newspaper or other source
as the Committee may determine); or

 

(c) if none of the foregoing is applicable to the valuation in question, by the
Committee in good faith.

 

“Option” means an award of an option to purchase Shares pursuant to Section 4 of
this Plan.

 

“Other Combination” for purposes of Section 11 means any (a) consolidation or
merger in which the Company is a constituent entity and is not the surviving
entity of such consolidation or merger or (b) any conversion of the Company into
another form of entity; provided that such consolidation, merger or conversion
does not constitute an Acquisition.

 

“Parent” of a specified entity means, any entity that, either directly or
indirectly, owns or controls such specified entity, where for this purpose,
“control” means the ownership of stock, securities or other interests that
possess at least a majority of the voting power of such specified entity
(including indirect ownership or control of such stock, securities or other
interests).

 

“Participant” means a person who receives an Award under this Plan.

 

“Plan” means this 2013 Equity Incentive Plan, as amended from time to time.

 

“Purchase Price” means the price at which a Participant may purchase Restricted
Stock pursuant to this Plan.

 

“Restricted Stock” means Shares purchased pursuant to a Restricted Stock Award
under this Plan.

 

“Restricted Stock Award” means an award of Shares pursuant to Section 5 hereof.

 

“Restricted Stock Unit” or “RSU” means an award made pursuant to Section 6
hereof.

 

“Rule 701” means Rule 701 et seq. promulgated by the Commission under the
Securities Act.

  

 15 

 

“SEC” means the Securities and Exchange Commission.

 

“Section 25102(o)” means Section 25102(o) of the California Corporations Code.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means shares of the Company’s Common Stock reserved for issuance under
this Plan, as adjusted pursuant to Sections 2.2 and 11 hereof, and any successor
security.

 

“Stock Appreciation Right” or “SAR” means an award granted pursuant to Section 7
hereof.

 

“Subsidiary” means any entity (other than the Company) in an unbroken chain of
entities beginning with the Company if each of the entities other than the last
entity in the unbroken chain owns stock or other equity securities representing
fifty percent (50%) or more of the total combined voting power of all classes of
stock or other equity securities in one of the other entities in such chain.

 

“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director or consultant to the Company or a Parent or
Subsidiary of the Company. A Participant will not be deemed to have ceased to
provide services while the Participant is on a bona fide leave of absence, if
such leave was approved by the Company in writing and if the continued crediting
of service for this purpose is expressly required by the terms of such leave or
by applicable law (as determined by the Committee). In the case of an approved
leave of absence, the Committee may make such provisions respecting crediting of
service; including suspension of vesting of the Award (including pursuant to a
formal policy adopted from time to time by the Company) it may deem appropriate,
except that in no event may an Option be exercised after the expiration of the
term set forth in the Stock Option Agreement. The Committee will have sole
discretion to determine whether a Participant has ceased to provide services and
the effective date on which the Participant ceased to provide services (the
“Termination Date”).

 

“Unvested Shares” means “Unvested Shares” as defined in the Award Agreement for
an Award.

 

“Vested Shares” means “Vested Shares” as defined in the Award Agreement.

 

***********

 

 16 

 

EARLY EXERCISE FORM

 

NOTICE OF STOCK OPTION GRANT

 

Augmedix, Inc.

 

2013 Equity Incentive Plan

 

The Optionee named below (“Optionee”) has been granted an option (this “
Option”) to purchase shares of Common Stock, $0.00001 par value per share (the
“Common Stock ”), of Augmedix, Inc., a Delaware corporation (the “Company”),
pursuant to the Company’s 2013 Equity Incentive Plan, as amended from time to
time (the “Plan”) on the terms, and subject to the conditions, described below
and in the Stock Option Agreement attached hereto as Exhibit A, including its
annexes (the “Stock Option Agreement”).

 

Optionee: See eShares         Maximum Number of Shares Subject     to this
Option (the “Shares”): See eShares         Exercise Price Per Share: See eShares
        Date of Grant: See eShares         Vesting Start Date: See eShares      
  Exercise Schedule: This Option is immediately exercisable for all of the
Shares, subject to the terms of the Stock Option Agreement     Expiration Date:
The date ten (10) years after the Date of Grant set forth above, subject to
earlier expiration in the event of Termination as provided in Section 3 of the
Stock Option Agreement.     Tax Status of Option: See eShares         Vesting
Schedule: See eShares  

 

General; Agreement: By Optionee’s acceptance of this Option, Optionee and the
Company agree that this Option is granted under and governed by this Notice of
Stock Option Grant (this “Grant Notice”) and by the provisions of the Plan and
the Stock Option Agreement. The Plan and the Stock Option Agreement are
incorporated herein by reference. Capitalized terms used but not defined herein
shall have the meanings given to them in the Plan or in the Stock Option
Agreement, as applicable. By acceptance of this Option, Optionee acknowledges
receipt of a copy of this Grant Notice, the Plan and the Stock Option Agreement,
represents that Optionee has carefully read and is familiar with their
provisions, and hereby accepts the Option subject to all of their respective
terms and conditions. Optionee acknowledges that there may be adverse tax
consequences upon exercise of the Option or disposition of the Shares and that
Optionee should consult a tax adviser prior to such exercise or disposition.
Optionee agrees and acknowledges that the Vesting Schedule may change
prospectively in the event that Optionee’s service status changes between full-
and part-time status in accordance with Company policies relating to work
schedules and vesting of equity awards.

 

Execution and Delivery: This Grant Notice may be executed and delivered
electronically whether via the Company’s intranet or the Internet site of a
third party or via email or any other means of electronic delivery specified by
the Company. By Optionee’s acceptance hereof (whether written, electronic or
otherwise), Optionee agrees, to the fullest extent permitted by law, that in
lieu of receiving documents in paper format, Optionee accepts the electronic
delivery of any documents that the Company (or any third party the Company may
designate), may deliver in connection with this grant (including the Plan, this
Grant Notice, the Stock Option Agreement, the information described in Rules
701(e)(2),

 

(3), (4) and (5) under the Securities Act (the “701 Disclosures ”), account
statements, or other communications or information) whether via the Company’s
intranet or the Internet site of such third party or via email or such other
means of electronic delivery specified by the Company.

 

AUGMEDIX, INC.

 

By/Signature:  See eShares   Optionee Signature: See eShares       Typed Name:
See eShares   Optionee’s Name: See eShares       Title: See eShares          
Attachment: Exhibit A – Stock Option Agreement

 

 17 

 

 

Exhibit A

 

Stock Option Agreement

 

 18 

 

EXHIBIT A

EARLY EXERCISE FORM

 

STOCK OPTION AGREEMENT

 

Augmedix, Inc.

 

2013 Equity Incentive Plan

 

This Stock Option Agreement (this “Agreement ”) is made and entered into as of
the date of grant (the “Date of Grant”) set forth on the Notice of Stock Option
Grant attached as the facing page to this Agreement (the “Grant Notice”) by and
between Augmedix, Inc., a Delaware corporation (the “Company ”), and the
optionee named on the Grant Notice (the “Optionee”). Capitalized terms not
defined in this Agreement shall have the meaning ascribed to them in the
Company’s 2013 Equity Incentive Plan, as amended from time to time (the “Plan”),
or in the Grant Notice, as applicable.

 

1. GRANT OF OPTION. The Company hereby grants to Optionee an option (this
“Option”) to purchase up to the total number of shares of Common Stock of the
Company, $0.00001 par value per share (the “Common Stock”), set forth in the
Grant Notice as the Shares (the “Shares”) at the Exercise Price Per Share set
forth in the Grant Notice (the “Exercise Price”), subject to all of the terms
and conditions of the Grant Notice, this Agreement and the Plan. If designated
as an Incentive Stock Option in the Grant Notice, this Option is intended to
qualify as an incentive stock option (the “ISO”) within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”), except that
if on the Date of Grant Optionee is not subject to U.S. income tax, then this
Option shall be a NQSO.

 

2. EXERCISE PERIOD.

 

2.1. Exercise Period of Option. Subject to the conditions set forth in this
Agreement, all or part of this Option may be exercised at any time after the
Date of Grant. Shares purchased by exercising this Option may be subject to the
Repurchase Option as set forth in Section 7 below. This Option will become
vested during its term as to portions of the Shares in accordance with the
Vesting Schedule set forth in the Grant Notice. Notwithstanding any provision in
the Plan or this Agreement to the contrary, on or after Optionee’s Termination
Date, this Option may not be exercised with respect to any Shares that are
Unvested Shares on Optionee’s Termination Date.

 

2.2. Vesting of Option Shares. Shares with respect to which this Option is
vested at a given time pursuant to the Vesting Schedule set forth in the Grant
Notice are “Vested Shares.” Shares with respect to which this Option is not
vested at a given time pursuant to the Vesting Schedule set forth in the Grant
Notice are “Unvested Shares.”

 

2.3. Expiration. The Option shall expire on the Expiration Date set forth in the
Grant Notice or earlier as provided in Section 3 below.

 

3. TERMINATION.

 

3.1. Termination for Any Reason except Death, Disability or Cause. Except as
provided in subsection 3.2 in a case in which Optionee dies within three (3)
months after Optionee is Terminated other than for Cause, if Optionee is
Terminated for any reason (other than Optionee’s death or Disability or for
Cause), then (a) on and after Optionee’s Termination Date, this Option shall
expire immediately with respect to any Shares that are Unvested Shares and may
not be exercised with respect to any Shares that are Unvested Shares on
Optionee’s Termination Date and (b) this Option to the extent (and only to the
extent) that it is exercisable with respect to Vested Shares on Optionee’s
Termination Date, may be exercised by Optionee no later than three (3) months
after Optionee’s Termination Date (but in no event may this Option be exercised
after the Expiration Date).

 19 

 

3.2. Termination Because of Death or Disability. If Optionee is Terminated
because of Optionee’s death or Disability (or if Optionee dies within three (3)
months of the date of Optionee’s Termination for any reason other than for
Cause), then (a) on and after Optionee’s Termination Date, this Option shall
expire immediately with respect to any Shares that are Unvested Shares and may
not be exercised with respect to any Shares that are Unvested Shares on
Optionee’s Termination Date and (b) this Option, to the extent (and only to the
extent) that it is exercisable with respect to Vested Shares on Optionee’s
Termination Date, may be exercised by Optionee (or Optionee’s legal
representative) no later than twelve (12) months after Optionee’s Termination
Date, but in no event later than the Expiration Date. Any exercise of this
Option beyond (i) three (3) months after the date Optionee ceases to be an
employee when Optionee’s Termination is for any reason other than Optionee’s
death or disability, within the meaning of Section 22(e)(3) of the Code; or (ii)
twelve (12) months after the date Optionee ceases to be an employee when the
termination is for Optionee’s disability, within the meaning of Section 22(e)(3)
of the Code, is deemed to be an NQSO.

 

3.3. Termination for Cause. If Optionee is Terminated for Cause, then Optionee
may exercise this Option, but only with respect to any Shares that are Vested
Shares on Optionee’s Termination Date, and this Option shall expire on
Optionee’s Termination Date, or at such later time and on such conditions as may
be affirmatively determined by the Committee. On and after Optionee’s
Termination Date, this Option shall expire immediately with respect to any
Shares that are Unvested Shares and may not be exercised with respect to any
Shares that are Unvested Shares on Optionee’s Termination Date.

 

3.4. No Obligation to Employ. Nothing in the Plan or this Agreement shall confer
on Optionee any right to continue in the employ of, or other relationship with,
the Company or any Parent or Subsidiary of the Company, or limit in any way the
right of the Company or any Parent or Subsidiary of the Company to terminate
Optionee’s employment or other relationship at any time, with or without Cause.

 

4. MANNER OF EXERCISE.

 

4.1. Stock Option Exercise Notice and Agreement. To exercise this Option,
Optionee (or in the case of exercise after Optionee’s death or incapacity,
Optionee’s executor, administrator, heir or legatee, as the case may be) must
deliver to the Company an executed Stock Option Exercise Notice and Agreement in
the form, which may be electronic or paper, attached hereto as Annex A, or in
such other form as may be specified by the Committee from time to time (the
“Exercise Agreement”) and payment for the shares being purchased in accordance
with this Agreement. The Exercise Agreement shall set forth, among other things,
(i) Optionee’s election to exercise this Option, (ii) the number of Shares being
purchased, (iii) any representations, warranties and agreements regarding
Optionee’s investment intent and access to information as may be required by the
Company to comply with applicable securities laws in connection with any
exercise of this Option, (iv) any other agreements required by the Company and
(v) Optionee’s obligation to execute and deliver certain Stock Powers and
Assignments Separate from Stock Certificate to the Company. If someone other
than Optionee exercises this Option, then such person must submit documentation
reasonably acceptable to the Company verifying that such person has the legal
right to exercise this Option and such person shall be subject to all of the
restrictions contained herein as if such person were Optionee.

 

4.2. Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance with all applicable federal and state securities laws,
as they are in effect on the date of exercise.

 



 20 

 

 

4.3. Payment. The Exercise Agreement shall be accompanied by full payment of the
Exercise Price for the shares being purchased in cash (by check, ACH or wire
transfer), or where permitted by law:

 

(a) by cancellation of indebtedness of the Company owed to Optionee;

 

(b) by surrender of shares of the Company that are free and clear of all
security interests, pledges, liens, claims or encumbrances and: (i) for which
the Company has received “full payment of the purchase price” within the meaning
of SEC Rule 144 (and, if such shares were purchased from the Company by use of a
promissory note, such note has been fully paid with respect to such shares) or
(ii) that were obtained by Optionee in the public market;

 

(c) by participating in a formal cashless exercise program implemented by the
Committee in connection with the Plan;

 

(d) provided that a public market for the Common Stock exists, subject to
compliance with applicable law, by exercising as set forth below, through a
“same day sale” commitment from Optionee and a broker-dealer whereby Optionee
irrevocably elects to exercise this Option and to sell a portion of the Shares
so purchased sufficient to pay the total Exercise Price, and whereby the
broker-dealer irrevocably commits upon receipt of such Shares to forward the
total Exercise Price directly to the Company; or

 

(e) by any combination of the foregoing or any other method of payment approved
by the Committee that constitutes legal consideration for the issuance of
Shares.

 

4.4. Tax Withholding. Prior to the issuance of the Shares upon exercise of the
Option, Optionee must pay or provide for any applicable federal, state and local
withholding obligations of the Company. If the Committee permits, Optionee may
provide for payment of withholding taxes upon exercise of the Option by
requesting that the Company retain the minimum number of Shares with a Fair
Market Value equal to the minimum amount of taxes required to be withheld; or to
arrange a mandatory “sell to cover” on Participant’s behalf (without further
authorization); but in no event will the Company withhold Shares or “sell to
cover” if such withholding would result in adverse accounting consequences to
the Company. In case of stock withholding or a sell to cover, the Company shall
issue the net number of Shares to the Optionee by deducting the Shares retained
from the Shares issuable upon exercise.

 

4.5. Issuance of Shares. Provided that the Exercise Agreement and payment are in
form and substance satisfactory to counsel for the Company, the Company shall
issue the Shares issuable upon a valid exercise of this Option registered in the
name of Optionee, Optionee’s authorized assignee, or Optionee’s legal
representative, and shall deliver certificates representing the Shares with the
appropriate legends affixed thereto.

 

5. COMPLIANCE WITH LAWS AND REGULATIONS. The Plan and this Agreement are
intended to comply with Section 25102(o) and Rule 701. Any provision of this
Agreement that is inconsistent with Section 25102(o) or Rule 701 shall, without
further act or amendment by the Company or the Committee, be reformed to comply
with the requirements of Section 25102(o) and/or Rule 701. The exercise of this
Option and the issuance and transfer of Shares shall be subject to compliance by
the Company and Optionee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Common Stock may be listed at the time of such issuance or transfer.
Optionee understands that the Company is under no obligation to register or
qualify the Shares with the SEC, any state securities commission or any stock
exchange to effect such compliance.

 

6. NONTRANSFERABILITY OF OPTION. This Option may not be transferred in any
manner other than by will or by the laws of descent and distribution, and, with
respect to NQSOs, by instrument to a testamentary trust in which the options are
to be passed to beneficiaries upon the death of the trustor (settlor) or a
revocable trust, or by gift to “immediate family” as that term is defined in 17
C.F.R. 240.16a-1(e), and, unless this Option is transferred pursuant to the
terms of this Section during the lifetime of Optionee, may be exercised only by
Optionee or in the event of Optionee’s incapacity, by Optionee’s legal
representative. The terms of this Option shall be binding upon the executors,
administrators, successors and assigns of Optionee.

 



 21 

 

 

7. COMPANY’S REPURCHASE OPTION FOR UNVESTED SHARES. If Optionee is Terminated
for any reason, or no reason, including without limitation, Optionee’s death,
Disability, voluntary resignation or termination by the Company with or without
Cause, then the Company and/or its assignee(s) shall have the option to
repurchase all or a portion of the Optionee’s Unvested Shares (as defined in
Section 2.2 of this Agreement) as of the Termination Date on the terms and
conditions set forth in this Section 7 (the “Repurchase Option”).

 

7.1. Termination and Termination Date. In case of any dispute as to whether
Optionee is Terminated, the Committee shall have discretion to determine whether
Optionee has been Terminated and the effective date of such Termination (the
“Termination Date”).

 

7.2. Exercise of Repurchase Option. Subject to the foregoing provisions of this
Section, at any time within ninety (90) days after the Optionee’s Termination
Date (or, in the case of securities issued upon exercise of this Option after
the Optionee’s Termination Date, within ninety (90) days after the date of such
exercise), the Company and/or its assignee(s), may elect to repurchase any or
all the Optionee’s Unvested Shares by giving Optionee written notice of exercise
of the Repurchase Option.

 

7.3. Calculation of Repurchase Price for Unvested Shares. The Company or its
assignee shall have the option to repurchase from Optionee (or from Optionee’s
personal representative as the case may be) the Unvested Shares at the
Optionee’s Exercise Price, as such may be proportionately adjusted for any stock
split or similar change in the capital structure of the Company as set forth in
Section 2.2 of the Plan (the “Repurchase Price”).

 

7.4. Payment of Repurchase Price. The Repurchase Price shall be payable, at the
option of the Company or its assignee, by check or by cancellation of all or a
portion of any outstanding indebtedness owed by Optionee to the Company and/or
such assignee, or by any combination thereof. The Repurchase Price shall be paid
without interest within the term of the Repurchase Option as described in
Section 7.2.

 

7.5. Right of Termination Unaffected. Nothing in this Agreement shall be
construed to limit or otherwise affect in any manner whatsoever the right or
power of the Company (or any Parent or Subsidiary of the Company) to terminate
Optionee’s employment or other relationship with Company (or any Parent or
Subsidiary of the Company) at any time, for any reason or no reason, with or
without Cause.

 

8. RESTRICTIONS ON TRANSFER.

 

8.1. Disposition of Shares. Optionee hereby agrees that Optionee shall make no
disposition of any of the Shares (other than as permitted by this Agreement)
unless and until:

 

(a) Optionee shall have notified the Company of the proposed disposition and
provided a written summary of the terms and conditions of the proposed
disposition;

 

(b) Optionee shall have complied with all requirements of this Agreement
applicable to the disposition of the Shares;

 

(c) Optionee shall have provided the Company with written assurances, in form
and substance satisfactory to counsel for the Company, that (i) the proposed
disposition does not require registration of the Shares under the Securities Act
or under any applicable state securities laws or (ii) all appropriate actions
necessary for compliance with the registration requirements of the Securities
Act or of any exemption from registration available under the Securities Act
(including Rule 144) or applicable state securities laws have been taken; and

 



 22 

 

 

(d) Optionee shall have provided the Company with written assurances, in form
and substance satisfactory to the Company, that the proposed disposition will
not result in the contravention of any transfer restrictions applicable to the
Shares pursuant to the provisions of the regulations promulgated under Section
25102(o), Rule 701 or under any other applicable securities laws or adversely
affect the Company’s ability to rely on the exemption(s) from registration under
the Securities Act or under any other applicable securities laws for the grant
of the Option, the issuance of Shares thereunder or any other issuance of
securities under the Plan.

 

8.2. Restriction on Transfer. Optionee shall not transfer, assign, grant a lien
or security interest in, pledge, hypothecate, encumber or otherwise dispose of
any of the Shares which are subject to the Company’s Repurchase Option or the
Right of First Refusal described below, except as permitted by this Agreement.

 

8.3. Transferee Obligations. Each person (other than the Company) to whom the
Shares are transferred by means of one of the permitted transfers specified in
this Agreement must, as a condition precedent to the validity of such transfer,
acknowledge in writing to the Company that such person is bound by the
provisions of this Agreement and that the transferred Shares are subject to (i)
both the Company’s Repurchase Option and the Company’s Right of First Refusal
granted hereunder and (ii) the market stand-off provisions of Section 9 below,
to the same extent such Shares would be so subject if retained by Optionee.

 

9. MARKET STANDOFF AGREEMENT. Optionee agrees that, subject to any early release
provisions that apply pro rata to stockholders of the Company according to their
holdings of Common Stock (determined on an as-converted into Common Stock
basis), Optionee will not, if requested by the managing underwriter(s) in the
initial underwritten sale of Common Stock of the Company to the public pursuant
to a registration statement filed with, and declared effective by, the SEC under
the Securities Act (the “IPO”), for a period of up to one hundred eighty (180)
days following the effective date of the registration statement relating to such
IPO, directly or indirectly sell, offer to sell, grant any option for the sale
of, or otherwise dispose of any Common Stock or securities convertible into
Common Stock, except for: (i) transfers of Shares permitted under Section 10.6
hereof so long as such transferee furnishes to the Company and the managing
underwriter their written consent to be bound by this Section 9 as a condition
precedent to such transfer; and (ii) sales of any securities to be included in
the registration statement for the IPO. For the avoidance of doubt, the
provisions of this Section shall only apply to the IPO. The restricted period
shall in any event terminate two (2) years after the closing date of the IPO. In
order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the Shares subject to
this Section and to impose stop transfer instructions with respect to the Shares
until the end of such period. Optionee further agrees to enter into any
agreement reasonably required by the underwriters to implement the foregoing
restrictions on transfer. For the avoidance of doubt, the foregoing provisions
of this Section shall not apply to any registration of securities of the Company
(a) under an employee benefit plan or (b) in a merger, consolidation, business
combination or similar transaction.

 

10. COMPANY’S RIGHT OF FIRST REFUSAL. Optionee shall not have any of the rights
of a stockholder with respect to any Shares unless and until such Shares are
issued to Optionee. Unvested Shares may not be sold or otherwise transferred, or
pledged by Optionee or made subject to a security interest, pledge or other lien
without the Company’s prior written consent, which may be withheld in the
Company’s sole and absolute discretion. Before any Vested Shares held by
Optionee or any transferee of such Vested Shares (either sometimes referred to
herein as the “Holder”) may be sold or otherwise transferred (including, without
limitation, a transfer by gift or operation of law), the Company and/or its
assignee(s) will have a right of first refusal to purchase the Vested Shares to
be sold or transferred (the “Offered Shares”) on the terms and conditions set
forth in this Section (the “Right of First Refusal”).

 



 23 

 

 

10.1. Notice of Proposed Transfer. The Holder of the Offered Shares will deliver
to the Company a written notice (the “Notice”) stating: (i) the Holder’s bona
fide intention to sell or otherwise transfer the Offered Shares; (ii) the name
and address of each proposed purchaser or other transferee (the “Proposed
Transferee”); (iii) the number of Offered Shares to be transferred to each
Proposed Transferee; (iv) the bona fide cash price or other consideration for
which the Holder proposes to transfer the Offered Shares (the “ Offered Price”);
and (v) that the Holder acknowledges this Notice is an offer to sell the Offered
Shares to the Company and/or its assignee(s) pursuant to the Company’s Right of
First Refusal at the Offered Price as provided for in this Agreement.

 

10.2. Exercise of Right of First Refusal. At any time within thirty (30) days
after the date of the Notice, the Company and/or its assignee(s) may, by giving
written notice to the Holder, elect to purchase all (or, with the consent of the
Holder, less than all) the Offered Shares proposed to be transferred to any one
or more of the Proposed Transferees named in the Notice, at the purchase price,
determined as specified below.

 

10.3. Purchase Price. The purchase price for the Offered Shares purchased under
this Section will be the Offered Price, provided that if the Offered Price
consists of no legal consideration (as, for example, in the case of a transfer
by gift) then the purchase price will be the fair market value of the Offered
Shares as determined in good faith by the Committee. If the Offered Price
includes consideration other than cash, then the value of the non-cash
consideration, as determined in good faith by the Committee, will conclusively
be deemed to be the cash equivalent value of such non-cash consideration.

 

10.4. Payment. Payment of the purchase price for the Offered Shares will be
payable, at the option of the Company and/or its assignee(s) (as applicable), by
check or by cancellation of all or a portion of any outstanding purchase money
indebtedness owed by the Holder to the Company (or to such assignee, in the case
of a purchase of Offered Shares by such assignee) or by any combination thereof.
The purchase price will be paid without interest within sixty (60) days after
the Company’s receipt of the Notice, or, at the option of the Company and/or its
assignee(s), in the manner and at the time(s) set forth in the Notice.

 

10.5. Holder’s Right to Transfer. If all of the Offered Shares proposed in the
Notice to be transferred to a given Proposed Transferee are not purchased by the
Company and/or its assignee(s) as provided in this Section, then the Holder may
sell or otherwise transfer such Offered Shares to each Proposed Transferee at
the Offered Price or at a higher price, provided that (i) such sale or other
transfer is consummated within ninety (90) days after the date of the Notice,
(ii) any such sale or other transfer is effected in compliance with all
applicable securities laws, and (iii) each Proposed Transferee agrees in writing
that the provisions of this Section will continue to apply to the Offered Shares
in the hands of such Proposed Transferee. If the Offered Shares described in the
Notice are not transferred to each Proposed Transferee within such ninety (90)
day period, then a new Notice must be given to the Company pursuant to which the
Company will again be offered the Right of First Refusal before any Shares held
by the Holder may be sold or otherwise transferred.

 



 24 

 

 

10.6. Exempt Transfers. Notwithstanding anything to the contrary in this
Section, the following transfers of Vested Shares will be exempt from the Right
of First Refusal: (i) the transfer of any or all of the Vested Shares during
Optionee’s lifetime by gift or on Optionee’s death by will or intestacy to any
member(s) of Optionee’s “Immediate Family” (as defined below) or to a trust for
the benefit of Optionee and/or member(s) of Optionee’s Immediate Family,
provided that each transferee or other recipient agrees in a writing
satisfactory to the Company that the provisions of this Section will continue to
apply to the transferred Vested Shares in the hands of such transferee or other
recipient; (ii) any transfer of Vested Shares made pursuant to a statutory
merger, statutory consolidation of the Company with or into another corporation
or corporations or a conversion of the Company into another form of legal entity
(except that the Right of First Refusal will continue to apply thereafter to
such Vested Shares, in which case the surviving corporation of such merger or
consolidation or the resulting entity of such conversion shall succeed to the
rights of the Company under this Section unless the agreement of merger or
consolidation or conversion expressly otherwise provides); or (iii) any transfer
of Vested Shares pursuant to the winding up and dissolution of the Company. As
used herein, the term “Immediate Family” will mean Optionee’s spouse, the lineal
descendant or antecedent, father, mother, brother or sister, child, adopted
child, grandchild or adopted grandchild of Optionee or Optionee’s spouse, or the
spouse of any of the above or Spousal Equivalent, as defined herein. As used
herein, a person is deemed to be a “Spousal Equivalent” provided the following
circumstances are true: (i) irrespective of whether or not the Optionee and the
Spousal Equivalent are the same sex, they are the sole spousal equivalent of the
other for the last twelve (12) months, (ii) they intend to remain so
indefinitely, (iii) neither are married to anyone else, (iv) both are at least
18 years of age and mentally competent to consent to contract, (v) they are not
related by blood to a degree of closeness that which would prohibit legal
marriage in the state in which they legally reside, (vi) they are jointly
responsible for each other’s common welfare and financial obligations, and (vii)
they reside together in the same residence for the last twelve (12) months and
intend to do so indefinitely.

 

10.7. Termination of Right of First Refusal. The Right of First Refusal will
terminate as to all Shares: (i) on the effective date of the first sale of
Common Stock of the Company to the general public pursuant to a registration
statement filed with and declared effective by the SEC under the Securities Act
(other than a registration statement relating solely to the issuance of Common
Stock pursuant to a business combination or an employee incentive or benefit
plan); (ii) on any transfer or conversion of Shares made pursuant to a statutory
merger or statutory consolidation of the Company with or into another
corporation or corporations if the common stock of the surviving corporation or
any direct or indirect parent corporation thereof is registered under the
Exchange Act; or (iii) on any transfer or conversion of Shares made pursuant to
a statutory conversion of the Company into another form of legal entity if the
common equity (or comparable equity security) of entity resulting from such
conversion is registered under the Exchange Act.

 

10.8. Encumbrances on Vested Shares. Optionee may grant a lien or security
interest in, or pledge, hypothecate or encumber Vested Shares only if each party
to whom such lien or security interest is granted, or to whom such pledge,
hypothecation or other encumbrance is made, agrees in a writing satisfactory to
the Company that: (i) such lien, security interest, pledge, hypothecation or
encumbrance will not adversely affect or impair the Right of First Refusal or
the rights of the Company and/or its assignee(s) with respect thereto and will
not apply to such Vested Shares after they are acquired by the Company and/or
its assignees under this Section; and (ii) the provisions of this Agreement will
continue to apply to such Vested Shares in the hands of such party and any
transferee of such party. Optionee may not grant a lien or security interest in,
or pledge, hypothecate or encumber, any Unvested Shares.

 

11. RIGHTS AS A STOCKHOLDER. Subject to the terms and conditions of this
Agreement, Optionee will have all of the rights of a stockholder of the Company
with respect to the Shares from and after the date that Shares are issued to
Optionee pursuant to, and in accordance with, the terms of the Exercise
Agreement until such time as Optionee disposes of the Shares or the Company
and/or its assignee(s) exercise(s) the Repurchase Option or the Right of First
Refusal. Upon an exercise of the Repurchase Option or the Right of First
Refusal, Optionee will have no further rights as a holder of the Shares so
purchased upon such exercise, other than the right to receive payment for the
Shares so purchased in accordance with the provisions of this Agreement, and
Optionee will promptly surrender the stock certificate(s) evidencing the Shares
so purchased to the Company for transfer or cancellation.

 



 25 

 

 

12. ESCROW. As security for Optionee’s faithful performance of this Agreement,
Optionee agrees, immediately upon issuance of the stock certificate(s)
evidencing the Shares, consent to the delivery of such certificate(s), together
with two (2) copies of a blank Stock Power and Assignment Separate from Stock
Certificate in the form attached to the Exercise Agreement (the “Stock Powers”),
both executed by Purchaser (and Purchaser’s spouse, if any) (with the
transferee, certificate number, date and number of Shares left blank), to the
Secretary of the Company or other designee of the Company (the “Escrow Holder”),
who is hereby appointed to hold such certificate(s) and Stock Powers in escrow
and to take all such actions and to effectuate all such transfers and/or
releases of such Shares as are in accordance with the terms of this Agreement.
Optionee and the Company agree that Escrow Holder will not be liable to any
party to this Agreement (or to any other party) for any actions or omissions
unless Escrow Holder is grossly negligent or intentionally fraudulent in
carrying out the duties of Escrow Holder under this Agreement. Escrow Holder may
rely upon any letter, notice or other document executed with any signature
purported to be genuine and may rely on the advice of counsel and obey any order
of any court with respect to the transactions contemplated by this Agreement and
will not be liable for any act or omission taken by Escrow Holder in good faith
reliance on such documents, the advice of counsel or a court order. The Shares
will be released from escrow upon termination of both the Repurchase Option and
the Right of First Refusal.

 

13. RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS.

 

13.1. Legends. Optionee understands and agrees that the Company will place the
legends set forth below or similar legends on any stock certificate(s)
evidencing the Shares, together with any other legends that may be required by
state or U.S. Federal securities laws, the Company’s Certificate of
Incorporation or Bylaws, any other agreement between Optionee and the Company,
or any agreement between Optionee and any third party (and any other legend(s)
that the Company may become obligated to place on the stock certificate(s)
evidencing the Shares under the terms of any agreement to which the Company is
or may become bound or obligated):

 

(a) THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT
THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT
ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.

 

(b) THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON RESALE AND TRANSFER, INCLUDING THE REPURCHASE OPTION AND RIGHT
OF FIRST REFUSAL HELD BY THE ISSUER AND/OR ITS ASSIGNEE(S) AS SET FORTH IN A
STOCK OPTION AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE
SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER.
SUCH SALE AND TRANSFER RESTRICTIONS, INCLUDING THE REPURCHASE OPTION AND RIGHT
OF FIRST REFUSAL, ARE BINDING ON TRANSFEREES OF THESE SHARES.

 

(c) THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A MARKET STANDOFF
RESTRICTION AS SET FORTH IN A CERTAIN STOCK OPTION AGREEMENT BETWEEN THE ISSUER
AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER. AS A RESULT OF SUCH AGREEMENT, THESE SHARES MAY
NOT BE TRADED PRIOR TO 180 DAYS AFTER THE EFFECTIVE DATE OF CERTAIN PUBLIC
OFFERINGS OF THE COMMON STOCK OF THE ISSUER HEREOF. SUCH RESTRICTION IS BINDING
ON TRANSFEREES OF THESE SHARES.

 



 26 

 

13.2. Stop- Transfer Instructions. Optionee agrees that, to ensure compliance
with the restrictions imposed by this Agreement, the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.

 

13.3. Refusal to Transfer. The Company will not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares, or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares have been so transferred.

 

14. CERTAIN TAX CONSEQUENCES. Set forth below is a brief summary as of the
Effective Date of the Plan of some of the federal tax consequences of exercise
of the Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE
SHARES.

 

14.1. Exercise of ISO. If the Option qualifies as an ISO, there will be no
regular federal income tax liability upon the exercise of the Option, although
the excess, if any, of the Fair Market Value of the Shares on the date of
exercise over the Exercise Price will be treated as a tax preference item for
federal alternative minimum tax purposes and may subject the Optionee to the
alternative minimum tax in the year of exercise.

 

14.2. Exercise of Nonqualified Stock Option. If the Option does not qualify as
an ISO, there may be a regular federal income tax liability upon the exercise of
the Option. Optionee will be treated as having received compensation income
(taxable at ordinary income tax rates) equal to the excess, if any, of the Fair
Market Value of the Shares on the date of exercise over the Exercise Price. If
Optionee is a current or former employee of the Company, the Company may be
required to withhold from Optionee’s compensation or collect from Optionee and
pay to the applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.

 

14.3. Disposition of Shares. The following tax consequences may apply upon
disposition of the Shares.

 

(a) Incentive Stock Options. If the Shares are held for more than twelve (12)
months after the date of purchase of the Shares pursuant to the exercise of an
ISO and are disposed of more than two (2) years after the Date of Grant, any
gain realized on disposition of the Shares will be treated as long term capital
gain for federal income tax purposes. If Vested Shares purchased under an ISO
are disposed of within the applicable one (1) year or two (2) year period, any
gain realized on such disposition will be treated as compensation income
(taxable at ordinary income rates in the year of the disposition) to the extent
of the excess, if any, of the Fair Market Value of the Shares on the date of
exercise over the Exercise Price. To the extent the Shares were exercised prior
to vesting coincident with the filing of an 83(b) Election, the amount taxed
because of a disqualifying disposition will be based upon the excess, if any, of
the fair market value on the date of vesting over the exercise price.

 

(b) Nonqualified Stock Options. If the Shares are held for more than twelve (12)
months after the date of purchase of the Shares pursuant to the exercise of an
NQSO, any gain realized on disposition of the Shares will be treated as long
term capital gain.

 

14.4. Section 83(b) Election for Unvested Shares. With respect to Unvested
Shares, which are subject to the Repurchase Option, unless an election is filed
by Optionee with the Internal Revenue Service (and, if necessary, the proper
state taxing authorities), within thirty (30) days of the purchase of the
Unvested Shares, electing pursuant to Section 83(b) of the Code (and similar
state tax provisions, if applicable) to be taxed currently on any difference
between the Exercise Price of the Unvested Shares and their Fair Market Value on
the date of purchase, there may be a recognition of taxable income (including,
where applicable, alternative minimum taxable income) to Optionee, measured by
the excess, if any, of the Fair Market Value of the Unvested Shares at the time
they cease to be Unvested Shares, over the Exercise Price of the Unvested
Shares.

 



 27 

 

 

15. GENERAL PROVISIONS.

 

15.1. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or the Company to the Committee for review. The
resolution of such a dispute by the Committee shall be final and binding on the
Company and Optionee.

 

15.2. Entire Agreement. The Plan, the Grant Notice and the Exercise Agreement
are each incorporated herein by reference. This Agreement, the Grant Notice, the
Plan and the Exercise Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede all prior undertakings
and agreements with respect to such subject matter.

 

16. NOTICES. Any and all notices required or permitted to be given to a party
pursuant to the provisions of this Agreement will be in writing and will be
effective and deemed to provide such party sufficient notice under this
Agreement on the earliest of the following: (i) at the time of personal
delivery, if delivery is in person; (ii) at the time an electronic confirmation
of receipt is received, if delivery is by email; (iii) at the time of
transmission by facsimile, addressed to the other party at its facsimile number
specified herein (or hereafter modified by subsequent notice to the parties
hereto), with confirmation of receipt made by both telephone and printed
confirmation sheet verifying successful transmission of the facsimile; (iv) one
(1) business day after deposit with an express overnight courier for United
States deliveries, or two (2) business days after such deposit for deliveries
outside of the United States, with proof of delivery from the courier requested;
or (v) three (3) business days after deposit in the United States mail by
certified mail (return receipt requested) for United States deliveries. Any
notice for delivery outside the United States will be sent by email, facsimile
or by express courier. Any notice not delivered personally or by email will be
sent with postage and/or other charges prepaid and properly addressed to
Optionee at the last known address or facsimile number on the books of the
Company, or at such other address or facsimile number as such other party may
designate by one of the indicated means of notice herein to the other parties
hereto or, in the case of the Company, to it at its principal place of business.
Notices to the Company will be marked “Attention: Chief Financial Officer.”
Notices by facsimile shall be machine verified as received.

 

17. SUCCESSORS AND ASSIGNS. The Company may assign any of its rights under this
Agreement including its rights to purchase Shares under both the Right of First
Refusal and Repurchase Option. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Optionee and Optionee’s heirs, executors, administrators, legal representatives,
successors and assigns.

 

18. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California as such laws are
applied to agreements between California residents entered into and to be
performed entirely within California. If any provision of this Agreement is
determined by a court of law to be illegal or unenforceable, then such provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.

 

19. FURTHER ASSURANCES. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

 

20. TITLES AND HEADINGS. The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement.

  

 28 

 

Unless otherwise specifically stated, all references herein to “sections” and
“exhibits” will mean “sections” and “exhibits” to this Agreement.

 

21. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement.

 

22. SEVERABILITY. If any provision of this Agreement is determined by any court
or arbitrator of competent jurisdiction to be invalid, illegal or unenforceable
in any respect, such provision will be enforced to the maximum extent possible
given the intent of the parties hereto. If such clause or provision cannot be so
enforced, such provision shall be stricken from this Agreement and the remainder
of this Agreement shall be enforced as if such invalid, illegal or unenforceable
clause or provision had (to the extent not enforceable) never been contained in
this Agreement. Notwithstanding the forgoing, if the value of this Agreement
based upon the substantial benefit of the bargain for any party is materially
impaired, which determination as made by the presiding court or arbitrator of
competent jurisdiction shall be binding, then both parties agree to substitute
such provision(s) through good faith negotiations.

 

* * * * *

 

Attachments:

 

Annex A: Form of Stock Option Exercise Notice and Agreement

  

 29 

 

 

ANNEX A

 

FORM OF STOCK OPTION EXERCISE NOTICE AND AGREEMENT

 

 30 

 

EARLY EXERCISE FORM

 

STOCK OPTION EXERCISE NOTICE AND AGREEMENT

 

Augmedix, inc.

 

2013 Equity Incentive Plan

 

*NOTE: You must sign this Notice on Page 3 before submitting it to Augmedix,
Inc. (the “Company”).

 

Optionee Information: Please provide the following information about yourself
(“Optionee”):

 

Name:    See eShares   Social Security Number:  See eShares Address: See eShares
  Employee Number: See eShares       Email Address: See eShares

 

Option Information: Please provide this information on the option being
exercised (the “Option”):

 

Date of Grant: See eShares   Type of Stock Option: Option Price per Share:  See
eShares   See eShares Total number of shares of Common Stock of the Company
subject to the Option: See eShares    

 

Exercise Information:

 

Number of shares of Common Stock of the Company for which the Option is now
being exercised ________________. (These shares are referred to below as the
“Purchased Shares.”)

 

Total Exercise Price Being Paid for the Purchased Shares: $____________

 

Form of payment [check all that apply]:

 

☐Check for $____________, payable to “Augmedix, Inc.”

 

☐Certificate(s) for ________________ shares of Common Stock of the Company.
These shares will be valued as of the date this notice is received by the
Company. [Requires Company consent.]

 

☐ACH

 

Agreements, Representations And Acknowledgments Of Optionee: By signing this
Stock Option Exercise Notice and Agreement, Optionee hereby agrees with, and
represents to, the Company as follows:

 

1.Terms Governing. I acknowledge and agree with the Company that I am acquiring
the Purchased Shares by exercise of this Option subject to all other terms and
conditions of the Notice of Stock Option Grant and the Stock Option Agreement
that govern the Option, including without limitation the terms of the Company’s
2013 Equity Incentive Plan, as it may be amended (the “Plan”).

 

2.Investment Intent; Securities Law Restrictions. I represent and warrant to the
Company that I am acquiring and will hold the Purchased Shares for investment
for my account only, and not with a view to, or for resale in connection with,
any “distribution” of the Purchased Shares within the meaning of the Securities
Act of 1933, as amended (the “Securities Act”). I understand that the Purchased
Shares have not been registered under the Securities Act by reason of a specific
exemption from such registration requirement and that the Purchased Shares must
be held by me indefinitely, unless they are subsequently registered under the
Securities Act or I obtain an opinion of counsel (in form and substance
satisfactory to the Company and its counsel) that registration is not required.
I acknowledge that the Company is under no obligation to register the Purchased
Shares under the Securities Act or under any other securities law.

 



 31 

 

 

EARLY EXERCISE FORM

 

3.Restrictions on Transfer: Rule 144. I will not sell, transfer or otherwise
dispose of the Purchased Shares in violation of the Securities Act, the
Securities Exchange Act of 1934, or the rules promulgated thereunder (including
Rule 144 under the Securities Act described below “Rule 144”)) or of any other
applicable securities laws. I am aware of Rule 144, which permits limited public
resales of securities acquired in a non-public offering, subject to satisfaction
of certain conditions, which include (without limitation) that: (a) certain
current public information about the Company is available; (b) the resale occurs
only after the holding period required by Rule 144 has been met; (c) the sale
occurs through an unsolicited “broker’s transaction;” and (d) the amount of
securities being sold during any three-month period does not exceed specified
limitations. I understand that the conditions for resale set forth in Rule 144
have not been satisfied and that the Company has no plans to satisfy these
conditions in the foreseeable future.

 

4.Access to Information; Understanding of Risk in Investment. I acknowledge that
I have received and had access to such information as I consider necessary or
appropriate for deciding whether to invest in the Purchased Shares and that I
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the issuance of the Purchased Shares. I am
aware that my investment in the Company is a speculative investment that has
limited liquidity and is subject to the risk of complete loss. I am able,
without impairing my financial condition, to hold the Purchased Shares for an
indefinite period and to suffer a complete loss of my investment in the
Purchased Shares.

 

5.Rights of First Refusal; Repurchase Options; Market Stand-off. I acknowledge
that the Purchased Shares remain subject to the Company’s Right of First
Refusal, the Company’s Repurchase Option (with respect to unvested Purchased
Shares) and the market stand-off covenants (sometimes referred to as the
“lock-up”), all in accordance with the applicable Notice of Stock Option Grant
and the Stock Option Agreement that govern the Option

 

6.Form of Ownership. I acknowledge that the Company has encouraged me to consult
my own adviser to determine the form of ownership of the Purchased Shares that
is appropriate for me. In the event that I choose to transfer my Purchased
Shares to a trust, I agree to sign a Stock Transfer Agreement. In the event that
I choose to transfer my Purchased Shares to a trust that is not an eligible
revocable trust, I also acknowledge that the transfer will be treated as a
“disposition” for tax purposes. As a result, the favorable ISO tax treatment
will be unavailable and other unfavorable tax consequences may occur.

 

7.Investigation of Tax Consequences. I acknowledge that the Company has
encouraged me to consult my own adviser to determine the tax consequences of
acquiring the Purchased Shares at this time.

 

8.Other Tax Matters. I agree that the Company does not have a duty to design or
administer the Plan or its other compensation programs in a manner that
minimizes my tax liabilities. I will not make any claim against the Company or
its Board, officers or employees related to tax liabilities arising from my
options or my other compensation. In particular, I acknowledge that my options
(including the Option) are exempt from Section 409A of the Internal Revenue Code
only if the exercise price per share is at least equal to the fair market value
per share of the Common Stock at the time the option was granted by the Board.
Since shares of the Common Stock are not traded on an established securities
market, the determination of their fair market value was made by the Board
and/or by an independent valuation firm retained by the Company. I acknowledge
that there is no guarantee in either case that the Internal Revenue Service will
agree with the valuation, and I will not make any claim against the Company or
its Board of Directors, officers or employees in the event that the Internal
Revenue Service asserts that the valuation was too low.

 



 32 

 

 

EARLY EXERCISE FORM

 

9.Spouse Consent. I agree to seek the consent of my spouse to the extent
required by the Company to enforce the foregoing.

 

10.Tax Withholding. As a condition of exercising this Option, I agree to make
adequate provision for foreign, federal, state or other tax withholding
obligations, if any, which arise upon the grant, vesting or exercise of this
Option, or disposition of the Purchased Shares, whether by withholding, direct
payment to the Company, or otherwise.

 

IMPORTANT NOTE: UNVESTED PURCHASED SHARES ARE SUBJECT TO REPURCHASE BY THE
COMPANY. PLEASE CONSULT WITH YOUR TAX ADVISER CONCERNING THE ADVISABILITY OF
FILING AN 83(b) ELECTION WITH THE INTERNAL REVENUE SERVICE WHICH MUST BE FILED
WITHIN THIRTY (30) DAYS AFTER THE PURCHASE OF SHARES TO BE EFFECTIVE.

 

A form of Election under Section 83(b) is attached hereto as Exhibit 1 for
reference. Unless an 83(b) election is timely filed with the Internal Revenue
Service (and, if necessary, the proper state taxing authorities), electing
pursuant to Section 83(b) of the Internal Revenue Code (and similar state tax
provisions, if applicable) to be taxed currently on any difference between the
purchase price of the Unvested Purchased Shares and their fair market value on
the date of purchase, there may be a recognition of taxable income (including,
where applicable, alternative minimum taxable income) to you, measured by the
excess, if any, of the Fair Market Value of the Unvested Purchased Shares at the
time they cease to be Unvested Purchased Shares, over the purchase price of the
Unvested Purchased Shares.

 

The undersigned hereby executes and delivers this Stock Option Exercise Notice
and Agreement and agrees to be bound by its terms

 

Signature:   Date:       See eShares   See eShares Optionee’s Name:          
Attachments:           Exhibit 1 – Section 83(b) Election Form    

 

[Signature Page to Stock Option Exercise Notice and Agreement]

 

 33 

 

 

EARLY EXERCISE FORM

 

EXHIBIT 1

 

SECTION 83(b) ELECTION

 

 34 

 

 

ELECTION UNDER SECTION 83(B) OF THE

 

INTERNAL REVENUE CODE

 

The undersigned Taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income for the
Taxpayer’s current taxable year the excess, if any, of the fair market value of
the property described below at the time of transfer over the amount paid for
such property, as compensation for services.

 

1.TAXPAYER’S NAME:                         

 

 TAXPAYER’S ADDRESS:                                                      

 

 SOCIAL SECURITY NUMBER:                                  TAXABLE YEAR: Calendar
Year _____





 

2.The property with respect to which the election is made is described as
follows: _______ shares of Common Stock, par value $0.00001 per share, of
Augmedix, Inc., a Delaware corporation (the “Company”), which is Taxpayer’s
employer or the corporation for whom the Taxpayer performs services.

 

3.The date on which the shares were transferred was ____________________, _____.

 

4.The shares are subject to the following restrictions: The Company may
repurchase all or a portion of the shares at the Taxpayer’s original purchase
price under certain conditions at the time of Taxpayer’s termination of
employment or services.

 

5.The fair market value of the shares at the time of transfer (without regard to
restrictions other than a nonlapse restriction as defined in § 1.83-3(h) of the
Income Tax Regulations) was $____ per share x __________ shares = $__________.

 

6.The amount paid for such shares was $____ per share x __________ shares =
$__________.

 

7.The amount to include in the Taxpayer’s gross income for the Taxpayer’s
current taxable year is $_________.

 

THIS ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE (“IRS”), AT THE
OFFICE WHERE THE TAXPAYER FILES ANNUAL INCOME TAX RETURNS, WITHIN 30 DAYS AFTER
THE DATE OF TRANSFER OF THE PROPERTY, AND MUST ALSO BE FILED WITH THE TAXPAYER’S
INCOME TAX RETURNS FOR THE CALENDAR YEAR. A COPY OF THE ELECTION HAS ALSO BEEN
FURNISHED TO THE COMPANY. THE ELECTION CANNOT BE REVOKED WITHOUT THE CONSENT OF
THE IRS.

 

Dated:           Taxpayer’s Signature

 

 35 

 

 

NOTICE OF STOCK OPTION GRANT

 

Augmedix, Inc.

 

2013 Equity Incentive Plan

 

The Optionee named below (“Optionee”) has been granted an option (this “Option”)
to purchase shares of Common Stock, $0.00001 par value per share (the “Common
Stock”), of Augmedix, Inc., a Delaware corporation (the “Company”), pursuant to
the Company’s 2013 Equity Incentive Plan, as amended from time to time (the
“Plan”) on the terms, and subject to the conditions, described below and in the
Stock Option Agreement attached hereto as Exhibit A, including its annexes (the
“Stock Option Agreement”).

  

Optionee: See eShares         Maximum Number of Shares Subject to this Option
(the “Shares”): See eShares         Exercise Price Per Share: See eShares      
  Date of Grant: See eShares         Vesting Start Date: See eShares        
Exercise Schedule: This Option is immediately exercisable for all of the Shares,
subject to the terms of the Stock Option Agreement     Expiration Date: The date
ten (10) years after the Date of Grant set forth above, subject to earlier
expiration in the event of Termination as provided in Section 3 of the Stock
Option Agreement.     Tax Status of Option: See eShares         Vesting
Schedule: See eShares  

 

General; Agreement: By Optionee’s acceptance of this Option, Optionee and the
Company agree that this Option is granted under and governed by this Notice of
Stock Option Grant (this “Grant Notice”) and by the provisions of the Plan and
the Stock Option Agreement. The Plan and the Stock Option Agreement are
incorporated herein by reference. Capitalized terms used but not defined herein
shall have the meanings given to them in the Plan or in the Stock Option
Agreement, as applicable. By acceptance of this Option, Optionee acknowledges
receipt of a copy of this Grant Notice, the Plan and the Stock Option Agreement,
represents that Optionee has carefully read and is familiar with their
provisions, and hereby accepts the Option subject to all of their respective
terms and conditions. Optionee acknowledges that there may be adverse tax
consequences upon exercise of the Option or disposition of the Shares and that
Optionee should consult a tax adviser prior to such exercise or disposition.
Optionee agrees and acknowledges that the Vesting Schedule may change
prospectively in the event that Optionee’s service status changes between full-
and part-time status in accordance with Company policies relating to work
schedules and vesting of equity awards.

 

 36 

 

Execution and Delivery: This Grant Notice may be executed and delivered
electronically whether via the Company’s intranet or the Internet site of a
third party or via email or any other means of electronic delivery specified by
the Company. By Optionee’s acceptance hereof (whether written, electronic or
otherwise), Optionee agrees, to the fullest extent permitted by law, that in
lieu of receiving documents in paper format, Optionee accepts the electronic
delivery of any documents that the Company (or any third party the Company may
designate), may deliver in connection with this grant (including the Plan, this
Grant Notice, the Stock Option Agreement, the information described in Rules
701(e)(2), (3), (4) and (5) under the Securities Act (the “701 Disclosures ”),
account statements, or other communications or information) whether via the
Company’s intranet or the Internet site of such third party or via email or such
other means of electronic delivery specified by the Company.

 

Augmedix, Inc.   Optionee           Signature:  See eShares   Signature:   See
eShares       Typed Name: See eShares   Name: See eShares       Title: See
eShares    

 

Attachment:

 

Exhibit A – Stock Option Agreement

  

 37 

 

 

Exhibit A

 

Stock Option Agreement

 

 38 

 

EXHIBIT A

 

STOCK OPTION AGREEMENT

 

Augmedix, Inc.

 

2013 Equity Incentive Plan

 

This Stock Option Agreement (this “Agreement ”) is made and entered into as of
the date of grant (the “Date of Grant”) set forth on the Notice of Stock Option
Grant attached as the facing page to this Agreement (the “Grant Notice”) by and
between Augmedix, Inc., a Delaware corporation (the “Company ”), and the
optionee named on the Grant Notice (the “Optionee”). Capitalized terms not
defined in this Agreement shall have the meaning ascribed to them in the
Company’s 2013 Equity Incentive Plan, as amended from time to time (the “Plan”),
or in the Grant Notice, as applicable.

 

1. GRANT OF OPTION. The Company hereby grants to Optionee an option (this
“Option”) to purchase up to the total number of shares of Common Stock of the
Company, $0.00001 par value per share (the “Common Stock”), set forth in the
Grant Notice as the Shares (the “Shares”) at the Exercise Price Per Share set
forth in the Grant Notice (the “Exercise Price”), subject to all of the terms
and conditions of the Grant Notice, this Agreement and the Plan. If designated
as an Incentive Stock Option in the Grant Notice, this Option is intended to
qualify as an incentive stock option (the “ISO”) within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”), except that
if on the Date of Grant Optionee is not subject to U.S. income tax, then this
Option shall be a NQSO.

 

2. EXERCISE PERIOD.

 

2.1 Exercise Period of Option. This Option is considered to be “vested” with
respect to any particular Shares when this Option is exercisable with respect to
such Shares. This Option will become vested during its term as to portions of
the Shares in accordance with the Vesting Schedule set forth in the Grant
Notice. Notwithstanding any provision in the Plan or this Agreement to the
contrary, on or after Optionee’s Termination Date, this Option may not be
exercised with respect to any Shares that are Unvested Shares on Optionee’s
Termination Date.

 

2.2 Vesting of Option Shares. Shares with respect to which this Option is vested
and exercisable at a given time pursuant to the Vesting Schedule set forth in
the Grant Notice are “Vested Shares.” Shares with respect to which this Option
is not vested and exercisable at a given time pursuant to the Vesting Schedule
set forth in the Grant Notice are “Unvested Shares.”

 

2.3 Expiration. The Option shall expire on the Expiration Date set forth in the
Grant Notice or earlier as provided in Section 3 below.

 

3. TERMINATION.

 

3.1 Termination for Any Reason Except Death, Disability or Cause. Except as
provided in subsection 3.2 in a case in which Optionee dies within three (3)
months after Optionee is Terminated other than for Cause, if Optionee is
Terminated for any reason (other than Optionee’s death or Disability or for
Cause), then (a) on and after Optionee’s Termination Date, this Option shall
expire immediately with respect to any Shares that are Unvested Shares and may
not be exercised with respect to any Shares that are Unvested Shares on
Optionee’s Termination Date and (b) this Option to the extent (and only to the
extent) that it is exercisable with respect to Vested Shares on Optionee’s
Termination Date, may be exercised by Optionee no later than three (3) months
after Optionee’s Termination Date (but in no event may this Option be exercised
after the Expiration Date).

 



 39 

 

 

3.2 Termination Because of Death or Disability. If Optionee is Terminated
because of Optionee’s death or Disability (or if Optionee dies within three (3)
months of the date of Optionee’s Termination for any reason other than for
Cause), then (a) on and after Optionee’s Termination Date, this Option shall
expire immediately with respect to any Shares that are Unvested Shares and may
not be exercised with respect to any Shares that are Unvested Shares on
Optionee’s Termination Date and (b) this Option, to the extent (and only to the
extent) that it is exercisable with respect to Vested Shares on Optionee’s
Termination Date, may be exercised by Optionee (or Optionee’s legal
representative) no later than twelve (12) months after Optionee’s Termination
Date, but in no event later than the Expiration Date. Any exercise of this
Option beyond (i) three (3) months after the date Optionee ceases to be an
employee when Optionee’s Termination is for any reason other than Optionee’s
death or disability, within the meaning of Section 22(e)(3) of the Code; or (ii)
twelve (12) months after the date Optionee ceases to be an employee when the
termination is for Optionee’s disability, within the meaning of Section 22(e)(3)
of the Code, is deemed to be an NQSO.

 

3.3 Termination for Cause. If Optionee is Terminated for Cause, then Optionee
may exercise this Option, but only with respect to any Shares that are Vested
Shares on Optionee’s Termination Date, and this Option shall expire on
Optionee’s Termination Date, or at such later time and on such conditions as may
be affirmatively determined by the Committee. On and after Optionee’s
Termination Date, this Option shall expire immediately with respect to any
Shares that are Unvested Shares and may not be exercised with respect to any
Shares that are Unvested Shares on Optionee’s Termination Date.

 

3.4 No Obligation to Employ. Nothing in the Plan or this Agreement shall confer
on Optionee any right to continue in the employ of, or other relationship with,
the Company or any Parent or Subsidiary of the Company, or limit in any way the
right of the Company or any Parent or Subsidiary of the Company to terminate
Optionee’s employment or other relationship at any time, with or without Cause.

 

4. MANNER OF EXERCISE.

 

4.1 Stock Option Exercise Notice and Agreement. To exercise this Option,
Optionee (or in the case of exercise after Optionee’s death or incapacity,
Optionee’s executor, administrator, heir or legatee, as the case may be) must
deliver to the Company an executed Stock Option Exercise Notice and Agreement in
the form, which may be electronic or paper, attached hereto as Annex A, or in
such other form as may be specified by the Committee from time to time (the
“Exercise Agreement”) and payment for the shares being purchased in accordance
with this Agreement. The Exercise Agreement shall set forth, among other things,
(i) Optionee’s election to exercise this Option, (ii) the number of Shares being
purchased, (iii) any representations, warranties and agreements regarding
Optionee’s investment intent and access to information as may be required by the
Company to comply with applicable securities laws in connection with any
exercise of this Option, (iv) any other agreements required by the Company and
(v) Optionee’s obligation to execute and deliver certain Stock Powers and
Assignments Separate from Stock Certificate to the Company. If someone other
than Optionee exercises this Option, then such person must submit documentation
reasonably acceptable to the Company verifying that such person has the legal
right to exercise this Option and such person shall be subject to all of the
restrictions contained herein as if such person were Optionee.

 

4.2 Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance with all applicable federal and state securities laws,
as they are in effect on the date of exercise.

 

4.3 Payment. The Exercise Agreement shall be accompanied by full payment of the
Exercise Price for the shares being purchased in cash (by check, ACH or wire
transfer), or where permitted by law:

 

(a) by cancellation of indebtedness of the Company owed to Optionee;

 

 40 

 

 

(b) by surrender of shares of the Company that are free and clear of all
security interests, pledges, liens, claims or encumbrances and: (i) for which
the Company has received “full payment of the purchase price” within the meaning
of SEC Rule 144 (and, if such shares were purchased from the Company by use of a
promissory note, such note has been fully paid with respect to such shares) or
(ii) that were obtained by Optionee in the public market;

 

(c) by participating in a formal cashless exercise program implemented by the
Committee in connection with the Plan;

 

(d) provided that a public market for the Common Stock exists and subject to
compliance with applicable law, by exercising as set forth below, through a
“same day sale” commitment from Optionee and a broker-dealer whereby Optionee
irrevocably elects to exercise this Option and to sell a portion of the Shares
so purchased sufficient to pay the total Exercise Price, and whereby the
broker-dealer irrevocably commits upon receipt of such Shares to forward the
total Exercise Price directly to the Company; or

 

(e) by any combination of the foregoing or any other method of payment approved
by the Committee that constitutes legal consideration for the issuance of
Shares.

 

4.4 Tax Withholding. Prior to the issuance of the Shares upon exercise of the
Option, Optionee must pay or provide for any applicable federal, state and local
withholding obligations of the Company. If the Committee permits, Optionee may
provide for payment of withholding taxes upon exercise of the Option by
requesting that the Company retain the minimum number of Shares with a Fair
Market Value equal to the minimum amount of taxes required to be withheld; or to
arrange a mandatory “sell to cover” on Participant’s behalf (without further
authorization); but in no event will the Company withhold Shares or “sell to
cover” if such withholding would result in adverse accounting consequences to
the Company. In case of stock withholding or a sell to cover, the Company shall
issue the net number of Shares to the Optionee by deducting the Shares retained
from the Shares issuable upon exercise.

 

4.5 Issuance of Shares. Provided that the Exercise Agreement and payment are in
form and substance satisfactory to counsel for the Company, the Company shall
issue the Shares issuable upon a valid exercise of this Option registered in the
name of Optionee, Optionee’s authorized assignee, or Optionee’s legal
representative, and shall deliver certificates representing the Shares with the
appropriate legends affixed thereto.

 

5. COMPLIANCE WITH LAWS AND REGULATIONS. The Plan and this Agreement are
intended to comply with Section 25102(o) and Rule 701. Any provision of this
Agreement that is inconsistent with Section 25102(o) or Rule 701 shall, without
further act or amendment by the Company or the Committee, be reformed to comply
with the requirements of Section 25102(o) and/or Rule 701. The exercise of this
Option and the issuance and transfer of Shares shall be subject to compliance by
the Company and Optionee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Common Stock may be listed at the time of such issuance or transfer.
Optionee understands that the Company is under no obligation to register or
qualify the Shares with the SEC, any state securities commission or any stock
exchange to effect such compliance.

 

6. NONTRANSFERABILITY OF OPTION. This Option may not be transferred in any
manner other than by will or by the laws of descent and distribution, and, with
respect to NQSOs, by instrument to a testamentary trust in which the options are
to be passed to beneficiaries upon the death of the trustor (settlor) or a
revocable trust, or by gift to “immediate family” as that term is defined in 17
C.F.R. 240.16a-1(e), and, unless this Option is transferred pursuant to the
terms of this Section during the lifetime of Optionee, may be exercised only by
Optionee or in the event of Optionee’s incapacity, by Optionee’s legal
representative. The terms of this Option shall be binding upon the executors,
administrators, successors and assigns of Optionee.

 



 41 

 

 

7. RESTRICTIONS ON TRANSFER.

 

7.1 Disposition of Shares. Optionee hereby agrees that Optionee shall make no
disposition of any of the Shares (other than as permitted by this Agreement)
unless and until:

 

(a) Optionee shall have notified the Company of the proposed disposition and
provided a written summary of the terms and conditions of the proposed
disposition;

 

(b) Optionee shall have complied with all requirements of this Agreement
applicable to the disposition of the Shares;

 

(c) Optionee shall have provided the Company with written assurances, in form
and substance satisfactory to counsel for the Company, that (i) the proposed
disposition does not require registration of the Shares under the Securities Act
or under any applicable state securities laws or

 

(ii) all appropriate actions necessary for compliance with the registration
requirements of the Securities Act or of any exemption from registration
available under the Securities Act (including Rule 144) or applicable state
securities laws have been taken; and

 

(d) Optionee shall have provided the Company with written assurances, in form
and substance satisfactory to the Company, that the proposed disposition will
not result in the contravention of any transfer restrictions applicable to the
Shares pursuant to the provisions of the regulations promulgated under Section
25102(o), Rule 701 or under any other applicable securities laws or adversely
affect the Company’s ability to rely on the exemption(s) from registration under
the Securities Act or under any other applicable securities laws for the grant
of the Option, the issuance of Shares thereunder or any other issuance of
securities under the Plan.

 

7.2 Restriction on Transfer. Optionee shall not transfer, assign, grant a lien
or security interest in, pledge, hypothecate, encumber or otherwise dispose of
any of the Shares which are subject to the Company’s Right of First Refusal
described below, except as permitted by this Agreement.

 

7.3 Transferee Obligations. Each person (other than the Company) to whom the
Shares are transferred by means of one of the permitted transfers specified in
this Agreement must, as a condition precedent to the validity of such transfer,
acknowledge in writing to the Company that such person is bound by the
provisions of this Agreement and that the transferred Shares are subject to (i)
the Company’s Right of First Refusal granted hereunder and (ii) the market
stand-off provisions of Section 8 below, to the same extent such Shares would be
so subject if retained by Optionee.

 

8. MARKET STANDOFF AGREEMENT. Optionee agrees that, subject to any early release
provisions that apply pro rata to stockholders of the Company according to their
holdings of Common Stock (determined on an as-converted into Common Stock
basis), Optionee will not, if requested by the managing underwriter(s) in the
initial underwritten sale of Common Stock of the Company to the public pursuant
to a registration statement filed with, and declared effective by, the SEC under
the Securities Act (the “IPO”), for a period of up to one hundred eighty (180)
days following the effective date of the registration statement relating to such
IPO, directly or indirectly sell, offer to sell, grant any option for the sale
of, or otherwise dispose of any Common Stock or securities convertible into
Common Stock, except for: (i) transfers of Shares permitted under Section 9.6
hereof so long as such transferee furnishes to the Company and the managing
underwriter their written consent to be bound by this Section 8 as a condition
precedent to such transfer; and (ii) sales of any securities to be included in
the registration statement for the IPO. For the avoidance of doubt, the
provisions of this Section shall only apply to the IPO. The restricted period
shall in any event terminate two (2) years after the closing date of the IPO. In
order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the Shares subject to
this Section and to impose stop transfer instructions with respect to the Shares
until the end of such period. Optionee further agrees to enter into any
agreement reasonably required by the underwriters to implement the foregoing
restrictions on transfer. For the avoidance of doubt, the foregoing provisions
of this Section shall not apply to any registration of securities of the Company
(a) under an employee benefit plan or (b) in a merger, consolidation, business
combination or similar transaction.

 



 42 

 

 

9. COMPANY’S RIGHT OF FIRST REFUSAL. Before any Shares held by Optionee or any
transferee of such Shares (either sometimes referred to herein as the “Holder”)
may be sold or otherwise transferred (including, without limitation, a transfer
by gift or operation of law), the Company and/or its assignee(s) will have a
right of first refusal to purchase the Shares to be sold or transferred (the
“Offered Shares”) on the terms and conditions set forth in this Section (the
“Right of First Refusal”).

 

9.1 Notice of Proposed Transfer. The Holder of the Offered Shares will deliver
to the Company a written notice (the “Notice”) stating: (i) the Holder’s bona
fide intention to sell or otherwise transfer the Offered Shares; (ii) the name
and address of each proposed purchaser or other transferee (the “Proposed
Transferee”); (iii) the number of Offered Shares to be transferred to each
Proposed Transferee; (iv) the bona fide cash price or other consideration for
which the Holder proposes to transfer the Offered Shares (the “ Offered Price”);
and (v) that the Holder acknowledges this Notice is an offer to sell the Offered
Shares to the Company and/or its assignee(s) pursuant to the Company’s Right of
First Refusal at the Offered Price as provided for in this Agreement.

 

9.2 Exercise of Right of First Refusal. At any time within thirty (30) days
after the date of the Notice, the Company and/or its assignee(s) may, by giving
written notice to the Holder, elect to purchase all (or, with the consent of the
Holder, less than all) the Offered Shares proposed to be transferred to any one
or more of the Proposed Transferees named in the Notice, at the purchase price,
determined as specified below.

 

9.3 Purchase Price. The purchase price for the Offered Shares purchased under
this Section will be the Offered Price, provided that if the Offered Price
consists of no legal consideration (as, for example, in the case of a transfer
by gift) then the purchase price will be the fair market value of the Offered
Shares as determined in good faith by the Committee. If the Offered Price
includes consideration other than cash, then the value of the non-cash
consideration, as determined in good faith by the Committee, will conclusively
be deemed to be the cash equivalent value of such non-cash consideration.

 

9.4 Payment. Payment of the purchase price for the Offered Shares will be
payable, at the option of the Company and/or its assignee(s) (as applicable), by
check or by cancellation of all or a portion of any outstanding purchase money
indebtedness owed by the Holder to the Company (or to such assignee, in the case
of a purchase of Offered Shares by such assignee) or by any combination thereof.
The purchase price will be paid without interest within sixty (60) days after
the Company’s receipt of the Notice, or, at the option of the Company and/or its
assignee(s), in the manner and at the time(s) set forth in the Notice.

 

9.5 Holder’s Right to Transfer. If all of the Offered Shares proposed in the
Notice to be transferred to a given Proposed Transferee are not purchased by the
Company and/or its assignee(s) as provided in this Section, then the Holder may
sell or otherwise transfer such Offered Shares to each Proposed Transferee at
the Offered Price or at a higher price, provided that (i) such sale or other
transfer is consummated within ninety (90) days after the date of the Notice,
(ii) any such sale or other transfer is effected in compliance with all
applicable securities laws, and (iii) each Proposed Transferee agrees in writing
that the provisions of this Section will continue to apply to the Offered Shares
in the hands of such Proposed Transferee. If the Offered Shares described in the
Notice are not transferred to each Proposed Transferee within such ninety (90)
day period, then a new Notice must be given to the Company pursuant to which the
Company will again be offered the Right of First Refusal before any Shares held
by the Holder may be sold or otherwise transferred.

 

 43 

 

 

9.6 Exempt Transfers. Notwithstanding anything to the contrary in this Section,
the following transfers of Shares will be exempt from the Right of First
Refusal: (i) the transfer of any or all of the Shares during Optionee’s lifetime
by gift or on Optionee’s death by will or intestacy to any member(s) of
Optionee’s “Immediate Family” (as defined below) or to a trust for the benefit
of Optionee and/or member(s) of Optionee’s Immediate Family, provided that each
transferee or other recipient agrees in a writing satisfactory to the Company
that the provisions of this Section will continue to apply to the transferred
Shares in the hands of such transferee or other recipient; (ii) any transfer of
Shares made pursuant to a statutory merger, statutory consolidation of the
Company with or into another corporation or corporations or a conversion of the
Company into another form of legal entity (except that the Right of First
Refusal will continue to apply thereafter to such Shares, in which case the
surviving corporation of such merger or consolidation or the resulting entity of
such conversion shall succeed to the rights of the Company under this Section
unless the agreement of merger or consolidation or conversion expressly
otherwise provides); or (iii) any transfer of Shares pursuant to the winding up
and dissolution of the Company. As used herein, the term “Immediate Family” will
mean Optionee’s spouse, the lineal descendant or antecedent, father, mother,
brother or sister, child, adopted child, grandchild or adopted grandchild of
Optionee or Optionee’s spouse, or the spouse of any of the above or Spousal
Equivalent, as defined herein. As used herein, a person is deemed to be a
“Spousal Equivalent” provided the following circumstances are true: (i)
irrespective of whether or not the Optionee and the Spousal Equivalent are the
same sex, they are the sole spousal equivalent of the other for the last twelve
(12) months, (ii) they intend to remain so indefinitely, (iii) neither are
married to anyone else, (iv) both are at least 18 years of age and mentally
competent to consent to contract, (v) they are not related by blood to a degree
of closeness that which would prohibit legal marriage in the state in which they
legally reside, (vi) they are jointly responsible for each other’s common
welfare and financial obligations, and (vii) they reside together in the same
residence for the last twelve (12) months and intend to do so indefinitely.

 

9.7 Termination of Right of First Refusal. The Right of First Refusal will
terminate as to all Shares: (i) on the effective date of the first sale of
Common Stock of the Company to the general public pursuant to a registration
statement filed with and declared effective by the SEC under the Securities Act
(other than a registration statement relating solely to the issuance of Common
Stock pursuant to a business combination or an employee incentive or benefit
plan); (ii) on any transfer or conversion of Shares made pursuant to a statutory
merger or statutory consolidation of the Company with or into another
corporation or corporations if the common stock of the surviving corporation or
any direct or indirect parent corporation thereof is registered under the
Exchange Act; or (iii) on any transfer or conversion of Shares made pursuant to
a statutory conversion of the Company into another form of legal entity if the
common equity (or comparable equity security) of entity resulting from such
conversion is registered under the Exchange Act.

 

9.8 Encumbrances on Shares. Optionee may grant a lien or security interest in,
or pledge, hypothecate or encumber Shares only if each party to whom such lien
or security interest is granted, or to whom such pledge, hypothecation or other
encumbrance is made, agrees in a writing satisfactory to the Company that: (i)
such lien, security interest, pledge, hypothecation or encumbrance will not
adversely affect or impair the Right of First Refusal or the rights of the
Company and/or its assignee(s) with respect thereto and will not apply to such
Shares after they are acquired by the Company and/or its assignees under this
Section; and (ii) the provisions of this Agreement will continue to apply to
such Shares in the hands of such party and any transferee of such party.

 

10. RIGHTS AS A STOCKHOLDER. Optionee shall not have any of the rights of a
stockholder with respect to any Shares unless and until such Shares are issued
to Optionee. Subject to the terms and conditions of this Agreement, Optionee
will have all of the rights of a stockholder of the Company with respect to the
Shares from and after the date that Shares are issued to Optionee pursuant to,
and in accordance with, the terms of the Exercise Agreement until such time as
Optionee disposes of the Shares or the Company and/or its assignee(s)
exercise(s) the Right of First Refusal. Upon an exercise of the Right of First
Refusal, Optionee will have no further rights as a holder of the Shares so
purchased upon such exercise, other than the right to receive payment for the
Shares so purchased in accordance with the provisions of this Agreement, and
Optionee will promptly surrender the stock certificate(s) evidencing the Shares
so purchased to the Company for transfer or cancellation.

 



 44 

 

 

11. ESCROW. As security for Optionee’s faithful performance of this Agreement,
Optionee agrees, immediately upon issuance of the stock certificate(s)
evidencing the Shares, to consent to the delivery of such certificate(s),
together with two (2) copies of a blank Stock Power and Assignment Separate from
Stock Certificate in the form attached to the Exercise Agreement (the “Stock
Powers”), both executed by Purchaser (and Purchaser’s spouse, if any) (with the
transferee, certificate number, date and number of Shares left blank), to the
Secretary of the Company or other designee of the Company (the “Escrow Holder”),
who is hereby appointed to hold such certificate(s) and Stock Powers in escrow
and to take all such actions and to effectuate all such transfers and/or
releases of such Shares as are in accordance with the terms of this Agreement.
Optionee and the Company agree that Escrow Holder will not be liable to any
party to this Agreement (or to any other party) for any actions or omissions
unless Escrow Holder is grossly negligent or intentionally fraudulent in
carrying out the duties of Escrow Holder under this Agreement. Escrow Holder may
rely upon any letter, notice or other document executed with any signature
purported to be genuine and may rely on the advice of counsel and obey any order
of any court with respect to the transactions contemplated by this Agreement and
will not be liable for any act or omission taken by Escrow Holder in good faith
reliance on such documents, the advice of counsel or a court order. The Shares
will be released from escrow upon termination of the Right of First Refusal.

 

12. RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS.

 

12.1 Legends. Optionee understands and agrees that the Company will place the
legends set forth below or similar legends on any stock certificate(s)
evidencing the Shares, together with any other legends that may be required by
state or U.S. Federal securities laws, the Company’s Certificate of
Incorporation or Bylaws, any other agreement between Optionee and the Company,
or any agreement between Optionee and any third party (and any other legend(s)
that the Company may become obligated to place on the stock certificate(s)
evidencing the Shares under the terms of any agreement to which the Company is
or may become bound or obligated):

 

(a) THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT
THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT
ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.

 

(b) THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON RESALE AND TRANSFER, INCLUDING THE RIGHT OF FIRST REFUSAL HELD
BY THE ISSUER AND/OR ITS ASSIGNEE(S) AS SET FORTH IN A STOCK OPTION AGREEMENT
BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY
BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH SALE AND TRANSFER
RESTRICTIONS, INCLUDING THE RIGHT OF FIRST REFUSAL, ARE BINDING ON TRANSFEREES
OF THESE SHARES.

 

(c) THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A MARKET STANDOFF
RESTRICTION AS SET FORTH IN A CERTAIN STOCK OPTION AGREEMENT BETWEEN THE ISSUER
AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER. AS A RESULT OF SUCH AGREEMENT, THESE SHARES MAY
NOT BE TRADED PRIOR TO 180 DAYS AFTER THE EFFECTIVE DATE OF CERTAIN PUBLIC
OFFERINGS OF THE COMMON STOCK OF THE ISSUER HEREOF. SUCH RESTRICTION IS BINDING
ON TRANSFEREES OF THESE SHARES.

 



 45 

 

 

12.2 Stop- Transfer Instructions. Optionee agrees that, to ensure compliance
with the restrictions imposed by this Agreement, the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.

 

12.3 Refusal to Transfer. The Company will not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares, or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares have been so transferred.

 

13. CERTAIN TAX CONSEQUENCES. Set forth below is a brief summary as of the
Effective Date of the Plan of some of the federal tax consequences of exercise
of the Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE
SHARES.

 

13.1 Exercise of ISO. If the Option qualifies as an ISO, there will be no
regular federal income tax liability upon the exercise of the Option, although
the excess, if any, of the Fair Market Value of the Shares on the date of
exercise over the Exercise Price will be treated as a tax preference item for
federal alternative minimum tax purposes and may subject the Optionee to the
alternative minimum tax in the year of exercise.

 

13.2 Exercise of Nonqualified Stock Option. If the Option does not qualify as an
ISO, there may be a regular federal income tax liability upon the exercise of
the Option. Optionee will be treated as having received compensation income
(taxable at ordinary income tax rates) equal to the excess, if any, of the Fair
Market Value of the Shares on the date of exercise over the Exercise Price. If
Optionee is a current or former employee of the Company, the Company may be
required to withhold from Optionee’s compensation or collect from Optionee and
pay to the applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.

 

13.3 Disposition of Shares. The following tax consequences may apply upon
disposition of the Shares.

 

(a) Incentive Stock Options. If the Shares are held for more than twelve (12)
months after the date of purchase of the Shares pursuant to the exercise of an
ISO and are disposed of more than two (2) years after the Date of Grant, any
gain realized on disposition of the Shares will be treated as long term capital
gain for federal income tax purposes. If Shares purchased under an ISO are
disposed of within the applicable one (1) year or two (2) year period, any gain
realized on such disposition will be treated as compensation income (taxable at
ordinary income rates in the year of the disposition) to the extent of the
excess, if any, of the Fair Market Value of the Shares on the date of exercise
over the Exercise Price.

 

(b) Nonqualified Stock Options. If the Shares are held for more than twelve (12)
months after the date of purchase of the Shares pursuant to the exercise of an
NQSO, any gain realized on disposition of the Shares will be treated as long
term capital gain.

  

 46 

 

14. GENERAL PROVISIONS.

 

14.1 Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or the Company to the Committee for review. The
resolution of such a dispute by the Committee shall be final and binding on the
Company and Optionee.

 

14.2 Entire Agreement. The Plan, the Grant Notice and the Exercise Agreement are
each incorporated herein by reference. This Agreement, the Grant Notice, the
Plan and the Exercise Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede all prior undertakings
and agreements with respect to such subject matter.

 

15. NOTICES. Any and all notices required or permitted to be given to a party
pursuant to the provisions of this Agreement will be in writing and will be
effective and deemed to provide such party sufficient notice under this
Agreement on the earliest of the following: (i) at the time of personal
delivery, if delivery is in person; (ii) at the time an electronic confirmation
of receipt is received, if delivery is by email; (iii) at the time of
transmission by facsimile, addressed to the other party at its facsimile number
specified herein (or hereafter modified by subsequent notice to the parties
hereto), with confirmation of receipt made by both telephone and printed
confirmation sheet verifying successful transmission of the facsimile; (iv) one
(1) business day after deposit with an express overnight courier for United
States deliveries, or two (2) business days after such deposit for deliveries
outside of the United States, with proof of delivery from the courier requested;
or (v) three (3) business days after deposit in the United States mail by
certified mail (return receipt requested) for United States deliveries. Any
notice for delivery outside the United States will be sent by email, facsimile
or by express courier. Any notice not delivered personally or by email will be
sent with postage and/or other charges prepaid and properly addressed to
Optionee at the last known address or facsimile number on the books of the
Company, or at such other address or facsimile number as such other party may
designate by one of the indicated means of notice herein to the other parties
hereto or, in the case of the Company, to it at its principal place of business.
Notices to the Company will be marked “Attention: Chief Financial Officer.”
Notices by facsimile shall be machine verified as received.

 

16. SUCCESSORS AND ASSIGNS. The Company may assign any of its rights under this
Agreement including its rights to purchase Shares under the Right of First
Refusal. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Optionee and Optionee’s
heirs, executors, administrators, legal representatives, successors and assigns.

 

17. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California as such laws are
applied to agreements between California residents entered into and to be
performed entirely within California. If any provision of this Agreement is
determined by a court of law to be illegal or unenforceable, then such provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.

 

18. FURTHER ASSURANCES. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

 

19. TITLES AND HEADINGS. The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement. Unless otherwise specifically stated, all references
herein to “sections” and “exhibits” will mean “sections” and “exhibits” to this
Agreement.

 

 47 

 

 

20. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement.

 

21. SEVERABILITY. If any provision of this Agreement is determined by any court
or arbitrator of competent jurisdiction to be invalid, illegal or unenforceable
in any respect, such provision will be enforced to the maximum extent possible
given the intent of the parties hereto. If such clause or provision cannot be so
enforced, such provision shall be stricken from this Agreement and the remainder
of this Agreement shall be enforced as if such invalid, illegal or unenforceable
clause or provision had (to the extent not enforceable) never been contained in
this Agreement. Notwithstanding the forgoing, if the value of this Agreement
based upon the substantial benefit of the bargain for any party is materially
impaired, which determination as made by the presiding court or arbitrator of
competent jurisdiction shall be binding, then both parties agree to substitute
such provision(s) through good faith negotiations.

 

* * * * *

 

Attachment: Annex A: Form of Stock Option Exercise Notice and Agreement

  

 48 

 

 

ANNEX A

 

FORM OF STOCK OPTION EXERCISE NOTICE AND AGREEMENT

 

 49 

 

 

STOCK OPTION EXERCISE NOTICE AND AGREEMENT

 

Augmedix, Inc.

 

2013 Equity Incentive Plan

 

*NOTE: You must sign this Notice on Page 3 before submitting it to Augmedix,
Inc. (the “Company”).

 

Optionee Information: Please provide the following information about yourself
(“Optionee”):

 

Name:    See eShares   Social Security Number:  See eShares Address: See eShares
  Employee Number: See eShares       Email Address: See eShares

 

Option information: Please provide this information on the option being
exercised (the “Option”):

 

Date of Grant: See eShares   Type of Stock Option: Option Price per Share:  See
eShares   See eShares Total number of shares of Common Stock of the Company
subject to the Option: See eShares    

 

Exercise Information:

 

Number of shares of Common Stock of the Company for which the Option is now
being exercised ________________. (These shares are referred to below as the
“Purchased Shares.”)

 

Total Exercise Price Being Paid for the Purchased Shares: $____________

 

Form of payment [check all that apply]:

 

☐Check for $____________, payable to “Augmedix, Inc.”

  

☐Certificate(s) for ________________ shares of Common Stock of the Company.
These shares will be valued as of the date this notice is received by the
Company. [Requires Company consent.]

 

☐ACH

 

Agreements, Representations And Acknowledgments Of Optionee: By signing this
Stock

 

Option Exercise Notice and Agreement, Optionee hereby agrees with, and
represents to, the Company as follows:

 

1.Terms Governing. I acknowledge and agree with the Company that I am acquiring
the Purchased Shares by exercise of this Option subject to all other terms and
conditions of the Notice of Stock Option Grant and the Stock Option Agreement
that govern the Option, including without limitation the terms of the Company’s
2013 Equity Incentive Plan, as it may be amended (the “Plan”).

 

2.Investment Intent; Securities Law Restrictions. I represent and warrant to the
Company that I am acquiring and will hold the Purchased Shares for investment
for my account only, and not with a view to, or for resale in connection with,
any “distribution” of the Purchased Shares within the meaning of the Securities
Act of 1933, as amended (the “Securities Act”). I understand that the Purchased
Shares have not been registered under the Securities Act by reason of a specific
exemption from such registration requirement and that the Purchased Shares must
be held by me indefinitely, unless they are subsequently registered under the
Securities Act or I obtain an opinion of counsel (in form and substance
satisfactory to the Company and its counsel) that registration is not required.
I acknowledge that the Company is under no obligation to register the Purchased
Shares under the Securities Act or under any other securities law.

 

 50 

 

 

3.Restrictions on Transfer: Rule 144. I will not sell, transfer or otherwise
dispose of the Purchased Shares in violation of the Securities Act, the
Securities Exchange Act of 1934, or the rules promulgated thereunder (including
Rule 144 under the Securities Act described below “Rule 144”)) or of any other
applicable securities laws. I am aware of Rule 144, which permits limited public
resales of securities acquired in a non-public offering, subject to satisfaction
of certain conditions, which include (without limitation) that: (a) certain
current public information about the Company is available; (b) the resale occurs
only after the holding period required by Rule 144 has been met; (c) the sale
occurs through an unsolicited “broker’s transaction”; and (d) the amount of
securities being sold during any three-month period does not exceed specified
limitations. I understand that the conditions for resale set forth in Rule 144
have not been satisfied and that the Company has no plans to satisfy these
conditions in the foreseeable future.

 

4.Access to Information; Understanding of Risk in Investment. I acknowledge that
I have received and had access to such information as I consider necessary or
appropriate for deciding whether to invest in the Purchased Shares and that I
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the issuance of the Purchased Shares. I am
aware that my investment in the Company is a speculative investment that has
limited liquidity and is subject to the risk of complete loss. I am able,
without impairing my financial condition, to hold the Purchased Shares for an
indefinite period and to suffer a complete loss of my investment in the
Purchased Shares.

 

5.Rights of First Refusal; Market Stand-off. I acknowledge that the Purchased
Shares remain subject to the Company’s Right of First Refusal and the market
stand-off covenants (sometimes referred to as the “lock-up”), all in accordance
with the applicable Notice of Stock Option Grant and the Stock Option Agreement
that govern the Option.

 

6.Form of Ownership. I acknowledge that the Company has encouraged me to consult
my own adviser to determine the form of ownership of the Purchased Shares that
is appropriate for me. In the event that I choose to transfer my Purchased
Shares to a trust, I agree to sign a Stock Transfer Agreement. In the event that
I choose to transfer my Purchased Shares to a trust that is not an eligible
revocable trust, I also acknowledge that the transfer will be treated as a
“disposition” for tax purposes. As a result, the favorable ISO tax treatment
will be unavailable and other unfavorable tax consequences may occur.

 

7.Investigation of Tax Consequences. I acknowledge that the Company has
encouraged me to consult my own adviser to determine the tax consequences of
acquiring the Purchased Shares at this time.

 

8.Other Tax Matters. I agree that the Company does not have a duty to design or
administer the Plan or its other compensation programs in a manner that
minimizes my tax liabilities. I will not make any claim against the Company or
its Board, officers or employees related to tax liabilities arising from my
options or my other compensation. In particular, I acknowledge that my options
(including the Option) are exempt from section 409A of the Internal Revenue Code
only if the exercise price per share is at least equal to the fair market value
per share of the Common Stock at the time the option was granted by the Board.
Since shares of the Common Stock are not traded on an established securities
market, the determination of their fair market value was made by the Board
and/or by an independent valuation firm retained by the Company. I acknowledge
that there is no guarantee in either case that the Internal Revenue Service will
agree with the valuation, and I will not make any claim against the Company or
its Board, officers or employees in the event that the Internal Revenue Service
asserts that the valuation was too low.

 

9.Spouse Consent. I agree to seek the consent of my spouse to the extent
required by the Company to enforce the foregoing.

 

10.Tax Withholding. As a condition of exercising this Option, I agree to make
adequate provision for foreign, federal, state or other tax withholding
obligations, if any, which arise upon the grant, vesting or exercise of this
Option, or disposition of the Purchased Shares, whether by withholding, direct
payment to the Company, or otherwise.

 



 51 

 

 

The undersigned hereby executes and delivers this Stock Option Exercise Notice
and Agreement to agrees to be bound by its terms

 

SIGNATURE:   DATE:       See eShares   See eShares   Optionee’s Name    

  

[Signature Page to Stock Option Exercise Notice and Agreement]

 

 52 

 

 

AUGMEDIX, INC.

 

2013 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK PURCHASE AGREEMENT

 

This Restricted Stock Purchase Agreement (the “Agreement”) is made and entered
into as of See eShares (the “Effective Date”) by and between Augmedix, Inc., a
Delaware corporation (the “Company”), and See eShares (“Purchaser ”).
Capitalized terms not defined herein shall have the meanings ascribed to them in
the Company’s 2013 Equity Incentive Plan, as may be amended from time to time
(the “Plan”).

 

1.PURCHASE OF SHARES.

 

1.1 Agreement to Purchase and Sell Shares. On the Effective Date and subject to
the terms and conditions of this Agreement and the Plan, Purchaser hereby
purchases from the Company, and the Company hereby sells to Purchaser, See
eShares shares of the Company’s Common Stock (the “Shares”), at the price of See
eShares per share (the “ Purchase Price Per Share”) for a Total Purchase Price
of See eShares (the “Purchase Price”). As used in this Agreement, the term
“Shares ” includes the Shares purchased under this Agreement and all securities
received (a) in replacement of the Shares, (b) as a result of stock dividends or
stock splits with respect to the Shares, and (c) in replacement of the Shares in
a merger, recapitalization, reorganization or similar corporate transaction.

 

1.2 Payment. Purchaser hereby delivers payment of the Purchase Price as follows
(check and complete as appropriate):

 

☐by check in the amount of $_________________, receipt of which is acknowledged
by the Company.

 

☐by ACH in the amount of $_________________, receipt of which is acknowledged by
the Company.

 

☐by  cancellation  of  indebtedness  of  the  Company  owed
to  Purchaser  in  the amount of $_____________________.

 

☐by the waiver hereby of compensation due or accrued for services rendered in
the amount of $____________________.

 

☐ by delivery of _________ fully-paid, nonassessable and vested shares of the
Common Stock of the Company owned by Purchaser free and clear of all liens,
claims, encumbrances or security interests, valued at the current Fair Market
Value of $___________ per share (a) for which the Company has received “full
payment of the purchase price” within the meaning of SEC Rule 144, (if purchased
by use of a promissory note, such note has been fully paid with respect to such
vested shares), or (b) that were obtained by Purchaser in the open public
market.

 

2.DELIVERIES.

 

2.1 Deliveries by the Purchaser. Purchaser hereby delivers to the Company: (a)
this completed and signed Agreement, and (b) the Purchase Price, paid by
delivery of the form of payment specified in Section 1.2.

 

2.2 Deliveries by the Company. Upon its receipt of the Purchase Price, payment
or other provision for any applicable tax obligations, if any, and all the
documents to be executed and delivered by Purchaser to the Company as provided
herein, the Company will issue a duly executed stock  certificate evidencing the
Shares in the name of Purchaser with the appropriate legends affixed thereto, to
be placed in escrow as provided in Section 7.2 to secure performance of
Purchaser’s obligations under Sections 5 and 6 until expiration or termination
of the Company’s Repurchase Option and Refusal Right (as such terms are defined
in Sections 5 and 6, respectively).

 



 53 

 

 

3. REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser represents and
warrants to the Company as follows.

 

3.1 Agrees to Terms of the Plan. Purchaser has received a copy of the Plan, has
read and understands the terms of the Plan and this Agreement, and agrees to be
bound by their terms and conditions.

 

3.2 Acknowledgment of Tax Risks. Purchaser acknowledges that there may be
adverse tax consequences upon the purchase and the disposition of the Shares,
and that Purchaser has been advised by the Company to consult a tax adviser
prior to such purchase or disposition. Purchaser further acknowledges that
Purchaser is not relying on the Company or its counsel for tax advice regarding
Purchaser’s purchaser or disposition of the Shares or the tax consequences to
Purchaser of this Agreement.

 

3.3 Shares Not Registered or Qualified. Purchaser understands and acknowledges
that the Shares have not been registered with the SEC under the Securities Act,
or with any securities regulatory agency administering any state securities
laws, and that, notwithstanding any other provision of this Agreement to the
contrary, the purchase of any Shares is expressly conditioned upon compliance
with the Securities Act and all applicable state securities laws. Purchaser
agrees to cooperate with the Company to ensure compliance with such laws.

 

3.4 No Transfer Unless Registered or Exempt; Contractual Restrictions on
Transfers. Purchaser understands that Purchaser may not transfer any Shares
unless such Shares are registered under the Securities Act or qualified under
applicable state securities laws or unless, in the opinion of counsel to the
Company, exemptions from such registration and qualification requirements are
available. Purchaser understands that only the Company may file a registration
statement with the SEC and that the Company is under no obligation to do so with
respect to the Shares. Purchaser has also been advised that exemptions from
registration and qualification may not be available or may not permit Purchaser
to transfer all or any of the Shares in the amounts or at the times proposed by
Purchaser. Purchaser further acknowledges that this Agreement imposes additional
restrictions on transfer of the Shares.

 

3.5 SEC Rule 701. Shares that are issued pursuant to SEC Rule 701 promulgated
under the Securities Act may become freely tradable by non-affiliates (under
limited conditions regarding the method of sale) ninety (90) days after the
first sale of Common Stock of the Company to the general public pursuant to a
registration statement filed with and declared effective by the SEC, subject to
the lengthier market standoff agreement contained in Section 4 of this Agreement
or any other agreement entered into by Purchaser. Affiliates must comply with
the provisions (other than the holding period requirements) of Rule 144 which
permits certain limited sales of unregistered securities. Rule 144 is not
presently available with respect to the Shares and, in any event, requires that
the Shares be held for a minimum of six (6) months, and in certain cases one (1)
year, after they have been purchased and paid for (within the meaning of Rule
144). Purchaser understands that use of a promissory note as payment for the
Shares may not be deemed to be “full payment of the purchase price” within the
meaning of Rule 144 unless certain conditions are met and that, accordingly, the
Rule 144 holding period of such Shares may not begin to run until such Shares
are fully paid for within the meaning of Rule 144. Purchaser understands that
Rule 144 may indefinitely restrict transfer of the Shares so long as Purchaser
remains an “affiliate” of the Company or if “current public information” about
the Company (as defined in Rule 144) is not publicly available.

 



 54 

 

 

3.6 Access to Information. Purchaser has had access to all information regarding
the Company and its present and prospective business, assets, liabilities and
financial condition that Purchaser reasonably considers important in making the
decision to purchase the Shares, and Purchaser has had ample opportunity to ask
questions of the Company’s representatives concerning such matters and this
investment.

 

3.7 Understanding of Risks. Purchaser is fully aware of: (a) the highly
speculative nature of the investment in the Shares; (b) the financial hazards
involved; (c) the lack of liquidity of the Shares and the restrictions on
transferability of the Shares (e.g., that Purchaser may not be able to sell or
dispose of the Shares or use them as collateral for loans); (d) the
qualifications and backgrounds of the management of the Company; and (e) the tax
consequences of investment in, and disposition of, the Shares.

 

3.8 Purchase for Own Account for Investment. Purchaser is purchasing the Shares
for Purchaser’s own account for investment purposes only and not with a view to,
or for sale in connection with, a distribution of the Shares within the meaning
of the Securities Act. Purchaser has no present intention of selling or
otherwise disposing of all or any portion of the Shares and no one other than
Purchaser has any beneficial ownership of any of the Shares.

 

3.9 No General Solicitation. At no time was Purchaser presented with or
solicited by any publicly issued or circulated newspaper, mail, radio,
television or other form of general advertising or solicitation in connection
with the offer, sale and purchase of the Shares.

 

3.10 SEC Rule 144. Purchaser has been advised that SEC Rule 144 promulgated
under the Securities Act, which permits certain limited sales of unregistered
securities, is not presently available with respect to the Shares and, in any
event, requires that the Shares be held for a minimum of six (6) months, and in
certain cases one (1) year, after they have been purchased and paid for (within
the meaning of Rule 144), subject to the lengthier market standoff agreement
contained in Section 4 of this Agreement or any other agreement entered into by
Purchaser. Purchaser understands that Rule 144 may indefinitely restrict
transfer of the Shares so long as Purchaser remains an “affiliate” of the
Company or if “current public information” about the Company (as defined in Rule
144) is not publicly available.

 

4. MARKET STANDOFF AGREEMENT. Subject to the provisions of this Section,
Purchaser agrees in connection with any registration of the Company’s securities
under the Securities Act or other registered public offering that, upon the
request of the Company or the underwriters managing any registered public
offering of the Company’s securities, Purchaser will not sell or otherwise
dispose of any Shares without the prior written consent of the Company or such
managing underwriters, as the case may be, for a period of time (not to exceed
one hundred eighty (180) days) after the effective date of such registration
requested by such managing underwriters and subject to all restrictions as the
Company or the managing underwriters may specify for employee-stockholders
generally. The restricted period shall in any event terminate two (2) years
after the closing date of the Company’s initial public offering. For purposes of
this Section 4, the term “Company” shall include any wholly-owned subsidiary of
the Company into which the Company merges or consolidates. In order to enforce
the foregoing covenant, the Company shall have the right to place restrictive
legends on the certificates representing the shares subject to this Section and
to impose stop transfer instructions with respect to the Shares until the end of
such period. Purchaser further agrees that the underwriters of any such
registered public offering shall be third party beneficiaries of this Section 4
and agrees to enter into any agreement reasonably required by the underwriters
to implement the foregoing. Notwithstanding anything in this Section to the
contrary, for the avoidance of doubt, the foregoing provisions of this Section
shall not apply to any registration of securities of the Company (a) under an
employee benefit plan or (b) in a merger, consolidation, business combination or
similar transaction.

 



 55 

 

 

5. COMPANY’S REPURCHASE OPTION FOR UNVESTED SHARES. The Company, or (subject to
Section 5.6) its assignee, shall have the option to repurchase all or a portion
of the Purchaser’s Shares that are Unvested Shares (as defined below) on the
Termination Date on the terms and conditions set forth in this Section (the
“Repurchase Option”) if Purchaser is Terminated (as defined in the Plan) for any
reason, or no reason, including without limitation, Purchaser’s death,
Disability (as defined in the Plan), voluntary resignation or termination by the
Company with or without Cause.

 

5.1 Termination and Termination Date. In case of any dispute as to whether
Purchaser is Terminated, the Committee shall have discretion to determine in
good faith whether Purchaser has been Terminated and the effective date of such
Termination (the “Termination Date”).

 

5.2 Vested and Unvested Shares. Shares that are vested pursuant to the schedule
set forth in this Section 5.2 are “Vested Shares.” Shares that are not vested
pursuant to such schedule are “Unvested Shares.” On the Effective Date, See
eShares of the Shares will be Unvested Shares. Provided Purchaser continues to
provide services to the Company or any Subsidiary or Parent of the Company at
all times from the Effective Date until each such date the Unvested Shares will
become Vested Shares according to the following schedule: __See eShares __until
the earliest to occur of (a) the date all of the Shares are Vested Shares, (b)
the Termination Date or (c) the date vesting otherwise terminates pursuant to
this Agreement or the Plan. No fractional Shares shall be issued. No Shares will
become Vested Shares after the Termination Date. The number of the Shares that
are Vested Shares or Unvested Shares will be proportionally adjusted to reflect
any stock split, reverse stock split or similar change in the capital structure
of the Company as set forth in Section 2.2 of the Plan occurring after the
Effective Date.

 

5.3 Exercise of Repurchase Option. At any time within ninety (90) days after the
Purchaser’s Termination Date, the Company, or its assignee, may, at its option,
elect to repurchase any or all the Purchaser’s Shares that are Unvested Shares
on the Termination Date by giving Purchaser written notice of exercise of the
Repurchase Option, specifying the number of Unvested Shares to be repurchased.
Such Unvested Shares shall be repurchased at the Purchase Price Per Share,
proportionately adjusted for any stock split, reverse stock split or similar
change in the capital structure of the Company as set forth in Section 2.2 of
the Plan occurring after the Effective Date (the “Repurchase Price”). The
Repurchase Price shall be payable, at the option of the Company or its assignee,
by check or by cancellation of all or a portion of any outstanding indebtedness
owed by Purchaser to the Company and/or such assignee, or by any combination
thereof. The Repurchase Price shall be paid without interest within the term of
the Repurchase Option as described in the first sentence of this Section 5.3.
The Company may, at its option, decline to exercise its Repurchase Option or may
exercise its Repurchase Option only with respect to a portion of the Unvested
Shares.

 

5.4 Right of Termination Unaffected. Nothing in this Agreement shall be
construed to limit or otherwise affect in any manner whatsoever the right or
power of the Company (or any Parent or Subsidiary of the Company) to terminate
Purchaser’s employment or other relationship with Company (or the Parent or
Subsidiary of the Company) at any time, for any reason or no reason, with or
without Cause.

 

5.5 Additional or Exchanged Securities and Property. Subject to the provisions
of Section 5.2 above, in the event of a merger or consolidation of the Company
with or into another entity, any other corporate reorganization, a stock split,
the declaration of a stock dividend, the declaration of an extraordinary
dividend payable in a form other than stock, a spin-off, a recapitalization or a
similar transaction affecting the Company’s outstanding securities, any
securities or other property (including cash or cash equivalents) that are by
reason of such transaction exchanged for, or distributed or issued with respect
to, any Unvested Shares shall immediately be subject to the Repurchase Option.
Appropriate adjustments shall be made to the price per share to be paid for
Unvested Shares upon the exercise of the Repurchase Option (by allocating such
price among the Unvested Shares and such other securities or property), provided
that the aggregate purchase price payable for the Unvested Shares and all such
other securities and property shall remain the same price that was original
payable under the Repurchase Option to repurchase such Unvested Shares. Subject
to the provisions of Section 5.2 above, in the event of a merger or
consolidation of the Company with or into another entity or any other corporate
reorganization, the Repurchase Option may be exercised by the Company’s
successor.

 



 56 

 

 

5.6 Assignment of Repurchase Right. The Company may freely assign the Company’s
Repurchase Option, in whole or in part, provided that any person who accepts an
assignment of the Repurchase Option from the Company shall assume all of the
Company’s rights and obligations with respect to the Repurchase Option (to the
extent so assigned) under this Agreement.

 

6. COMPANY’S REFUSAL RIGHT. Unvested Shares shall be subject to the restrictions
on transfer and the granting of encumbrances thereon as provided in Section 7
hereof. Before any Vested Shares (as defined in Section 5 hereof) held by
Purchaser or any transferee of such Vested Shares (either sometimes referred to
herein as the “Holder”) may be sold or otherwise transferred (including, without
limitation, a transfer by gift or operation of law), the Company and/or its
assignee(s) will have a right of first refusal to purchase the Vested Shares to
be sold or transferred (the “Offered Shares”) on the terms and conditions set
forth in this Section (the “Refusal Right”).

 

6.1 Notice of Proposed Transfer. The Holder of the Offered Shares will deliver
to the Company a written notice (the “Notice”) stating: (a) the Holder’s bona
fide intention to sell or otherwise transfer the Offered Shares; (b) the name
and address of each proposed purchaser or other transferee of Offered Shares
(“Proposed Transferee”); (c) the number of Offered Shares to be transferred to
each Proposed Transferee; (d) the bona fide cash price or other consideration
for which the Holder proposes to transfer the Offered Shares to each Proposed
Transferee (the “Offered Price”); and (e) that the Holder acknowledges this
Notice is an offer to sell the Offered Shares to the Company and/or its
assignee(s) pursuant to the Company’s Refusal Right at the Offered Price as
provided for in this Agreement.

 

6.2 Exercise of Refusal Right. At any time within thirty (30) days after the
date the Notice is effective pursuant to Section 9.2, the Company and/or its
assignee(s) may, by giving written notice to the Holder, elect to purchase all
(or, with the consent of the Holder, less than all) the Offered Shares proposed
to be transferred to any one or more of the Proposed Transferees named in the
Notice, at the purchase price, determined as provided in Section 6.3 below.

 

6.3 Purchase Price. The purchase price for the Offered Shares purchased under
this Section will be the Offered Price, provided that if the Offered Price
consists of no legal consideration (as, for example, in the case of a transfer
by gift), then the purchase price will be the fair market value of the Offered
Shares as determined in good faith by the Company’s Board of Directors. If the
Offered Price includes consideration other than cash, then the value of the
non-cash consideration, as determined in good faith by the Company’s Board of
Directors, will conclusively be deemed to be the cash equivalent value of such
non-cash consideration.

 

6.4 Payment. The purchase price for the Offered Shares will be paid, at the
option of the Company and/or its assignee(s) (as applicable), by check or by
cancellation of all or a portion of any outstanding indebtedness owed by the
Holder to the Company (or to such assignee, in the case of a purchase of Offered
Shares by such assignee) or by any combination thereof. The purchase price will
be paid without interest within sixty (60) days after the Company’s receipt of
the Notice, or, at the option of the Company and/or its assignee(s), in the
manner and at the time(s) set forth in the Notice.

 



 57 

 

 

6.5 Holder’s Right to Transfer. If all of the Offered Shares proposed in the
Notice to be transferred to a given Proposed Transferee are not purchased by the
Company and/or its assignee(s) as provided in this Section, then the Holder may
sell or otherwise transfer such Offered Shares to such Proposed Transferee at
the Offered Price or at a higher price, provided that (a) such sale or other
transfer is consummated within one hundred twenty (120) days after the date the
Notice is effective pursuant to Section 9.2, (b) any such sale or other transfer
is effected in compliance with all applicable securities laws, and (c) such
Proposed Transferee agrees in writing that the provisions of this Section will
continue to apply to the Offered Shares in the hands of such Proposed
Transferee. If the Offered Shares described in the Notice are not transferred to
such Proposed Transferee within such one hundred twenty (120) day period, then a
new Notice must be given to the Company pursuant to which the Company will again
be offered the Refusal Right before any Shares held by the Holder may be sold or
otherwise transferred.

 

6.6 Exempt Transfers. Notwithstanding the foregoing, the following transfers of
Vested Shares will be exempt from the Refusal Right: (a) the transfer of any or
all of the Vested Shares during Purchaser’s lifetime by gift or on Purchaser’s
death by will or intestacy to Purchaser’s “Immediate Family” (as defined below)
or to a trust for the benefit of Purchaser or Purchaser’s Immediate Family,
provided that each transferee agrees in a writing satisfactory to the Company
that the provisions of this Section will continue to apply to the transferred
Vested Shares in the hands of such transferee; (b) any transfer of Vested Shares
made pursuant to a statutory merger or statutory consolidation of the Company
with or into another entity or entities (except that, subject to Section 6.7,
unless the agreement of merger or consolidation expressly otherwise provides,
the Refusal Right will continue to apply thereafter to such Vested Shares, in
which case the surviving entity of such merger or consolidation shall succeed to
the rights of the Company under this Section); or (c) any transfer of Vested
Shares pursuant to the winding up and dissolution of the Company. As used
herein, the term “Immediate Family” will mean Purchaser’s spouse, the lineal
descendant or antecedent, father, mother, brother or sister, child, adopted
child, grandchild or adopted grandchild of Purchaser or Purchaser’s spouse, or
the spouse of any of the above or Spousal Equivalent, as defined herein. As used
herein, a person is deemed to be a “Spousal Equivalent” provided the following
circumstances are true: (i) irrespective of whether or not the Purchaser and the
Spousal Equivalent are the same sex, they are the sole spousal equivalent of the
other for the last twelve (12) months, (ii) they intend to remain so
indefinitely, (iii) neither are married to anyone else, (iv) both are at least
18 years of age and mentally competent to consent to contract, (v) they are not
related by blood to a degree of closeness that which would prohibit legal
marriage in the state in which they legally reside, (vi) they are jointly
responsible for each other’s common welfare and financial obligations, and (vii)
they reside together in the same residence for the last twelve (12) months and
intend to do so indefinitely.

 

6.7 Termination of Refusal Right. The Refusal Right will terminate as to all
Shares: (a) on the effective date of the first sale of Common Stock of the
Company to the public pursuant to a registration statement filed with and
declared effective by the SEC under the Securities Act or, if expressly approved
by the Board as terminating the Refusal Right, under the laws of any other
country having substantially the same effect (other than a registration
statement relating solely to the issuance of Common Stock pursuant to a business
combination or an employee incentive or benefit plan) or (b) on any transfer or
conversion of Shares made pursuant to a statutory merger or statutory
consolidation of the Company with or into another entity or entities if the
common stock of the surviving entity or any direct or indirect parent entity
thereof is registered under the Securities Exchange Act of 1934, as amended.

 



 58 

 

 

7.ADDITIONAL RESTRICTIONS UPON SHARE OWNERSHIP OR TRANSFER.

 

7.1 Rights as a Stockholder. Subject to the terms and conditions of this
Agreement, Purchaser will have all of the rights of a Stockholder of the Company
with respect to the Shares from and after the date that Shares are issued to
Purchaser until such time as Purchaser disposes of the Shares or the Company
and/or its assignee(s) exercise(s) the Refusal Right or the Repurchase Option.
Upon an exercise of the Refusal Right or the Repurchase Option, Purchaser will
have no further rights as a holder  of the Shares so purchased upon such
exercise, other than the right to receive payment for the Shares so purchased in
accordance with the provisions of this Agreement, and Purchaser will promptly
surrender to the Company or other designee of the Company (the “Escrow Holder”)
the stock certificate(s) evidencing the Shares so purchased for transfer or
cancellation.

 

7.2 Escrow. As security for Purchaser’s faithful performance of this Agreement,
Purchaser agrees that, immediately upon issuance of the stock certificate(s)
evidencing the Shares, the Secretary of the Company or the Escrow Holder is
hereby appointed to hold such certificate(s) in escrow and to take all such
actions and to effectuate all such transfers and/or releases of such Shares as
are in accordance with the terms of this Agreement. Purchaser and the Company
agree that Escrow Holder will not be liable to any party to this Agreement (or
to any other person or entity) for any actions or omissions unless Escrow Holder
is grossly negligent or intentionally fraudulent in carrying out the duties of
Escrow Holder under this Agreement. Escrow Holder may rely upon any letter,
notice or other document executed with any signature purported to be genuine and
may rely on the advice of counsel and obey any order of any court with respect
to the transactions contemplated by this Agreement. The Shares will be released
from escrow upon termination of both the Refusal Right and the Repurchase
Option.

 

7.3 Encumbrances on Shares. Without the Company’s prior written consent given
with the approval of the Company’s Board of Directors, Purchaser may not grant a
lien or security interest in, or pledge, hypothecate or encumber, any Unvested
Shares.

 

7.4 Restrictions on Transfers. Unvested Shares may not be sold or otherwise
transferred by Purchaser without the Company’s prior written consent. Purchaser
hereby agrees that Purchaser shall make no disposition of the Shares (other than
as permitted by this Agreement) unless and until:

 

(a) Purchaser shall have notified the Company of the proposed disposition and
provided a written summary of the terms and conditions of the proposed
disposition;

 

(b) Purchaser shall have complied with all requirements of this Agreement
applicable to the disposition of the Shares, including but not limited to the
Refusal Right, the Market Standoff and the Repurchase Option; and

 

(c) Purchaser shall have provided the Company with written assurances, in form
and substance satisfactory to counsel for the Company, that (i) the proposed
disposition does not require registration of the Shares under the Securities Act
or under any state securities laws, and (ii) all appropriate actions necessary
for compliance with the registration and qualification requirements of the
Securities Act and any state securities laws, or of any exemption from
registration or qualification, available thereunder (including Rule 144) have
been taken.

 

Each person (other than the Company) to whom the Shares are transferred by means
of one of the permitted transfers specified in this Agreement must, as a
condition precedent to the validity of such transfer, acknowledge in writing to
the Company that such person is bound by the provisions of this Agreement and
that the transferred Shares are subject to the Company’s Refusal Right or the
Repurchase Option granted hereunder and the market stand-off provisions of
Section 4 hereof, to the same extent such Shares would be so subject if retained
by the Purchaser.

 



 59 

 

 

7.5 Restrictive Legends and Stop-transfer Orders. Purchaser understands and
agrees that the Company will place the legends set forth below or similar
legends on any stock certificate(s) evidencing the Shares, together with any
other legends that may be required by applicable laws, the Company’s Certificate
of Incorporation or Bylaws, any other agreement between Purchaser and the
Company or any agreement between Purchaser and any third party:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
CERTAIN STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR
THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE
ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR
RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON PUBLIC RESALE AND TRANSFER, INCLUDING THE RIGHT OF FIRST REFUSAL AND THE
REPURCHASE OPTION HELD BY THE ISSUER AND/OR ITS ASSIGNEE(S), AND A MARKET
STANDOFF AGREEMENT, AS SET FORTH IN A RESTRICTED STOCK PURCHASE AGREEMENT
BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY
BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH PUBLIC SALE AND TRANSFER
RESTRICTIONS INCLUDING THE RIGHT OF FIRST REFUSAL, THE REPURCHASE OPTION AND THE
MARKET STANDOFF ARE BINDING ON TRANSFEREES OF THESE SHARES.

 

Purchaser also agrees that, to ensure compliance with the restrictions imposed
by this Agreement, the Company may issue appropriate “stop-transfer”
instructions to its transfer agent, if any, and if the Company transfers its own
securities, it may make appropriate notations to the same effect in its own
records. The Company will not be required (a) to transfer on its books any
Shares that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement or (b) to treat as owner of such Shares, or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares have been so transferred.

 

8. TAX CONSEQUENCES. PURCHASER UNDERSTANDS THAT PURCHASER MAY SUFFER ADVERSE TAX
CONSEQUENCES AS A RESULT OF PURCHASER’S PURCHASE OR DISPOSITION OF THE SHARES.
PURCHASER REPRESENTS (a) THAT PURCHASER HAS CONSULTED WITH ANY TAX ADVISER THAT
PURCHASER DEEMS ADVISABLE IN CONNECTION WITH THE PURCHASE OR DISPOSITION OF THE
SHARES AND (b) THAT PURCHASER IS NOT RELYING ON THE COMPANY FOR ANY TAX ADVICE.
Purchaser hereby acknowledges that Purchaser has been informed that, with
respect to Unvested Shares, unless an election is filed by Purchaser with the
Internal Revenue Service (and, if necessary, the proper state taxing
authorities) within 30 days after the purchase of the Shares electing, pursuant
to Section 83(b) of the Internal Revenue Code (and similar state tax provisions,
if applicable), to be taxed currently on any difference between the Purchase
Price of the Unvested Shares and their Fair Market Value on the date of
purchase, there will be a recognition of taxable income to Purchaser, measured
by the excess, if any, of the Fair Market Value of the Unvested Shares, at the
time they cease to be Unvested Shares, over the Purchase Price for such Shares.
Purchaser represents that Purchaser has consulted any tax advisers Purchaser
deems advisable in connection with Purchaser’s purchase of the Shares and the
filing of the election under Section 83(b) and similar tax provisions. A form of
Election under Section 83(b) is attached hereto as Exhibit 2 for reference. BY
PROVIDING THE FORM OF ELECTION, NEITHER THE COMPANY NOR ITS LEGAL COUNSEL IS
THEREBY UNDERTAKING TO FILE THE ELECTION FOR PURCHASER, WHICH OBLIGATION TO FILE
SHALL REMAIN SOLELY WITH PURCHASER.

 



 60 

 

 

9.GENERAL PROVISIONS.

 

9.1 Successors and Assigns. The Company may assign any of its rights under this
Agreement, including its rights to purchase Shares under the Refusal Right or
the Repurchase Option. Neither Purchaser, nor any of Purchaser’s successors and
assigns, may assign, whether voluntarily or by operation of law, any of its
rights and obligations under this Agreement, except with the prior written
consent of the Company. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement will be binding upon
Purchaser and Purchaser’s heirs, executors, administrators, legal
representatives, successors and assigns.

 

9.2 Notices. Any and all notices required or permitted to be given to a party
pursuant to the provisions of this Agreement will be in writing and will be
effective and deemed to provide such party sufficient notice under this
Agreement on the earliest of the following: (i) at the time of personal
delivery, if delivery is in person; (ii) at the time an electronic confirmation
of receipt is received, if delivery is by email; (iii) at the time of
transmission by facsimile, addressed to the other party at its facsimile number
specified herein (or hereafter modified by subsequent notice to the parties
hereto), with confirmation of receipt made by both telephone and printed
confirmation sheet verifying successful transmission of the facsimile; (iv) one
(1) business day after deposit with an express overnight courier for United
States deliveries, or two (2) business days after such deposit for deliveries
outside of the United States, with proof of delivery from the courier requested;
or (v) three (3) business days after deposit in the United States mail by
certified mail (return receipt requested) for United States deliveries. Any
notice for delivery outside the United States will be sent by email, facsimile
or by express courier. Any notice not delivered personally or by email will be
sent with postage and/or other charges prepaid and properly addressed to
Purchaser at the last known address or facsimile number on the books of the
Company, or at such other address or facsimile number as such other party may
designate by one of the indicated means of notice herein to the other parties
hereto or, in the case of the Company, to it at its principal place of business.
Notices to the Company will be marked “Attention: Chief Financial Officer.”
Notices by facsimile shall be machine verified as received.

 

9.3 Further Assurances. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

 

9.4 Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Agreement, together with all Exhibits hereto, constitute the entire
agreement and understanding of the parties with respect to the subject matter of
this Agreement, and supersede all prior understandings and agreements, between
the parties hereto with respect to the specific subject matter hereof.

 



 61 

 

 

9.5 Severability. If any provision of this Agreement is determined by any court
or arbitrator of competent jurisdiction to be invalid, illegal or unenforceable
in any respect, such provision will be enforced to the maximum extent possible
given the intent of the parties hereto. If such clause or provision cannot be so
enforced, such provision shall be stricken from this Agreement and the remainder
of this Agreement shall be enforced as if such invalid, illegal or unenforceable
clause or provision had (to the extent not enforceable) never been contained in
this Agreement. Notwithstanding the forgoing, if the value of this Agreement
based upon the substantial benefit of the bargain for any party is materially
impaired, which determination as made by the presiding court or arbitrator of
competent jurisdiction shall be binding, then both parties agree to substitute
such provision(s) through good faith negotiations.

 

9.6 Execution. This Agreement may be entered into in two or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same agreement. This Agreement may be executed and delivered by
facsimile and, upon such delivery, the facsimile signature will be deemed to
have the same effect as if the original signature had been delivered to the
other party.

 

[The remainder of this page has intentionally been left blank]

 

[Signature page follows]

 



 62 

 

 

IN WITNESS WHEREOF, the Company has caused this Restricted Stock Purchase
Agreement to be executed by its duly authorized representative, and Purchaser
has executed this Restricted Stock Purchase Agreement, as of the date first set
forth above.

 

AUGMEDIX, INC.   PURCHASER       By: See eShares   See eShares       Address:   
  Address:   See eShares           Fax No.: (____) __________________   Fax No.:
(____) __________________

  

Exhibit

 

Exhibit 1:Form of Election Pursuant to Section 83(b)

 



 63 

 

 

EXHIBIT 1

 

FORM OF SECTION 83(B) ELECTION

 

 64 

 

 

ELECTION UNDER SECTION 83(b) OF THE

INTERNAL REVENUE CODE

 

The undersigned Taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income for the
Taxpayer’s current taxable year the excess, if any, of the fair market value of
the property described below at the time of transfer over the amount paid for
such property, as compensation for services.

 

1.TAXPAYER’S NAME:         TAXPAYER’S ADDRESS:         SOCIAL SECURITY NUMBER:  
      TAXABLE YEAR:  Calendar Year ____

 

2.The property with respect to which the election is made is described as
follows: _______ shares of Common Stock, par value $0.00001 per share, of
Augmedix, Inc., a Delaware corporation (the “Company”), which is Taxpayer’s
employer or the corporation for whom the Taxpayer performs services.



 

3.The date on which the shares were transferred was ____________________, _____.

 

4.The shares are subject to the following restrictions: The Company may
repurchase all or a portion of the shares at the Taxpayer’s original purchase
price under certain conditions at the time of Taxpayer’s termination of
employment or services.

 

5.The fair market value of the shares at the time of transfer (without regard to
restrictions other than a nonlapse restriction as defined in § 1.83-3(h) of the
Income Tax Regulations) was $____ per share x __________ shares = $__________.

 

6.The amount paid for such shares was $____ per share x __________ shares =
$__________.

 

7.The amount to include in the Taxpayer’s gross income for the Taxpayer’s
current taxable year is $_________.

 

THIS ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE (“IRS”), AT THE
OFFICE WHERE THE TAXPAYER FILES ANNUAL INCOME TAX RETURNS, WITHIN 30 DAYS AFTER
THE DATE OF TRANSFER OF THE PROPERTY, AND MUST ALSO BE FILED WITH THE TAXPAYER’S
INCOME TAX RETURNS FOR THE CALENDAR YEAR. A COPY OF THE ELECTION HAS ALSO BEEN
FURNISHED TO THE COMPANY. THE ELECTION CANNOT BE REVOKED WITHOUT THE CONSENT OF
THE IRS.

 

Dated:           Taxpayer’s Signature

  



 65 

 

 

Notice Of Stock Appreciation Right Grant (International)

 

Augmedix, inc.

 

2013 Equity Incentive Plan

 

The Participant named below has been granted an award of Stock Appreciation
Rights (the “SAR”) related to shares of Common Stock (the “Common Stock”) of the
Augmedix, Inc. (the “Company”) under the 2013 Equity Incentive Plan, as amended
(the “Plan”), subject to the terms, restrictions and conditions of the Plan,
this Notice of Stock Appreciation Right Grant (the “Notice of Grant”) and the
attached Stock Appreciation Right Agreement, including its Addendum (the “SAR
Agreement”). Unless otherwise defined herein, the terms defined in the Plan
shall have the same meanings in this Notice of Grant and the SAR Agreement.

 



Participant Name: See eShares     Address: See eShares     Date of Grant: See
eShares     Vesting Start Date: See eShares     Exercise Price: See eShares    
Total Number of Shares: See eShares     Expiration Date: See eShares     Vesting
Schedule: See eShares



 

Participant acknowledges that the vesting of the SAR pursuant to this Notice of
Grant is earned only by continuing service. By signing below, Participant
acknowledges receipt of a copy of this Notice of Grant, the Plan and the SAR
Agreement, represents that Participant has carefully read and is familiar with
their provisions, and hereby accepts the SAR subject to all of their respective
terms and conditions. Participant acknowledges that there may be adverse tax
consequences upon exercise of the SAR or disposition of the Shares and that
Participant should consult a tax adviser prior to such exercise or disposition.
By accepting the SAR, Participant and the Company agree that the SAR is granted
under and governed by the terms and conditions of the Plan, the Notice of Grant
and the SAR Agreement. By accepting the SAR, Participant consents to electronic
delivery as set forth in the SAR Agreement.

 

PARTICIPANT:   AUGMEDIX, INC.           Signature: See eShares   By: See eShares
          Print Name: See eShares   Name: See eShares           Its: See eShares

 

 66 

 



 

Stock Appreciation Right Grant Agreement

 

Augmedix, Inc.

 

2013 Equity Incentive Plan

 

Participant has been granted an award of Stock Appreciation Rights (the “ SAR”)
by Augmedix, Inc. (the “Company”) under the 2013 Equity Incentive Plan (the
“Plan”), subject to the terms and conditions of the Plan, the Notice of Stock
Appreciation Right Grant (the “Notice of Grant”) and this Stock Appreciation
Right Agreement (this “Agreement”).

 

1. Grant of SAR. Participant has been granted a SAR for the number of Shares set
forth in the Notice of Grant at the Exercise Price set forth in the Notice of
Grant. In the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Agreement, the terms and conditions of the
Plan shall prevail.

 

2. Term of SAR. This SAR shall in any event expire on the expiration date set
forth in the Notice of Grant, which date is not more than 10 years after the
Date of Grant, subject to earlier termination or forfeiture as set forth in
Section 3 below. Notwithstanding anything to the contrary, in no event shall
this SAR be exercised later than the Expiration Date set forth in the Notice of
Grant.

 

3.Exercise of SAR; Forfeiture of SAR.

 

(a) General Rule. This SAR is exercisable during its term in accordance with the
Vesting Schedule set forth in the Notice of Grant and the applicable provisions
of the Plan and this Agreement. This SAR may not be exercised for a fraction of
a Share.

 

(b) Exercise.

 

(i) Termination.

 

(1) Termination Other Than for Cause. Notwithstanding anything to the contrary
in Section 7 of the Plan, if Participant is Terminated for any reason other than
for Cause, this SAR, to the extent vested and outstanding on Participant’s
Termination Date, shall be automatically exercised on Participant’s Termination
Date and settled in Shares. This SAR, to the extent unvested on the Termination
Date, shall expire on Participant’s Termination Date. The Company determines
when Participant has been Terminated for all purposes under this Agreement.

 

(2) Termination for Cause. Notwithstanding anything to the contrary in Section 7
of the Plan, if Participant is Terminated for Cause, then any outstanding
portion of this SAR as of Participant’s Termination Date, whether vested or
unvested, shall be forfeited in its entirety on Participant’s Termination Date.
The Company determines when Participant has been Terminated for all purposes
under this Agreement.

 

(ii) Acquisition. In the event that the Company is subject to an Acquisition,
then this SAR, to the extent outstanding and vested as of immediately prior to
the consummation of the Acquisition (the “Acquisition Effective Time”), shall be
automatically exercised effective as of immediately prior to the Acquisition
Effective Time and settled in cash or, at the Company’s sole discretion, Shares.
Any portion of the SAR that is outstanding and unvested as of immediately prior
to the Acquisition Effective Time shall be subject to the agreement evidencing
the Acquisition and the terms of Section 11.1 of the Plan.

  



 67 

 

 

(iii) Other Combination. In the event that the Company is subject to an Other
Combination, then this SAR, whether vested or unvested, to the extent
outstanding as of immediately prior to the consummation of the Other
Combination, shall be subject to the agreement evidencing the Other Combination
and the terms of Section 11.1 of the Plan.

 

(iv) IPO. In the event of an IPO (as defined below), this SAR, to the extent
outstanding and vested as of immediately prior to the effective time of the IPO
(the “IPO Effective Time”), shall be automatically exercised effective as of
immediately prior to the IPO Effective Time and settled in Shares. This SAR, to
the extent outstanding and unvested as of immediately prior to the IPO Effective
Time, shall expire on the IPO Effective Time.

 

(v) Method of Exercise. Except to the extent this SAR is automatically exercised
as set forth in Section 3(b), Section 3(c), Section 3(d) and/or Section 3(e)
above, this SAR is exercisable by delivery of an exercise notice in a form
specified by the Company (the “Exercise Notice”), which shall state the election
to exercise the SAR, the number of Shares in respect of which the SAR is being
exercised, and such other representations and agreements as may be required by
the Company pursuant to the provisions of this Agreement and the Plan. The
Exercise Notice shall be delivered in person, by mail, via electronic mail or
facsimile or by other authorized method to the Secretary of the Company or other
person designated by the Company. To the extent this SAR is not automatically
exercised, this SAR shall be deemed to be exercised upon receipt by the Company
of a fully executed Exercise Notice and any applicable Tax-Related Items (as
defined below) obligations. To the extent this SAR is automatically exercised,
Participant’s Tax-Related Items obligations may be satisfied, at the Company’s
sole discretion, by withholding Shares that otherwise would be issued to
Participant upon exercise this SAR up to the maximum amount of taxes required to
be withheld.

 

(c) Forfeiture. Notwithstanding anything to the contrary, in the event (i)
Participant becomes subject to taxation in the United States (the first day on
which Participant becomes subject to taxation in the United States, the “U.S.
Tax Date”) and (ii) the Exercise Price does not equal or exceed the Fair Market
Value of the Shares as of the Date of Grant (as set forth in the Notice of
Grant), then, this SAR, whether vested or unvested, to the extent not exercised
prior to the U.S. Tax Date, shall expire effective as of the date immediately
prior to the U.S. Tax Date.

 

4. Conditions to Exercise. No Shares shall be issued pursuant to the exercise of
this SAR if such issuance and/or exercise would constitute a violation of any
applicable securities or exchange control laws, including any applicable foreign
or U.S. federal or state securities laws, or any other law or regulation or
applicable listing requirement. As a condition to the exercise of this SAR, the
Company may require Participant to make any representation and warranty to the
Company as may be required by the applicable securities or exchange control
laws. At the Company’s sole discretion, upon exercise of the SAR, the Company
may issue Participant Shares or the cash value of the Shares based on the Fair
Market Value of the exercised Shares as of the date the SAR is exercised, as
determined by the Board in accordance with the Plan.

 

5. Non-Transferability of SAR. This SAR may not be transferred in any manner
other than by will or by the laws of descent or distribution or court order and
may be exercised during Participant’s lifetime only by Participant unless
otherwise permitted by the Committee on a case-by-case basis. The terms of the
Plan and this Agreement shall be binding upon Participant’s executors,
administrators, heirs, successors and assign.

 

6. Tax Consequences. Participant should consult a tax adviser for tax
consequences relating to this SAR in the jurisdiction in which Participant is
subject to tax. PARTICIPANT SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS
SAR OR DISPOSING OF THE SHARES. If Participant is an employee or a former
employee, the Company may be required to withhold from Participant’s
compensation an amount equal to the minimum amount the Company is required to
withhold for income and employment taxes or collect from Participant and pay to
the applicable taxing authorities an amount in cash equal to a percentage of
this compensation income at the time of exercise.

 



 68 

 

 

7. Withholding Taxes and Stock Withholding. Regardless of any action the Company
or Participant’s actual employer (the “Employer”) takes with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), Participant acknowledge that the
ultimate liability for all Tax-Related Items legally due by Participant is and
remains Participant’s responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the SAR, including the grant,
vesting or exercise of the SAR, the subsequent sale of Shares acquired pursuant
to such exercise and the receipt of any dividends; and (2) do not commit to
structure the terms of the grant or any aspect of the SAR to reduce or eliminate
Participant’s liability for Tax-Related Items. Participant acknowledge that if
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

 

Prior to exercise of the SAR, Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, Participant authorize the Company and/or the Employer
to withhold all applicable Tax-Related Items legally payable by Participant from
Participant’s wages or other cash compensation paid to Participant by the
Company and/or the Employer. With the Company’s consent, these arrangements may
also include, if permissible under local law, (a) withholding Shares that
otherwise would be issued to Participant when Participant exercise this SAR
having a Fair Market Value equal to up to the maximum amount of Tax-Related
Items required to be withheld, (b) having the Company withhold taxes from the
cash paid on exercise or from proceeds of the sale of the Shares, either through
a voluntary sale or through a mandatory sale arranged by the Company (on
Participant’s behalf and Participant hereby authorize such sales by this
authorization), (c) Participant’s payment of a cash amount, or (d) any other
arrangement approved by the Company; all under such rules as may be established
by the Committee and in compliance with the Company’s Insider Trading Policy, if
any, and the Committee shall establish the method prior to the Tax-Related Items
withholding event. The Fair Market Value of these Shares, determined as of the
effective date of the SAR exercise, will be applied as a credit against the
withholding taxes. Participant shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of Participant’s participation in the Plan or Participant’s
purchase of Shares that cannot be satisfied by the means previously described.
If the obligation for Tax-Related Items is satisfied by withholding in Shares,
for tax purposes, Participant is deemed to have been issued the full number of
Shares subject to the exercised SARs, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items.
Finally, Participant acknowledges that the Company has no obligation to honor
the exercise or deliver the Shares to Participant until Participant has
satisfied the obligations in connection with the Tax-Related Items as described
in this Section 7.

 

8. Market Standoff Agreement. Participant agrees that, subject to any early
release provisions that apply pro rata to stockholders of the Company according
to their holdings of Common Stock (determined on an as-converted into Common
Stock basis), Participant will not, if requested by the managing underwriter(s)
in the initial underwritten sale of Common Stock of the Company to the public
pursuant to a registration statement filed with, and declared effective by, the
SEC under the Securities Act (the “IPO”), for a period of up to one hundred
eighty (180) days following the effective date of the registration statement
relating to such IPO, directly or indirectly sell, offer to sell, grant any
option for the sale of, or otherwise dispose of any Common Stock or securities
convertible into Common Stock, except for: (i) transfers of Shares permitted
under Section 9(f) hereof so long as such transferee furnishes to the Company
and the managing underwriter their written consent to be bound by this Section 8
as a condition precedent to such transfer; and (ii) sales of any securities to
be included in the registration statement for the IPO. For the avoidance of
doubt, the provisions of this Section 8 shall only apply to the IPO. The
restricted period shall in any event terminate two (2) years after the closing
date of the IPO. In order to enforce the foregoing covenant, the Company shall
have the right to place restrictive legends on the certificates representing the
Shares subject to this Section 8 and to impose stop transfer instructions with
respect to the Shares until the end of such period. Participant further agrees
to enter into any agreement reasonably required by the underwriters to implement
the foregoing restrictions on transfer. For the avoidance of doubt, the
foregoing provisions of this Section 8 shall not apply to any registration of
securities of the Company (a) under an employee benefit plan or (b) in a merger,
consolidation, business combination or similar transaction.

 



 69 

 

 

9. Company’s Right of First Refusal. Before any Shares held by Participant or
any transferee of such Shares (either sometimes referred to herein as the
“Holder”) may be sold or otherwise transferred (including, without limitation, a
transfer by gift or operation of law), the Company and/or its assignee(s) will
have a right of first refusal to purchase the Shares to be sold or transferred
(the “Offered Shares”) on the terms and conditions set forth in this Section 9
(the “Right of First Refusal”).

 

(a) Notice of Proposed Transfer. The Holder of the Offered Shares will deliver
to the Company a written notice (the “Notice”) stating: (i) the Holder’s bona
fide intention to sell or otherwise transfer the Offered Shares; (ii) the name
and address of each proposed purchaser or other transferee (the “Proposed
Transferee”); (iii) the number of Offered Shares to be transferred to each
Proposed Transferee; (iv) the bona fide cash price or other consideration for
which the Holder proposes to transfer the Offered Shares (the “Offered Price”);
and (v) that the Holder acknowledges this Notice is an offer to sell the Offered
Shares to the Company and/or its assignee(s) pursuant to the Company’s Right of
First Refusal at the Offered Price as provided for in this Agreement.

 

(b) Exercise of Right of First Refusal. At any time within thirty (30) days
after the date of the Notice, the Company and/or its assignee(s) may, by giving
written notice to the Holder, elect to purchase all (or, with the consent of the
Holder, less than all) the Offered Shares proposed to be transferred to any one
or more of the Proposed Transferees named in the Notice, at the purchase price,
determined as specified below.

 

(c) Purchase Price. The purchase price for the Offered Shares purchased under
this Section will be the Offered Price, provided that if the Offered Price
consists of no legal consideration (as, for example, in the case of a transfer
by gift) then the purchase price will be the fair market value of the Offered
Shares as determined in good faith by the Committee. If the Offered Price
includes consideration other than cash, then the value of the non-cash
consideration, as determined in good faith by the Committee, will conclusively
be deemed to be the cash equivalent value of such non-cash consideration.

 

(d) Payment. Payment of the purchase price for the Offered Shares will be
payable, at the option of the Company and/or its assignee(s) (as applicable), by
check or by cancellation of all or a portion of any outstanding purchase money
indebtedness owed by the Holder to the Company (or to such assignee, in the case
of a purchase of Offered Shares by such assignee) or by any combination thereof.
The purchase price will be paid without interest within sixty (60) days after
the Company’s receipt of the Notice, or, at the option of the Company and/or its
assignee(s), in the manner and at the time(s) set forth in the Notice.

 

(e) Holder’s Right to Transfer. If all of the Offered Shares proposed in the
Notice to be transferred to a given Proposed Transferee are not purchased by the
Company and/or its assignee(s) as provided in this Section, then the Holder may
sell or otherwise transfer such Offered Shares to each Proposed Transferee at
the Offered Price or at a higher price, provided that (i) such sale or other
transfer is consummated within ninety (90) days after the date of the Notice,
(ii) any such sale or other transfer is effected in compliance with all
applicable securities laws, and (iii) each Proposed Transferee agrees in writing
that the provisions of this Section will continue to apply to the Offered Shares
in the hands of such Proposed Transferee. If the Offered Shares described in the
Notice are not transferred to each Proposed Transferee within such ninety (90)
day period, then a new Notice must be given to the Company pursuant to which the
Company will again be offered the Right of First Refusal before any Shares held
by the Holder may be sold or otherwise transferred.

 



 70 

 

 

(f) Exempt Transfers. Notwithstanding anything to the contrary in this Section,
the following transfers of Shares will be exempt from the Right of First
Refusal: (i) the transfer of any or all of the Shares during Participant’s
lifetime by gift or on Participant’s death by will or intestacy to any member(s)
of Participant’s “Immediate Family” (as defined below) or to a trust for the
benefit of Participant and/or member(s) of Participant’s Immediate Family,
provided that each transferee or other recipient agrees in a writing
satisfactory to the Company that the provisions of this Section will continue to
apply to the transferred Shares in the hands of such transferee or other
recipient; (ii) any transfer of Shares made pursuant to a statutory merger,
statutory consolidation of the Company with or into another corporation or
corporations or a conversion of the Company into another form of legal entity
(except that the Right of First Refusal will continue to apply thereafter to
such Shares, in which case the surviving corporation of such merger or
consolidation or the resulting entity of such conversion shall succeed to the
rights of the Company under this Section unless the agreement of merger or
consolidation or conversion expressly otherwise provides); or (iii) any transfer
of Shares pursuant to the winding up and dissolution of the Company. As used
herein, the term “Immediate Family” will mean Participant’s spouse, the lineal
descendant or antecedent, father, mother, brother or sister, child, adopted
child, grandchild or adopted grandchild of Participant or Participant’s spouse,
or the spouse of any of the above or Spousal Equivalent, as defined herein. As
used herein, a person is deemed to be a “Spousal Equivalent” provided the
following circumstances are true: (i) irrespective of whether or not the
Participant and the Spousal Equivalent are the same sex, they are the sole
spousal equivalent of the other for the last twelve (12) months, (ii) they
intend to remain so indefinitely, (iii) neither are married to anyone else, (iv)
both are at least 18 years of age and mentally competent to consent to contract,
(v) they are not related by blood to a degree of closeness that which would
prohibit legal marriage in the state in which they legally reside, (vi) they are
jointly responsible for each other’s common welfare and financial obligations,
and (vii) they reside together in the same residence for the last twelve (12)
months and intend to do so indefinitely.

 

(g) Termination of Right of First Refusal. The Right of First Refusal will
terminate as to all Shares: (i) on the effective date of the first sale of
Common Stock of the Company to the general public pursuant to a registration
statement filed with and declared effective by the SEC under the Securities Act
(other than a registration statement relating solely to the issuance of Common
Stock pursuant to a business combination or an employee incentive or benefit
plan); (ii) on any transfer or conversion of Shares made pursuant to a statutory
merger or statutory consolidation of the Company with or into another
corporation or corporations if the common stock of the surviving corporation or
any direct or indirect parent corporation thereof is registered under the
Exchange Act; or (iii) on any transfer or conversion of Shares made pursuant to
a statutory conversion of the Company into another form of legal entity if the
common equity (or comparable equity security) of entity resulting from such
conversion is registered under the Exchange Act.

 

(h) Encumbrances on Shares. Participant may grant a lien or security interest
in, or pledge, hypothecate or encumber Shares only if each party to whom such
lien or security interest is granted, or to whom such pledge, hypothecation or
other encumbrance is made, agrees in a writing satisfactory to the Company that:
(i) such lien, security interest, pledge, hypothecation or encumbrance will not
adversely affect or impair the Right of First Refusal or the rights of the
Company and/or its assignee(s) with respect thereto and will not apply to such
Shares after they are acquired by the Company and/or its assignees under this
Section; and (ii) the provisions of this Agreement will continue to apply to
such Shares in the hands of such party and any transferee of such party.

 



 71 

 

 

10. Escrow. As security for Participant’s faithful performance of this
Agreement, Participant agrees, immediately upon receipt of the stock
certificate(s) evidencing the Shares, to deliver such certificate(s), together
with two (2) copies of a blank Stock Power and Assignment Separate from Stock
Certificate in the form attached to the Exercise Agreement (the “Stock Powers”),
both executed by Purchaser (and Purchaser’s spouse, if any) (with the
transferee, certificate number, date and number of Shares left blank), to the
Secretary of the Company or other designee of the Company (the “Escrow Holder”),
who is hereby appointed to hold such certificate(s) and Stock Powers in escrow
and to take all such actions and to effectuate all such transfers and/or
releases of such Shares as are in accordance with the terms of this Agreement.
Participant and the Company agree that Escrow Holder will not be liable to any
party to this Agreement (or to any other party) for any actions or omissions
unless Escrow Holder is grossly negligent or intentionally fraudulent in
carrying out the duties of Escrow Holder under this Agreement. Escrow Holder may
rely upon any letter, notice or other document executed with any signature
purported to be genuine and may rely on the advice of counsel and obey any order
of any court with respect to the transactions contemplated by this Agreement and
will not be liable for any act or omission taken by Escrow Holder in good faith
reliance on such documents, the advice of counsel or a court order. The Shares
will be released from escrow upon termination of the Right of First Refusal.

 

11. Restrictive Legends and Stop-Transfer Orders.

 

11.1 Legends. Participant understands and agrees that the Company will place the
legends set forth below or similar legends on any stock certificate(s)
evidencing the Shares, together with any other legends that may be required by
state or U.S. Federal securities laws, the Company’s Certificate of
Incorporation or Bylaws, any other agreement between Participant and the
Company, or any agreement between Participant and any third party (and any other
legend(s) that the Company may become obligated to place on the stock
certificate(s) evidencing the Shares under the terms of any agreement to which
the Company is or may become bound or obligated):

 

(a) THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT
THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT
ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.

 

(b) THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON RESALE AND TRANSFER, INCLUDING THE RIGHT OF FIRST REFUSAL HELD
BY THE ISSUER AND/OR ITS ASSIGNEE(S) AS SET FORTH IN A STOCK APPRECIATION RIGHT
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF
WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH SALE AND
TRANSFER RESTRICTIONS, INCLUDING THE RIGHT OF FIRST REFUSAL, ARE BINDING ON
TRANSFEREES OF THESE SHARES.

 



 72 

 

 

(c) THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A MARKET STANDOFF
RESTRICTION AS SET FORTH IN A CERTAIN STOCK APPRECIATION RIGHT AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. AS A RESULT OF SUCH AGREEMENT,
THESE SHARES MAY NOT BE TRADED PRIOR TO 180 DAYS AFTER THE EFFECTIVE DATE OF
CERTAIN PUBLIC OFFERINGS OF THE COMMON STOCK OF THE ISSUER HEREOF. SUCH
RESTRICTION IS BINDING ON TRANSFEREES OF THESE SHARES.

 

11.2 Stop-Transfer Instructions. Participant agrees that, to ensure compliance
with the restrictions imposed by this Agreement, the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.

 

11.3 Refusal to Transfer. The Company will not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares, or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares have been so transferred.

 

12. Acknowledgement. The Company and Participant agree that the SAR is granted
under and governed by the Notice of Grant, this Agreement and the provisions of
the Plan (incorporated herein by reference). Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Plan, the Notice of Grant and the
SAR Agreement.

 

13. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice of Grant constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing and signed by the parties to this Agreement. The
failure by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party.

 

14. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer. The Shares issued pursuant to this Agreement shall be
endorsed with appropriate legends, if any, determined by the Company.
Participant understands that the Company is under no obligation to register or
qualify the Shares with the SEC, any foreign or state securities commission or
any stock exchange to effect such compliance.

 

15. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from the Plan, the Notice of Grant and this
Agreement, the parties hereby submit and consent to litigation in the exclusive
jurisdiction of the State of Delaware and agree that any such litigation shall
be conducted only in the courts of California in Santa Clara County or the
federal courts of the United States for the Northern District of California and
no other courts.

 



 73 

 

 

16. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent, Subsidiary or Affiliate of the Company, to terminate Participant, for
any reason, with or without Cause except as otherwise provided in an employment
agreement between Participant and the Company or pursuant to applicable law.

 

17. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Participant’s acceptance of this SAR, Participant consent to the electronic
delivery of the Notice of Grant, this Agreement, the Plan, account statements,
Rule 701 disclosures, Plan prospectuses required by the Securities and Exchange
Commission, U.S. financial reports of the Company, and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements) or other communications or
information related to the SAR. Electronic delivery may include the delivery of
a link to a Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
delivery determined at the Company’s discretion. Participant acknowledge that
Participant may receive from the Company a paper copy of any documents delivered
electronically at no cost if Participant contact the Company by telephone,
through a postal service or electronic mail at davidallinson@augmedix.com.
Participant further acknowledge that Participant will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails;
similarly, Participant understands that Participant must provide on request to
the Company or any designated third party a paper copy of any documents
delivered electronically if electronic delivery fails. Also, Participant
understands that Participant’s consent may be revoked or changed, including any
change in the electronic mail address to which documents are delivered (if
Participant has provided an electronic mail address), at any time by notifying
the Company of such revised or revoked consent by telephone, postal service or
electronic mail at davidallinson@augmedix.com. Finally, Participant understands
that Participant is not required to consent to electronic delivery.

 

18. Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the SAR shall be subject to clawback or recoupment pursuant to
any compensation clawback or recoupment policy adopted by the Board or required
by law during the term of Participant’s employment or other service that is
applicable to Participant. In addition to any other remedies available under
such policy, applicable law may require the cancellation of Participant’s SAR
(whether exercisable or unexercisable) and the recoupment of any gains realized
with respect to Participant’s SAR.

 

19. Addendum. Notwithstanding any provisions in this Agreement, the SAR grant
shall be subject to any special terms and conditions set forth in the Addendum
for Country-Specific Terms and Conditions to this Agreement for Participant’s
country. Moreover, if Participant relocates to one of the countries included in
the Addendum, the special terms and conditions for such country will apply to
Participant to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Addendum constitutes part of this Agreement.

 

BY ACCEPTING THIS SAR, PARTICIPANT AGREES TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.

 



 74 

 

 

Addendum

 

COUNTRY-SPECIFIC TERMS AND CONDITIONS

 FOR EMPLOYEES OUTSIDE THE U.S.

 

Terms and Conditions

 

This Addendum includes additional terms and conditions that govern the SAR
granted to Participant under the Plan if Participant is an employee and resides
and/or works in one of the countries listed below. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Plan and/or
the Agreement to which this Addendum is attached.

 

If Participant is a citizen or resident of a country other than the one in which
he or she is currently working and/or residing, transfers to another country
after the Date of Grant, changes employment status to a consultant position, or
is considered a resident of another country for local law purposes, the Company
shall, in its discretion, determine the extent to which the special terms and
conditions contained herein shall be applicable to Participant.

 

In accepting this SAR, Participant acknowledges, understands and agrees that:

 

Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other award materials by
and among, as applicable, the Employer, the Company, the Company’s Parents
and/or its Subsidiaries for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan.

 

Participant understands that the Employer, Company, the Company’s Parents and/or
its Subsidiaries may hold certain personal information about Participant,
including but not limited to, Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of Common Stock or directorships held
in the Company, details of all awards or any other entitlement to shares of
Common Stock granted, canceled, exercised, vested, unvested or outstanding in
Participant’s favor, for the exclusive purpose of implementing, administering
and managing the Plan (“Data”).

 

Participant understands that Data will be transferred to any third parties
assisting the Company with the implementation, administration and management of
the Plan. Participant understands that the recipients of the Data may be located
in the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that Participant may request a
list with the names and addresses of any potential recipients of the Data by
contacting Participant’s local human resources representative. Participant
authorizes the Company and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing Participant’s participation in the Plan. Participant understands
that Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands that
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Participant’s local human resources representative. Participant
understands, however, that refusing or withdrawing Participant’s consent may
affect Participant’s ability to participate in the Plan. For more information on
the consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that Participant may contact Participant’s local human
resources representative.

 



 75 

 

 

In accepting this SAR, Participant also acknowledges, understands and agrees
that:

 

●the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;

 

●the grant of the SAR is voluntary and occasional and does not create any
contractual or other right to receive future grants of SARs, or benefits in lieu
of SARs, even if SARs have been granted in the past;

 

●all decisions with respect to future SAR or other grants, if any, will be at
the sole discretion of the Company;

 

●the SAR grant and Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
contract with the Company, or, if different, Participant’s employer (the
“Employer”), or any Parent, Subsidiary, and shall not interfere with the ability
of the Company, the Employer or any Parent, Subsidiary, as applicable, to
Terminate Participant;

 

●Participant is voluntarily participating in the Plan;

 

●the SAR and any Shares acquired under the Plan are not intended to replace any
pension rights or compensation;

 

●the SAR and any Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

 

●the future value of the Shares underlying the SAR is unknown, indeterminable,
and cannot be predicted with certainty;

 

●if the underlying Shares do not increase in value, the SAR will have no value;

 

●if Participant exercises the SAR and acquires Shares, the value of such Shares
may increase or decrease in value, even below the Exercise Price;

 

●no claim or entitlement to compensation or damages shall arise from forfeiture
of the SAR resulting from the Termination of Participant's service (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any), and in consideration of the
grant of the SAR to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, any of its
Subsidiaries or the Employer, waives his or her ability, if any, to bring any
such claim, and releases the Company, its Subsidiaries and the Employer from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, Participant
shall be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claim;

 



 76 

 

 

●for purposes of the SAR, Participant's service will be considered Terminated as
of the date Participant is no longer actively providing services to the Company
or one of its Subsidiaries (regardless of the reason for such Termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by the Company, (i) Participant’s right to vest in the
SAR under the Plan, if any, will terminate as of such date and will not be
extended by any notice period (e.g., Participant’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any); and (ii)
the period (if any) during which Participant may exercise the SAR after such
termination of Participant's service will commence on the date Participant
ceases to actively provide services and will not be extended by any notice
period mandated under employment laws in the jurisdiction where Participant is
employed or terms of Participant’s employment agreement, if any; the Committee
shall have the exclusive discretion to determine when Participant is no longer
actively providing services for purposes of his or her SAR grant (including
whether Participant may still be considered to be providing services while on a
leave of absence;

 

●unless otherwise provided in the Plan or by the Company in its discretion, the
SAR and the benefits evidenced by this Agreement do not create any entitlement
to have the SAR or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the shares of the Company;

 

●the SAR and the Shares subject to the SAR are not part of normal or expected
compensation or salary for any purpose; and

 

●neither the Company nor the Employer nor any Subsidiary shall be liable for any
foreign exchange rate fluctuation between Participant’s local currency and the
United States Dollar that may affect the value of the SAR or of any amounts due
to Participant pursuant to the exercise of the SAR or the subsequent sale of any
Shares acquired upon exercise.

 

BANGLADESH

 

Terms and Conditions

 

U.S. Transaction. Participant understands that the acceptance of the SAR results
in an agreement between Participant and the Company that is completed in the
United States and that the Agreement is governed by the laws of the State of
California, without giving effect to that body of laws pertaining to conflict of
laws. Upon exercise of the SAR, any Shares to be issued to Participant shall be
held or delivered to Participant in the United States and in no event will such
Shares be delivered to Participant in Bangladesh. Participant acknowledges that
Participant is not permitted to sell or otherwise transfer Shares directly to
other individuals in Bangladesh, nor is Participant permitted to bring any
certificates representing the Shares into Bangladesh (if such certificates are
actually issued).

 

Language Consent. Participant confirms that Participant has read and understood
the documents relating to the grant (the Notice of Grant, the SAR Agreement and
the Plan) which were provided in the English language, and Participant accepts
the terms of these documents accordingly.

 



 77 

 

 

INDIA

 

Notifications

 

Exchange Control Obligations. Due to exchange control restrictions in India,
Participant understands that Participant is required to repatriate any proceeds
from the sale of Shares acquired under the Plan or the receipt of any dividends
to India within 90 days of receipt. If Participant does repatriate such amounts,
Participant agrees to obtain a foreign inward remittance certificate (“FIRC”) or
other similar form from the bank where Participant deposits the funds and
maintains the FIRC or other form as evidence of the repatriation of funds in the
event the Reserve Bank of India or the Company requests proof of repatriation.

 



 78 

 

 

STOCK OPTION EXERCISE NOTICE AND AGREEMENT

 

International

 

Augmedix, Inc.

 

2013 Equity Incentive Plan

 

*NOTE: You must sign this Notice on Page 5 before submitting it to Augmedix,
Inc. (the “Company”).

 

Optionee Information: Please provide the following information about yourself
(“Optionee”):

  

Name:    See eShares   Social Security Number:  See eShares Address: See eShares
  Employee Number: See eShares       Email Address: See eShares

  

Option Information: Please provide this information on the option being
exercised (the “Option”):

 

Date of Grant: See eShares   Type of Stock Option: Option Price per Share:  See
eShares   See eShares     Total number of shares of Common Stock of the Company
subject to the Option: See eShares    

 

Exercise Information:

 

Number of shares of Common Stock of the Company for which the Option is now
being exercised ________________. (These shares are referred to below as the
“Purchased Shares.”)

 

Total Exercise Price Being Paid for the Purchased Shares: $____________

 

Form of payment, availability of which is subject to the Addendum for
Country-Specific Terms and

 

Conditions attached to the Stock Option Agreement for Optionee’s country:

 

☐Check for $____________, payable to “Augmedix, Inc.”

 

☐ACH

 

Agreements, Representations and Acknowledgments of Optionee: By signing this
Stock Option Exercise Notice and Agreement, Optionee hereby agrees with, and
represents to, the Company as follows:

 

1.Terms Governing. I acknowledge and agree with the Company that I am acquiring
the Purchased Shares by exercise of this Option subject to all other terms and
conditions of the Notice of Stock Option Grant and the Stock Option Agreement,
as well as the Addendum attached thereto, that govern the Option, including
without limitation the terms of the Company’s 2013 Equity Incentive Plan, as it
may be amended (the “Plan”).

 

2.Investment Intent; Securities Law Restrictions. I represent and warrant to the
Company that I am acquiring and will hold the Purchased Shares for investment
for my account only, and not with a view to, or for resale in connection with,
any “distribution” of the Purchased Shares within the meaning of the Securities
Act of 1933, as amended (the “Securities Act”). I understand that the Purchased
Shares have not been registered under the Securities Act by reason of a specific
exemption from such registration requirement and that the Purchased Shares must
be held by me indefinitely, unless they are subsequently registered under the
Securities Act or I obtain an opinion of counsel (in form and substance
satisfactory to the Company and its counsel) that registration is not required.
I acknowledge that the Company is under no obligation to register the Purchased
Shares under the Securities Act or under any other securities law.

 



 79 

 

 

3.Restrictions on Transfer: Rule 144. I will not sell, transfer or otherwise
dispose of the Purchased Shares in violation of the Securities Act, the
Securities Exchange Act of 1934, or the rules promulgated thereunder (including
Rule 144 under the Securities Act described below “Rule 144”)) or of any other
applicable securities laws. I am aware of Rule 144, which permits limited public
resales of securities acquired in a non-public offering, subject to satisfaction
of certain conditions, which include (without limitation) that: (a) certain
current public information about the Company is available; (b) the resale occurs
only after the holding period required by Rule 144 has been met; (c) the sale
occurs through an unsolicited “broker’s transaction”; and (d) the amount of
securities being sold during any three-month period does not exceed specified
limitations. I understand that the conditions for resale set forth in Rule 144
have not been satisfied and that the Company has no plans to satisfy these
conditions in the foreseeable future.

 

4.Access to Information; Understanding of Risk in Investment. I acknowledge that
I have received and had access to such information as I consider necessary or
appropriate for deciding whether to invest in the Purchased Shares and that I
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the issuance of the Purchased Shares. I am
aware that my investment in the Company is a speculative investment that has
limited liquidity and is subject to the risk of complete loss. I am able,
without impairing my financial condition, to hold the Purchased Shares for an
indefinite period and to suffer a complete loss of my investment in the
Purchased Shares.

 

5.Rights of First Refusal; Market Stand-off. I acknowledge that the Purchased
Shares remain subject to the Company’s Right of First Refusal and the market
stand-off covenants (sometimes referred to as the “lock-up”), all in accordance
with the applicable Notice of Stock Option Grant and the Stock Option Agreement
that govern the Option.

 

6.Form of Ownership. I acknowledge that the Company has encouraged me to consult
my own adviser to determine the form of ownership of the Purchased Shares that
is appropriate for me. In the event that I choose to transfer my Purchased
Shares to a trust, I agree to sign a Stock Transfer Agreement. In the event that
I choose to transfer my Purchased Shares to a trust that is not an eligible
revocable trust, I also acknowledge that the transfer will be treated as a
“disposition” for tax purposes. As a result, the favorable ISO tax treatment
will be unavailable and other unfavorable tax consequences may occur.

 

7.Investigation of Tax Consequences. I acknowledge that the Company has
encouraged me to consult my own adviser to determine the tax consequences of
acquiring the Purchased Shares at this time.

 

8.Other Tax Matters. I agree that the Company does not have a duty to design or
administer the Plan or its other compensation programs in a manner that
minimizes my tax liabilities. I will not make any claim against the Company or
its Board, officers or employees related to tax liabilities arising from my
options or my other compensation. In particular, I acknowledge that my options
(including the Option) are exempt from Section 409A of the Internal Revenue Code
only if the exercise price per share is at least equal to the fair market value
per share of the Common Stock at the time the option was granted by the Board.
Since shares of the Common Stock are not traded on an established securities
market, the determination of their fair market value was made by the Board
and/or by an independent valuation firm retained by the Company. I acknowledge
that there is no guarantee in either case that the Internal Revenue Service will
agree with the valuation, and I will not make any claim against the Company or
its Board, officers or employees in the event that the Internal Revenue Service
asserts that the valuation was too low.

 



 80 

 

 

9.Spouse Consent. I agree to seek the consent of my spouse to the extent
required by the Company to enforce the foregoing.

 

10.Tax Withholding. As a condition of exercising this Option, I agree to make
adequate provision for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other Tax-Related Items related to my
participation in the Plan and legally applicable to me, as further set forth in
the Stock Option Agreement governing the Option.

 

11.Regulation S Representations and Restrictions. If my address is an address
located outside of the United States, I make the following additional
representations, warranties and agreements:

 

(a) Non-US. I am not a U.S. Person as defined in Rule 902(k) of Regulation S
under the Securities Act (“Regulation S”). The offer and sale of the Purchased
Shares to me was made in an offshore transaction (as defined in Rule 902(h) of
Regulation S), no directed selling efforts (as defined in Rule 902(c) of
Regulation S) were made in the United States, and I am not acquiring the
Purchased Shares for the account or benefit of any U.S. Person.

 

(b) No Offer or Sale. I will not, during the Restricted Period applicable to the
Purchased Shares set forth in the legend set forth below (the “Restricted
Period”) and any certificate representing the Purchased Shares, offer or sell
any of the foregoing securities (or create or maintain any derivative position
equivalent thereto) in the United States, to or for the account or benefit of a
U.S. Person or other than in accordance with Regulation S.

 

(c) Registration or Exemption. I will, after the expiration of the applicable
Restricted Period, offer, sell, pledge or otherwise transfer the Purchased
Shares (or create or maintain any derivative position equivalent thereto) only
pursuant to registration under the Securities Act or any available exemption
therefrom and, in any case, in accordance with applicable foreign and state
securities laws.

 



 81 

 

 

(d) No Transfer in Violation of Restrictions; Legend. I acknowledge and agree
that the Company shall not register the transfer of the Purchased Shares in
violation of these restrictions. I acknowledge and agree that the certificates
evidencing the Purchased Shares will bear the legend set forth below (in
addition to any other legend required by applicable U.S. federal, state or
foreign securities laws or provided in any other agreement with the Company:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION, AND THE COMPANY DOES NOT INTEND TO REGISTER THEM. PRIOR
TO A DATE THAT IS ONE-YEAR STARTING FROM THE DATE OF SALE OF THE STOCK, THE
SHARES MAY NOT BE OFFERED OR SOLD (INCLUDING OPENING A SHORT POSITION IN SUCH
SECURITIES) IN THE UNITED STATES OR TO U.S. PERSONS AS DEFINED BY RULE 902(k)
ADOPTED UNDER THE ACT, OTHER THAN TO DISTRIBUTORS, UNLESS THE SHARES ARE
REGISTERED UNDER THE ACT, OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE ACT IS AVAILABLE. PARTICIPANTS OF SHARES PRIOR TO ONE-YEAR STARTING FROM THE
DATE OF SALE OF THE STOCK, MAY RESELL SUCH SECURITIES ONLY PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT OR OTHERWISE IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S OF THE ACT, OR IN TRANSACTIONS EFFECTED OUTSIDE OF
THE UNITED STATES PROVIDED THEY DO NOT SOLICIT (AND NO ONE ACTING ON THEIR
BEHALF SOLICITS) PARTICIPANTS IN THE UNITED STATES OR OTHERWISE ENGAGE(S) IN
SELLING EFFORTS IN THE UNITED STATES AND PROVIDED THAT HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
ACT. A HOLDER OF THE SECURITIES WHO IS A DISTRIBUTOR, DEALER, SUB-UNDERWRITER OR
OTHER SECURITIES PROFESSIONAL, IN ADDITION, CANNOT PRIOR TO ONE-YEAR STARTING
FROM THE DATE OF SALE OF THE STOCK RESELL THE SECURITIES TO A U.S. PERSON AS
DEFINED BY RULE 902(k) OF REGULATION S UNLESS THE SECURITIES ARE REGISTERED
UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION UNDER THE ACT IS AVAILABLE.

 

The undersigned hereby executes and delivers this Stock Option Exercise Notice
and Agreement to agrees to be bound by its terms

 

Signature:   Date:       See eShares   See eShares Optionee’s Name:    

  

[Signature Page to Stock Option Exercise Notice and Agreement]

 

 82 

 

 

OPTION GRANT NO. ___

 

NOTICE OF STOCK OPTION GRANT

 

Augmedix, Inc.

 

2013 Equity Incentive Plan

 

The Optionee named below (“Optionee”) has been granted an option (this “Option”)
to purchase shares of Common Stock, $0.00001 par value per share (the “Common
Stock”), of Augmedix, Inc., a Delaware corporation (the “Company”), pursuant to
the Company’s 2013 Equity Incentive Plan, as amended from time to time (the
“Plan”) on the terms, and subject to the conditions, described below and in the
Stock Option Agreement attached hereto as Exhibit A, including its annexes (the
“Stock Option Agreement”).

 

Optionee:       Maximum Number of Shares Subject to this Option (the “Shares”):
      Exercise Price Per Share: $____ per share     Date of Grant:       Vesting
Start Date:       Exercise Schedule: This Option will become exercisable during
its term with respect to portions of the Shares in accordance with the Vesting
Schedule set forth below.     Expiration Date: The date ten (10) years after the
Date of Grant set forth above, subject to earlier expiration in the event of
Termination as provided in Section 3 of the Stock Option Agreement.     Tax
Status of Option: ☐ Incentive Stock Option (To the fullest extent permitted by
the Code) (Check Only One Box): ☐ Nonqualified Stock Option.   (If neither box
is checked, this Option is a Nonqualified Stock Option).

  

Vesting Schedule As seen in eshares

 

General; Agreement: By their signatures below, Optionee and the Company agree
that this Option is granted under and governed by this Notice of Stock Option
Grant (this “Grant Notice”) and by the provisions of the Plan and the Stock
Option Agreement. The Plan and the Stock Option Agreement are incorporated
herein by reference. Capitalized terms used but not defined herein shall have
the meanings given to them in the Plan or in the Stock Option Agreement, as
applicable. By signing below, Optionee acknowledges receipt of a copy of this
Grant Notice, the Plan and the Stock Option Agreement, represents that Optionee
has carefully read and is familiar with their provisions, and hereby accepts the
Option subject to all of their respective terms and conditions. Optionee
acknowledges that there may be adverse tax consequences upon exercise of the
Option or disposition of the Shares and that Optionee should consult a tax
adviser prior to such exercise or disposition.

 

Execution and Delivery: This Grant Notice may be executed and delivered
electronically whether via the Company’s intranet or the Internet site of a
third party or via email or any other means of electronic delivery specified by
the Company. By Optionee’s acceptance hereof (whether written, electronic or
otherwise), Optionee agrees, to the fullest extent permitted by law, that in
lieu of receiving documents in paper format, Optionee accepts the electronic
delivery of any documents that the Company (or any third party the Company may
designate), may deliver in connection with this grant (including the Plan, this
Grant Notice, the Stock Option Agreement, the information described in Rules
701(e)(2), (3), (4) and

 

(5) under the Securities Act (the “701 Disclosures”), account statements, or
other communications or information) whether via the Company’s intranet or the
Internet site of such third party or via email or such other means of electronic
delivery specified by the Company.

 

Augmedix, Inc.

 

By/Signature:                   Optionee Signature:                            
    Typed Name:     Optionee’s Name:         Title:      

 

Attachment: Exhibit A – Stock Option Agreement

 83 

 

 

Exhibit A

 

Stock Option Agreement

 

 84 

 

EXHIBIT A

 

STOCK OPTION AGREEMENT

 

Augmedix, Inc.

 

2013 Equity Incentive Plan

 

This Stock Option Agreement (this “Agreement”) is made and entered into as of
the date of grant (the “Date of Grant”) set forth on the Notice of Stock Option
Grant attached as the facing page to this Agreement (the “Grant Notice”) by and
between Augmedix, Inc., a Delaware corporation (the “Company”), and the optionee
named on the Grant Notice (the “Optionee”). Capitalized terms not defined in
this Agreement shall have the meaning ascribed to them in the Company’s 2013
Equity Incentive Plan, as amended from time to time (the “Plan”), or in the
Grant Notice, as applicable.

 

1. GRANT OF OPTION. The Company hereby grants to Optionee an option (this
“Option”) to purchase up to the total number of shares of Common Stock of the
Company, $0.00001 par value per share (the “Common Stock”), set forth in the
Grant Notice as the Shares (the “Shares”) at the Exercise Price Per Share set
forth in the Grant Notice (the “Exercise Price”), subject to all of the terms
and conditions of the Grant Notice, this Agreement and the Plan. If designated
as an Incentive Stock Option in the Grant Notice, this Option is intended to
qualify as an incentive stock option (the “ISO”) within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”), except that
if on the Date of Grant Optionee is not subject to U.S. income tax, then this
Option shall be a NQSO.

 

2. EXERCISE PERIOD.

 

2.1 Exercise Period of Option. This Option is considered to be “vested” with
respect to any particular Shares when this Option is exercisable with respect to
such Shares. This Option will become vested during its term as to portions of
the Shares in accordance with the Vesting Schedule set forth in the Grant
Notice. Notwithstanding any provision in the Plan or this Agreement to the
contrary, on or after Optionee’s Termination Date, this Option may not be
exercised with respect to any Shares that are Unvested Shares on Optionee’s
Termination Date.

 

2.2 Vesting of Option Shares. Shares with respect to which this Option is vested
and exercisable at a given time pursuant to the Vesting Schedule set forth in
the Grant Notice are “Vested Shares.” Shares with respect to which this Option
is not vested and exercisable at a given time pursuant to the Vesting Schedule
set forth in the Grant Notice are “Unvested Shares.”

 

2.3 Expiration. The Option shall expire on the Expiration Date set forth in the
Grant Notice or earlier as provided in Section Error! Reference source not
found. below.

 

3. TERMINATION.

 

3.1 Termination for Any Reason Except Death, Disability or Cause. Except as
provided in subsection 3.2 in a case in which Optionee dies within three (3)
months after Optionee is Terminated other than for Cause, if Optionee is
Terminated for any reason (other than Optionee’s death or Disability or for
Cause), then (a) on and after Optionee’s Termination Date, this Option shall
expire immediately with respect to any Shares that are Unvested Shares and may
not be exercised with respect to any Shares that are Unvested Shares on
Optionee’s Termination Date and (b) this Option to the extent (and only to the
extent) that it is exercisable with respect to Vested Shares on Optionee’s
Termination Date, may be exercised by Optionee no later than three (3) months
after Optionee’s Termination Date (but in no event may this Option be exercised
after the Expiration Date).

 



 85 

 

 

3.2 Termination Because of Death or Disability. If Optionee is Terminated
because of Optionee’s death or Disability (or if Optionee dies within three (3)
months of the date of Optionee’s Termination for any reason other than for
Cause), then (a) on and after Optionee’s Termination Date, this Option shall
expire immediately with respect to any Shares that are Unvested Shares and may
not be exercised with respect to any Shares that are Unvested Shares on
Optionee’s Termination Date and (b) this Option, to the extent (and only to the
extent) that it is exercisable with respect to Vested Shares on Optionee’s
Termination Date, may be exercised by Optionee (or Optionee’s legal
representative) no later than twelve (12) months after Optionee’s Termination
Date, but in no event later than the Expiration Date. Any exercise of this
Option beyond (i) three (3) months after the date Optionee ceases to be an
employee when Optionee’s Termination is for any reason other than Optionee’s
death or disability, within the meaning of Section 22(e)(3) of the Code; or (ii)
twelve (12) months after the date Optionee ceases to be an employee when the
termination is for Optionee’s disability, within the meaning of Section 22(e)(3)
of the Code, is deemed to be an NQSO.

 

3.3 Termination for Cause. If Optionee is Terminated for Cause, then Optionee
may exercise this Option, but only with respect to any Shares that are Vested
Shares on Optionee’s Termination Date, and this Option shall expire on
Optionee’s Termination Date, or at such later time and on such conditions as may
be affirmatively determined by the Committee. On and after Optionee’s
Termination Date, this Option shall expire immediately with respect to any
Shares that are Unvested Shares and may not be exercised with respect to any
Shares that are Unvested Shares on Optionee’s Termination Date.

 

3.4 No Obligation to Employ . Nothing in the Plan or this Agreement shall confer
on Optionee any right to continue in the employ of, or other relationship with,
the Company or any Parent or Subsidiary of the Company, or limit in any way the
right of the Company or any Parent or Subsidiary of the Company to terminate
Optionee’s employment or other relationship at any time, with or without Cause.

 

4. MANNER OF EXERCISE.

 

4.1 Stock Option Exercise Notice and Agreement. To exercise this Option,
Optionee (or in the case of exercise after Optionee’s death or incapacity,
Optionee’s executor, administrator, heir or legatee, as the case may be) must
deliver to the Company an executed Stock Option Exercise Notice and Agreement in
the form attached hereto as Annex A, or in such other form as may be approved by
the Committee from time to time (the “Exercise Agreement”) and payment for the
shares being purchased in accordance with this Agreement. The Exercise Agreement
shall set forth, among other things, (i) Optionee’s election to exercise this
Option, (ii) the number of Shares being purchased,

 

(iii) any representations, warranties and agreements regarding Optionee’s
investment intent and access to information as may be required by the Company to
comply with applicable securities laws in connection with any exercise of this
Option, (iv) any other agreements required by the Company and (v) Optionee’s
obligation to execute and deliver certain Stock Powers and Assignments Separate
from Stock Certificate to the Company. If someone other than Optionee exercises
this Option, then such person must submit documentation reasonably acceptable to
the Company verifying that such person has the legal right to exercise this
Option and such person shall be subject to all of the restrictions contained
herein as if such person were Optionee.

 

4.2 Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance with all applicable federal and state securities laws,
as they are in effect on the date of exercise.

 

4.3 Payment. The Exercise Agreement shall be accompanied by full payment of the
Exercise Price for the shares being purchased in cash (by check or wire
transfer), or where permitted by law:

 

(a) by cancellation of indebtedness of the Company owed to Optionee;

 

 86 

 

(b) by surrender of shares of the Company that are free and clear of all
security interests, pledges, liens, claims or encumbrances and: (i) for which
the Company has received “full payment of the purchase price” within the meaning
of SEC Rule 144 (and, if such shares were purchased from the Company by use of a
promissory note, such note has been fully paid with respect to such shares) or
(ii) that were obtained by Optionee in the public market;

 

(c) by participating in a formal cashless exercise program implemented by the
Committee in connection with the Plan;

 

(d) provided that a public market for the Common Stock exists and subject to
compliance with applicable law, by exercising as set forth below, through a
“same day sale” commitment from Optionee and a broker-dealer whereby Optionee
irrevocably elects to exercise this Option and to sell a portion of the Shares
so purchased sufficient to pay the total Exercise Price, and whereby the
broker-dealer irrevocably commits upon receipt of such Shares to forward the
total Exercise Price directly to the Company; or

 

(e) by any combination of the foregoing or any other method of payment approved
by the Committee that constitutes legal consideration for the issuance of
Shares.

 

4.4 Tax Withholding. Prior to the issuance of the Shares upon exercise of the
Option, Optionee must pay or provide for any applicable federal, state and local
withholding obligations of the Company. If the Committee permits, Optionee may
provide for payment of withholding taxes upon exercise of the Option by
requesting that the Company retain the minimum number of Shares with a Fair
Market Value equal to the minimum amount of taxes required to be withheld; or to
arrange a mandatory “sell to cover” on Participant’s behalf (without further
authorization); but in no event will the Company withhold Shares or “sell to
cover” if such withholding would result in adverse accounting consequences to
the Company. In case of stock withholding or a sell to cover, the Company shall
issue the net number of Shares to the Optionee by deducting the Shares retained
from the Shares issuable upon exercise.

 

4.5 Issuance of Shares. Provided that the Exercise Agreement and payment are in
form and substance satisfactory to counsel for the Company, the Company shall
issue the Shares issuable upon a valid exercise of this Option registered in the
name of Optionee, Optionee’s authorized assignee, or Optionee’s legal
representative, and shall deliver certificates representing the Shares with the
appropriate legends affixed thereto.

 

5. COMPLIANCE WITH LAWS AND REGULATIONS. The Plan and this Agreement are
intended to comply with Section 25102(o) and Rule 701. Any provision of this
Agreement that is inconsistent with Section 25102(o) or Rule 701 shall, without
further act or amendment by the Company or the Committee, be reformed to comply
with the requirements of Section 25102(o) and/or Rule 701. The exercise of this
Option and the issuance and transfer of Shares shall be subject to compliance by
the Company and Optionee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Common Stock may be listed at the time of such issuance or transfer.
Optionee understands that the Company is under no obligation to register or
qualify the Shares with the SEC, any state securities commission or any stock
exchange to effect such compliance.

 

6. NONTRANSFERABILITY OF OPTION. This Option may not be transferred in any
manner other than by will or by the laws of descent and distribution, and, with
respect to NQSOs, by instrument to a testamentary trust in which the options are
to be passed to beneficiaries upon the death of the trustor (settlor) or a
revocable trust, or by gift to “immediate family” as that term is defined in 17
C.F.R. 240.16a-1(e), and may be exercised during the lifetime of Optionee only
by Optionee or in the event of Optionee’s incapacity, by Optionee’s legal
representative. The terms of this Option shall be binding upon the executors,
administrators, successors and assigns of Optionee.

  

 87 

 

7. RESTRICTIONS ON TRANSFER.

 

7.1 Disposition of Shares. Optionee hereby agrees that Optionee shall make no
disposition of any of the Shares (other than as permitted by this Agreement)
unless and until:

 

(a) Optionee shall have notified the Company of the proposed disposition and
provided a written summary of the terms and conditions of the proposed
disposition;

 

(b) Optionee shall have complied with all requirements of this Agreement
applicable to the disposition of the Shares;

 

(c) Optionee shall have provided the Company with written assurances, in form
and substance satisfactory to counsel for the Company, that (i) the proposed
disposition does not require registration of the Shares under the Securities Act
or under any applicable state securities laws or (ii) all appropriate actions
necessary for compliance with the registration requirements of the Securities
Act or of any exemption from registration available under the Securities Act
(including Rule 144) or applicable state securities laws have been taken; and

 

(d) Optionee shall have provided the Company with written assurances, in form
and substance satisfactory to the Company, that the proposed disposition will
not result in the contravention of any transfer restrictions applicable to the
Shares pursuant to the provisions of the regulations promulgated under Section
25102(o), Rule 701 or under any other applicable securities laws or adversely
affect the Company’s ability to rely on the exemption(s) from registration under
the Securities Act or under any other applicable securities laws for the grant
of the Option, the issuance of Shares thereunder or any other issuance of
securities under the Plan.

 

7.2 Restriction on Transfer. Optionee shall not transfer, assign, grant a lien
or security interest in, pledge, hypothecate, encumber or otherwise dispose of
any of the Shares which are subject to the Company’s Right of First Refusal
described below, except as permitted by this Agreement.

 

7.3 Transferee Obligations. Each person (other than the Company) to whom the
Shares are transferred by means of one of the permitted transfers specified in
this Agreement must, as a condition precedent to the validity of such transfer,
acknowledge in writing to the Company that such person is bound by the
provisions of this Agreement and that the transferred Shares are subject to (i)
the Company’s Right of First Refusal granted hereunder and (ii) the market
stand-off provisions of Section 8 below, to the same extent such Shares would be
so subject if retained by Optionee.

 

8. MARKET STANDOFF AGREEMENT. Optionee agrees that, subject to any early release
provisions that apply pro rata to stockholders of the Company according to their
holdings of Common Stock (determined on an as-converted into Common Stock
basis), Optionee will not, if requested by the managing underwriter(s) in the
initial underwritten sale of Common Stock of the Company to the public pursuant
to a registration statement filed with, and declared effective by, the SEC under
the Securities Act (the “IPO”), for a period of up to one hundred eighty (180)
days following the effective date of the registration statement relating to such
IPO, directly or indirectly sell, offer to sell, grant any option for the sale
of, or otherwise dispose of any Common Stock or securities convertible into
Common Stock, except for: (i) transfers of Shares permitted under Section 9.6
hereof so long as such transferee furnishes to the Company and the managing
underwriter their written consent to be bound by this Section 8 as a condition
precedent to such transfer; and (ii) sales of any securities to be included in
the registration statement for the IPO. For the avoidance of doubt, the
provisions of this Section shall only apply to the IPO. The restricted period
shall in any event terminate two (2) years after the closing date of the IPO. In
order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the Shares subject to
this Section and to impose stop transfer instructions with respect to the Shares
until the end of such period. Optionee further agrees to enter into any
agreement reasonably required by the underwriters to implement the foregoing
restrictions on transfer. For the avoidance of doubt, the foregoing provisions
of this Section shall not apply to any registration of securities of the Company
(a) under an employee benefit plan or (b) in a merger, consolidation, business
combination or similar transaction.

 



 88 

 

 

9. COMPANY’S RIGHT OF FIRST REFUSAL. Before any Shares held by Optionee or any
transferee of such Shares (either sometimes referred to herein as the “Holder”)
may be sold or otherwise transferred (including, without limitation, a transfer
by gift or operation of law), the Company and/or its assignee(s) will have a
right of first refusal to purchase the Shares to be sold or transferred (the
“Offered Shares”) on the terms and conditions set forth in this Section (the
“Right of First Refusal”).

 

9.1 Notice of Proposed Transfer. The Holder of the Offered Shares will deliver
to the Company a written notice (the “Notice”) stating: (i) the Holder’s bona
fide intention to sell or otherwise transfer the Offered Shares; (ii) the name
and address of each proposed purchaser or other transferee (the “Proposed
Transferee”); (iii) the number of Offered Shares to be transferred to each
Proposed Transferee; (iv) the bona fide cash price or other consideration for
which the Holder proposes to transfer the Offered Shares (the “Offered Price”);
and (v) that the Holder acknowledges this Notice is an offer to sell the Offered
Shares to the Company and/or its assignee(s) pursuant to the Company’s Right of
First Refusal at the Offered Price as provided for in this Agreement.

 

9.2 Exercise of Right of First Refusal. At any time within thirty (30) days
after the date of the Notice, the Company and/or its assignee(s) may, by giving
written notice to the Holder, elect to purchase all (or, with the consent of the
Holder, less than all) the Offered Shares proposed to be transferred to any one
or more of the Proposed Transferees named in the Notice, at the purchase price,
determined as specified below.

 

9.3 Purchase Price. The purchase price for the Offered Shares purchased under
this Section will be the Offered Price, provided that if the Offered Price
consists of no legal consideration (as, for example, in the case of a transfer
by gift) then the purchase price will be the fair market value of the Offered
Shares as determined in good faith by the Committee. If the Offered Price
includes consideration other than cash, then the value of the non-cash
consideration, as determined in good faith by the Committee, will conclusively
be deemed to be the cash equivalent value of such non-cash consideration.

 

9.4 Payment. Payment of the purchase price for the Offered Shares will be
payable, at the option of the Company and/or its assignee(s) (as applicable), by
check or by cancellation of all or a portion of any outstanding purchase money
indebtedness owed by the Holder to the Company (or to such assignee, in the case
of a purchase of Offered Shares by such assignee) or by any combination thereof.
The purchase price will be paid without interest within sixty (60) days after
the Company’s receipt of the Notice, or, at the option of the Company and/or its
assignee(s), in the manner and at the time(s) set forth in the Notice.

 

9.5 Holder’s Right to Transfer. If all of the Offered Shares proposed in the
Notice to be transferred to a given Proposed Transferee are not purchased by the
Company and/or its assignee(s) as provided in this Section, then the Holder may
sell or otherwise transfer such Offered Shares to each Proposed Transferee at
the Offered Price or at a higher price, provided that (i) such sale or other
transfer is consummated within ninety (90) days after the date of the Notice,
(ii) any such sale or other transfer is effected in compliance with all
applicable securities laws, and (iii) each Proposed Transferee agrees in writing
that the provisions of this Section will continue to apply to the Offered Shares
in the hands of such Proposed Transferee. If the Offered Shares described in the
Notice are not transferred to each Proposed Transferee within such ninety (90)
day period, then a new Notice must be given to the Company pursuant to which the
Company will again be offered the Right of First Refusal before any Shares held
by the Holder may be sold or otherwise transferred.

 



 89 

 

 

9.6 Exempt Transfers. Notwithstanding anything to the contrary in this Section,
the following transfers of Shares will be exempt from the Right of First
Refusal: (i) the transfer of any or all of the Shares during Optionee’s lifetime
by gift or on Optionee’s death by will or intestacy to any member(s) of
Optionee’s “Immediate Family” (as defined below) or to a trust for the benefit
of Optionee and/or member(s) of Optionee’s Immediate Family, provided that each
transferee or other recipient agrees in a writing satisfactory to the Company
that the provisions of this Section will continue to apply to the transferred
Shares in the hands of such transferee or other recipient; (ii) any transfer of
Shares made pursuant to a statutory merger, statutory consolidation of the
Company with or into another corporation or corporations or a conversion of the
Company into another form of legal entity (except that the Right of First
Refusal will continue to apply thereafter to such Shares, in which case the
surviving corporation of such merger or consolidation or the resulting entity of
such conversion shall succeed to the rights of the Company under this Section
unless the agreement of merger or consolidation or conversion expressly
otherwise provides); or (iii) any transfer of Shares pursuant to the winding up
and dissolution of the Company. As used herein, the term “Immediate Family” will
mean Optionee’s spouse, the lineal descendant or antecedent, father, mother,
brother or sister, child, adopted child, grandchild or adopted grandchild of
Optionee or Optionee’s spouse, or the spouse of any of the above or Spousal
Equivalent, as defined herein. As used herein, a person is deemed to be a
“Spousal Equivalent” provided the following circumstances are true: (i)
irrespective of whether or not the Optionee and the Spousal Equivalent are the
same sex, they are the sole spousal equivalent of the other for the last twelve
(12) months, (ii) they intend to remain so indefinitely, (iii) neither are
married to anyone else, (iv) both are at least 18 years of age and mentally
competent to consent to contract, (v) they are not related by blood to a degree
of closeness that which would prohibit legal marriage in the state in which they
legally reside, (vi) they are jointly responsible for each other’s common
welfare and financial obligations, and (vii) they reside together in the same
residence for the last twelve (12) months and intend to do so indefinitely.

 

9.7 Termination of Right of First Refusal. The Right of First Refusal will
terminate as to all Shares: (i) on the effective date of the first sale of
Common Stock of the Company to the general public pursuant to a registration
statement filed with and declared effective by the SEC under the Securities Act
(other than a registration statement relating solely to the issuance of Common
Stock pursuant to a business combination or an employee incentive or benefit
plan); (ii) on any transfer or conversion of Shares made pursuant to a statutory
merger or statutory consolidation of the Company with or into another
corporation or corporations if the common stock of the surviving corporation or
any direct or indirect parent corporation thereof is registered under the
Exchange Act; or (iii) on any transfer or conversion of Shares made pursuant to
a statutory conversion of the Company into another form of legal entity if the
common equity (or comparable equity security) of entity resulting from such
conversion is registered under the Exchange Act.

 

9.8 Encumbrances on Shares. Optionee may grant a lien or security interest in,
or pledge, hypothecate or encumber Shares only if each party to whom such lien
or security interest is granted, or to whom such pledge, hypothecation or other
encumbrance is made, agrees in a writing satisfactory to the Company that: (i)
such lien, security interest, pledge, hypothecation or encumbrance will not
adversely affect or impair the Right of First Refusal or the rights of the
Company and/or its assignee(s) with respect thereto and will not apply to such
Shares after they are acquired by the Company and/or its assignees under this
Section; and (ii) the provisions of this Agreement will continue to apply to
such Shares in the hands of such party and any transferee of such party.

 

10. RIGHTS AS A STOCKHOLDER. Optionee shall not have any of the rights of a
stockholder with respect to any Shares unless and until such Shares are issued
to Optionee. Subject to the terms and conditions of this Agreement, Optionee
will have all of the rights of a stockholder of the Company with respect to the
Shares from and after the date that Shares are issued to Optionee pursuant to,
and in accordance with, the terms of the Exercise Agreement until such time as
Optionee disposes of the Shares or the Company and/or its assignee(s)
exercise(s) the Right of First Refusal. Upon an exercise of the Right of First
Refusal, Optionee will have no further rights as a holder of the Shares so
purchased upon such exercise, other than the right to receive payment for the
Shares so purchased in accordance with the provisions of this Agreement, and
Optionee will promptly surrender the stock certificate(s) evidencing the Shares
so purchased to the Company for transfer or cancellation.

  

 90 

 

11. ESCROW. As security for Optionee’s faithful performance of this Agreement,
Optionee agrees, immediately upon receipt of the stock certificate(s) evidencing
the Shares, to deliver such certificate(s), together with two (2) copies of a
blank Stock Power and Assignment Separate from Stock Certificate in the form
attached to the Exercise Agreement (the “Stock Powers”), both executed by
Purchaser (and Purchaser’s spouse, if any) (with the transferee, certificate
number, date and number of Shares left blank), to the Secretary of the Company
or other designee of the Company (the “Escrow Holder”), who is hereby appointed
to hold such certificate(s) and Stock Powers in escrow and to take all such
actions and to effectuate all such transfers and/or releases of such Shares as
are in accordance with the terms of this Agreement. Optionee and the Company
agree that Escrow Holder will not be liable to any party to this Agreement (or
to any other party) for any actions or omissions unless Escrow Holder is grossly
negligent or intentionally fraudulent in carrying out the duties of Escrow
Holder under this Agreement. Escrow Holder may rely upon any letter, notice or
other document executed with any signature purported to be genuine and may rely
on the advice of counsel and obey any order of any court with respect to the
transactions contemplated by this Agreement and will not be liable for any act
or omission taken by Escrow Holder in good faith reliance on such documents, the
advice of counsel or a court order. The Shares will be released from escrow upon
termination of the Right of First Refusal.

 

12. RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS.

 

12.1 Legends. Optionee understands and agrees that the Company will place the
legends set forth below or similar legends on any stock certificate(s)
evidencing the Shares, together with any other legends that may be required by
state or U.S. Federal securities laws, the Company’s Certificate of
Incorporation or Bylaws, any other agreement between Optionee and the Company,
or any agreement between Optionee and any third party (and any other legend(s)
that the Company may become obligated to place on the stock certificate(s)
evidencing the Shares under the terms of any agreement to which the Company is
or may become bound or obligated):

 

(a) THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT
THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT
ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.

 

(b) THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON RESALE AND TRANSFER, INCLUDING THE RIGHT OF FIRST REFUSAL HELD
BY THE ISSUER AND/OR ITS ASSIGNEE(S) AS SET FORTH IN A STOCK OPTION AGREEMENT
BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY
BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH SALE AND TRANSFER
RESTRICTIONS, INCLUDING THE RIGHT OF FIRST REFUSAL, ARE BINDING ON TRANSFEREES
OF THESE SHARES.

 

(c) THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A MARKET STANDOFF
RESTRICTION AS SET FORTH IN A CERTAIN STOCK OPTION AGREEMENT BETWEEN THE ISSUER
AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER. AS A RESULT OF SUCH AGREEMENT, THESE SHARES MAY
NOT BE TRADED PRIOR TO 180 DAYS AFTER THE EFFECTIVE DATE OF CERTAIN PUBLIC
OFFERINGS OF THE COMMON STOCK OF THE ISSUER HEREOF. SUCH RESTRICTION IS BINDING
ON TRANSFEREES OF THESE SHARES.

 



 91 

 

 

12.2 Stop-Transfer Instructions. Optionee agrees that, to ensure compliance with
the restrictions imposed by this Agreement, the Company may issue appropriate
“stop-transfer” instructions to its transfer agent, if any, and if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

 

12.3 Refusal to Transfer. The Company will not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares, or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares have been so transferred.

 

13. CERTAIN TAX CONSEQUENCES. Set forth below is a brief summary as of the
Effective Date of the Plan of some of the federal tax consequences of exercise
of the Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE
SHARES.

 

13.1 Exercise of ISO. If the Option qualifies as an ISO, there will be no
regular federal income tax liability upon the exercise of the Option, although
the excess, if any, of the Fair Market Value of the Shares on the date of
exercise over the Exercise Price will be treated as a tax preference item for
federal alternative minimum tax purposes and may subject the Optionee to the
alternative minimum tax in the year of exercise.

 

13.2 Exercise of Nonqualified Stock Option. If the Option does not qualify as an
ISO, there may be a regular federal income tax liability upon the exercise of
the Option. Optionee will be treated as having received compensation income
(taxable at ordinary income tax rates) equal to the excess, if any, of the Fair
Market Value of the Shares on the date of exercise over the Exercise Price. If
Optionee is a current or former employee of the Company, the Company may be
required to withhold from Optionee’s compensation or collect from Optionee and
pay to the applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.

 

13.3 Disposition of Shares. The following tax consequences may apply upon
disposition of the Shares.

 

(a) Incentive Stock Options. If the Shares are held for more than twelve (12)
months after the date of purchase of the Shares pursuant to the exercise of an
ISO and are disposed of more than two (2) years after the Date of Grant, any
gain realized on disposition of the Shares will be treated as long term capital
gain for federal income tax purposes. If Shares purchased under an ISO are
disposed of within the applicable one (1) year or two (2) year period, any gain
realized on such disposition will be treated as compensation income (taxable at
ordinary income rates in the year of the disposition) to the extent of the
excess, if any, of the Fair Market Value of the Shares on the date of exercise
over the Exercise Price.

 

(b) Nonqualified Stock Options. If the Shares are held for more than twelve (12)
months after the date of purchase of the Shares pursuant to the exercise of an
NQSO, any gain realized on disposition of the Shares will be treated as long
term capital gain.

 

14. GENERAL PROVISIONS.

 

14.1 Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or the Company to the Committee for review. The
resolution of such a dispute by the Committee shall be final and binding on the
Company and Optionee.

 

 92 

 

 

14.2 Entire Agreement. The Plan, the Grant Notice and the Exercise Agreement are
each incorporated herein by reference. This Agreement, the Grant Notice, the
Plan and the Exercise Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede all prior undertakings
and agreements with respect to such subject matter.

 

15. NOTICES. Any and all notices required or permitted to be given to a party
pursuant to the provisions of this Agreement will be in writing and will be
effective and deemed to provide such party sufficient notice under this
Agreement on the earliest of the following: (i) at the time of personal
delivery, if delivery is in person; (ii) at the time an electronic confirmation
of receipt is received, if delivery is by email; (iii) at the time of
transmission by facsimile, addressed to the other party at its facsimile number
specified herein (or hereafter modified by subsequent notice to the parties
hereto), with confirmation of receipt made by both telephone and printed
confirmation sheet verifying successful transmission of the facsimile; (iv) one
(1) business day after deposit with an express overnight courier for United
States deliveries, or two (2) business days after such deposit for deliveries
outside of the United States, with proof of delivery from the courier requested;
or (v) three (3) business days after deposit in the United States mail by
certified mail (return receipt requested) for United States deliveries. Any
notice for delivery outside the United States will be sent by email, facsimile
or by express courier. Any notice not delivered personally or by email will be
sent with postage and/or other charges prepaid and properly addressed to
Optionee at the last known address or facsimile number on the books of the
Company, or at such other address or facsimile number as such other party may
designate by one of the indicated means of notice herein to the other parties
hereto or, in the case of the Company, to it at its principal place of business.
Notices to the Company will be marked “Attention: Chief Financial Officer.”
Notices by facsimile shall be machine verified as received.

 

16. SUCCESSORS AND ASSIGNS. The Company may assign any of its rights under this
Agreement including its rights to purchase Shares under the Right of First
Refusal. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Optionee and Optionee’s
heirs, executors, administrators, legal representatives, successors and assigns.

 

17. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California as such laws are
applied to agreements between California residents entered into and to be
performed entirely within California. If any provision of this Agreement is
determined by a court of law to be illegal or unenforceable, then such provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.

 

18. FURTHER ASSURANCES. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

 

19. TITLES AND HEADINGS. The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement. Unless otherwise specifically stated, all references
herein to “sections” and “exhibits” will mean “sections” and “exhibits” to this
Agreement.

 

20. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement.

 

21. SEVERABILITY. If any provision of this Agreement is determined by any court
or arbitrator of competent jurisdiction to be invalid, illegal or unenforceable
in any respect, such provision will be enforced to the maximum extent possible
given the intent of the parties hereto. If such clause or provision cannot be so
enforced, such provision shall be stricken from this Agreement and the remainder
of this Agreement shall be enforced as if such invalid, illegal or unenforceable
clause or provision had (to the extent not enforceable) never been contained in
this Agreement. Notwithstanding the forgoing, if the value of this Agreement
based upon the substantial benefit of the bargain for any party is materially
impaired, which determination as made by the presiding court or arbitrator of
competent jurisdiction shall be binding, then both parties agree to substitute
such provision(s) through good faith negotiations.

 

* * * * *

 



Attachment: Annex A: Form of Stock Option Exercise Notice and Agreement

 

 93 

 

 

ANNEX A

 

FORM OF STOCK OPTION EXERCISE NOTICE AND AGREEMENT

 

 94 

 

 

STOCK OPTION EXERCISE NOTICE AND AGREEMENT

 

Augmedix, Inc.

 

2013 Equity Incentive Plan

 

*NOTE: You must sign this Notice on Page 3 before submitting it to Augmedix,
Inc. (the “Company”).

 

Optionee Information: Please provide the following information about yourself
(“Optionee”):

 

Name:   Social Security Number:   Address:   Employee Number:            

 

Option Information: Please provide this information on the option being
exercised (the “Option”):

 

Grant No.

 

Date of Grant: Type of Stock Option:     Option Price per Share: $____ ☐
Nonqualified (NQSO)     Total number of shares of Common Stock of the Company
subject to the Option: ☐ Incentive (ISO)

  

EXERCISE INFORMATION:

 

Number of shares of Common Stock of the Company for which the Option is now
being exercised [________________]. (These shares are referred to below as the
“Purchased Shares.”)

 

Total Exercise Price Being Paid for the Purchased Shares: $____________

 

Form of payment enclosed [check all that apply]:

 

☐Check for $____________, payable to “Augmedix, Inc.”

 

☐Certificate(s) for ________________ shares of Common Stock of the Company.
These shares will be valued as of the date this notice is received by the
Company. [Requires Company consent.]

 

AGREEMENTS, REPRESENTATIONS AND ACKNOWLEDGMENTS OF OPTIONEE: By signing this
Stock Option Exercise Notice and Agreement, Optionee hereby agrees with, and
represents to, the Company as follows:

 

1.Terms Governing. I acknowledge and agree with the Company that I am acquiring
the Purchased Shares by exercise of this Option subject to all other terms and
conditions of the Notice of Stock Option Grant and the Stock Option Agreement
that govern the Option, including without limitation the terms of the Company’s
2013 Equity Incentive Plan, as it may be amended (the “Plan”).

 

2.Investment Intent; Securities Law Restrictions. I represent and warrant to the
Company that I am acquiring and will hold the Purchased Shares for investment
for my account only, and not with a view to, or for resale in connection with,
any “distribution” of the Purchased Shares within the meaning of the Securities
Act of 1933, as amended (the “Securities Act”). I understand that the Purchased
Shares have not been registered under the Securities Act by reason of a specific
exemption from such registration requirement and that the Purchased Shares must
be held by me indefinitely, unless theya re subsequently registered under the
Securities Act or I obtain an opinion of counsel (in form and substance
satisfactory to the Company and its counsel) that registration is not required.
I acknowledge that the Company is under no obligation to register the Purchased
Shares under the Securities Act or under any other securities law.

 



 95 

 

 

3.Restrictions on Transfer: Rule 144. I will not sell, transfer or otherwise
dispose of the Purchased Shares in violation of the Securities Act, the
Securities Exchange Act of 1934, or the rules promulgated thereunder (including
Rule 144 under the Securities Act described below “Rule 144”)) or of any other
applicable securities laws. I am aware of Rule 144, which permits limited public
resales of securities acquired in a non-public offering, subject to satisfaction
of certain conditions, which include (without limitation) that: (a) certain
current public information about the Company is available; (b) the resale occurs
only after the holding period required by Rule 144 has been met; (c) the sale
occurs through an unsolicited “broker’s transaction”; and (d) the amount of
securities being sold during any three-month period does not exceed specified
limitations. I understand that the conditions for resale set forth in Rule 144
have not been satisfied and that the Company has no plans to satisfy these
conditions in the foreseeable future.

 

4.Access to Information; Understanding of Risk in Investment. I acknowledge that
I have received and had access to such information as I consider necessary or
appropriate for deciding whether to invest in the Purchased Shares and that I
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the issuance of the Purchased Shares. I am
aware that my investment in the Company is a speculative investment that has
limited liquidity and is subject to the risk of complete loss. I am able,
without impairing my financial condition, to hold the Purchased Shares for an
indefinite period and to suffer a complete loss of my investment in the
Purchased Shares.

 

5.Rights of First Refusal; Market Stand-off. I acknowledge that the Purchased
Shares remain subject to the Company’s Right of First Refusal and the market
stand-off covenants (sometimes referred to as the “lock-up”), all in accordance
with the applicable Notice of Stock Option Grant and the Stock Option Agreement
that govern the Option.

 

6.Form of Ownership. I acknowledge that the Company has encouraged me to consult
my own adviser to determine the form of ownership of the Purchased Shares that
is appropriate for me. In the event that I choose to transfer my Purchased
Shares to a trust, I agree to sign a Stock Transfer Agreement. In the event that
I choose to transfer my Purchased Shares to a trust that is not an eligible
revocable trust, I also acknowledge that the transfer will be treated as a
“disposition” for tax purposes. As a result, the favorable ISO tax treatment
will be unavailable and other unfavorable tax consequences may occur.

 

7.Investigation of Tax Consequences. I acknowledge that the Company has
encouraged me to consult my own adviser to determine the tax consequences of
acquiring the Purchased Shares at this time.

 

8.Other Tax Matters. I agree that the Company does not have a duty to design or
administer the Plan or its other compensation programs in a manner that
minimizes my tax liabilities. I will not make any claim against the Company or
its Board, officers or employees related to tax liabilities arising from my
options or my other compensation. In particular, I acknowledge that my options
(including the Option) are exempt from section 409A of the Internal Revenue Code
only if the exercise price per share is at least equal to the fair market value
per share of the Common Stock at the time the option was granted by the Board.
Since shares of the Common Stock are not traded on an established securities
market, the determination of their fair market value was made by the Board
and/or by an independent valuation firm retained by the Company. I acknowledge
that there is no guarantee in either case that the Internal Revenue Service will
agree with the valuation, and I will not make any claim against the Company or
its Board, officers or employees in the event that the Internal Revenue Service
asserts that the valuation was too low.

  

 96 

 

9.Spouse Consent. I agree to seek the consent of my spouse to the extent
required by the Company to enforce the foregoing.

 

10.Tax Withholding. As a condition of exercising this Option, I agree to make
adequate provision for foreign, federal, state or other tax withholding
obligations, if any, which arise upon the grant, vesting or exercise of this
Option, or disposition of the Purchased Shares, whether by withholding, direct
payment to the Company, or otherwise.

 

The undersigned hereby executes and delivers this Stock Option Exercise Notice
and Agreement to agrees to be bound by its terms

 

Signature:   Date:       Optionee’s Name:    

  

 

[Signature Page to Stock Option Exercise Notice and Agreement]

 

 97 

 

 

Notice of Stock Appreciation Right Grant (International)

 

Augmedix, Inc.

 

2013 Equity Incentive Plan

 

The Participant named below has been granted an award of Stock Appreciation
Rights (the “ SAR”) related to shares of Common Stock (the “ Common Stock”) of
the Augmedix, Inc. (the “ Company ”) under the 2013 Equity Incentive Plan, as
amended (the “ Plan”), subject to the terms, restrictions and conditions of the
Plan, this Notice of Stock Appreciation Right Grant (the “ Notice of Grant”) and
the attached

 

Stock Appreciation Right Agreement, including its Addendum (the “ SAR Agreement
”). Unless otherwise defined herein, the terms defined in the Plan shall have
the same meanings in this Notice of Grant and the SAR Agreement.

 

Participant Name:

 

Address:

 

Date of Grant:

 

Vesting Start Date:

 

Exercise Price:

 

Total Number of Shares:

 

Expiration Date:

 

Vesting Schedule: For so long as Participant continuously provides services to
the Company (or any Subsidiary or Parent of the Company) as an employee,
officer, director or consultant, the SAR will become exercisable as follows: (a)
this SAR will become exercisable with respect to 1/4th of the Shares on the one
(1) year anniversary of the Vesting Start Date and (b) thereafter, this SAR will
become exercisable with respect to an additional 1/48th of the Shares when
Participant completes each month of continuous service following the first one
(1) year anniversary of the Vesting Start Date.

 

Participant acknowledges that the vesting of the SAR pursuant to this Notice of
Grant is earned only by continuing service. By signing below, Participant
acknowledges receipt of a copy of this Notice of Grant, the Plan and the SAR
Agreement, represents that Participant has carefully read and is familiar with
their provisions, and hereby accepts the SAR subject to all of their respective
terms and conditions. Participant acknowledges that there may be adverse tax
consequences upon exercise of the SAR or disposition of the Shares and that
Participant should consult a tax adviser prior to such exercise or disposition.
By accepting the SAR, Participant and the Company agree that the SAR is granted
under and governed by the terms and conditions of the Plan, the Notice of Grant
and the SAR Agreement. By accepting the SAR, Participant consents to electronic
delivery as set forth in the SAR Agreement.

 

PARTICIPANT: AUGMEDIX, INC.     Signature: By:     Print Name: Name:       Its:

  

 98 

 

 

Stock Appreciation Right Grant Agreement

 

AUGMEDIX, INC.



2013 EQUITY INCENTIVE PLAN

 

Participant has been granted an award of Stock Appreciation Rights (the “ SAR”)
by Augmedix, Inc. (the “ Company”) under the 2013 Equity Incentive Plan (the “
Plan”), subject to the terms and conditions of the Plan, the Notice of Stock
Appreciation Right Grant (the “ Notice of Grant”) and this Stock Appreciation
Right Agreement (this “ Agreement”).

 

 99 

 

 

1. Grant of SAR . Participant has been granted a SAR for the number of Shares
set forth in the Notice of Grant at the Exercise Price set forth in the Notice
of Grant. In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms and conditions of
the Plan shall prevail.

 

2. Term of SAR . This SAR shall in any event expire on the expiration date set
forth in the Notice of Grant, which date is not more than 10 years after the
Date of Grant, subject to earlier termination or forfeiture as set forth in
Section 3 below. Notwithstanding anything to the contrary, in no event shall
this SAR be exercised later than the Expiration Date set forth in the Notice of
Grant.

 

3. Exercise of SAR; Forfeiture of SAR .

 

(a) General Rule . This SAR is exercisable during its term in accordance with
the Vesting Schedule set forth in the Notice of Grant and the applicable
provisions of the Plan and this Agreement. This SAR may not be exercised for a
fraction of a Share.

 

(b) Exercise .

 

(i) Termination .

 

(1) Termination Other Than for Cause . Notwithstanding anything to the contrary
in Section 7 of the Plan, if Participant is Terminated for any reason other than
for Cause, this SAR, to the extent vested and outstanding on Participant’s
Termination Date, shall be automatically exercised on Participant’s Termination
Date and settled in Shares. This SAR, to the extent unvested on the Termination
Date, shall expire on Participant’s Termination Date. The Company determines
when Participant has been Terminated for all purposes under this Agreement.

 

(2) Termination for Cause . Notwithstanding anything to the contrary in Section
7 of the Plan, if Participant is Terminated for Cause, then any outstanding
portion of this SAR as of Participant’s Termination Date, whether vested or
unvested, shall be forfeited in its entirety on Participant’s Termination Date.
The Company determines when Participant has been Terminated for all purposes
under this Agreement.

 

(ii) Acquisition . In the event that the Company is subject to an Acquisition,
then this SAR, to the extent outstanding and vested as of immediately prior to
the consummation of the Acquisition (the “ Acquisition Effective Time”), shall
be automatically exercised effective as of immediately prior to the Acquisition
Effective Time and settled in cash or, at the Company’s sole discretion, Shares.
Any portion of the SAR that is outstanding and unvested as of immediately prior
to the Acquisition Effective Time shall be subject to the agreement evidencing
the Acquisition and the terms of Section 11.1 of the Plan.

 

(iii) Other Combination . In the event that the Company is subject to an Other
Combination, then this SAR, whether vested or unvested, to the extent
outstanding as of immediately prior to the consummation of the Other
Combination, shall be subject to the agreement evidencing the Other Combination
and the terms of Section 11.1 of the Plan.

 

 100 

 

(iv) IPO .In the event of an IPO (as defined below), this SAR, to the extent
outstanding and vested as of immediately prior to the effective time of the IPO
(the “ IPO Effective Time”), shall be automatically exercised effective as of
immediately prior to the IPO Effective Time and settled in Shares. This SAR, to
the extent outstanding and unvested as of immediately prior to the IPO Effective
Time, shall expire on the IPO Effective Time.

 

(v) Method of Exercise . Except to the extent this SAR is automatically
exercised as set forth in Section 3(b), Section 3(c), Section 3(d) and/or
Section 3(e) above, this SAR is exercisable by delivery of an exercise notice in
a form specified by the Company (the “ Exercise Notice”), which shall state the
election to exercise the SAR, the number of Shares in respect of which the SAR
is being exercised, and such other representations and agreements as may be
required by the Company pursuant to the provisions of this Agreement and the
Plan. The Exercise Notice shall be delivered in person, by mail, via electronic
mail or facsimile or by other authorized method to the Secretary of the Company
or other person designated by the Company. To the extent this SAR is not
automatically exercised, this SAR shall be deemed to be exercised upon receipt
by the Company of a fully executed Exercise Notice and any applicable
Tax-Related Items (as defined below) obligations. To the extent this SAR is
automatically exercised, Participant’s Tax-Related Items obligations may be
satisfied, at the Company’s sole discretion, by withholding Shares that
otherwise would be issued to Participant upon exercise this SAR up to the
maximum amount of taxes required to be withheld.

 

(c) Forfeiture . Notwithstanding anything to the contrary, in the event (i)
Participant becomes subject to taxation in the United States (the first day on
which Participant becomes subject to taxation in the United States, the “ U.S.
Tax Date”) and (ii) the Exercise Price does not equal or exceed the Fair Market
Value of the Shares as of the Date of Grant (as set forth in the Notice of
Grant), then, this SAR, whether vested or unvested, to the extent not exercised
prior to the U.S. Tax Date, shall expire effective as of the date immediately
prior to the U.S. Tax Date.

 

4. Conditions to Exercise . No Shares shall be issued pursuant to the exercise
of this SAR if such issuance and/or exercise would constitute a violation of any
applicable securities or exchange control laws, including any applicable foreign
or U.S. federal or state securities laws, or any other law or regulation or
applicable listing requirement. As a condition to the exercise of this SAR, the
Company may require Participant to make any representation and warranty to the
Company as may be required by the applicable securities or exchange control
laws. At the Company’s sole discretion, upon exercise of the SAR, the Company
may issue Participant Shares or the cash value of the Shares based on the Fair
Market Value of the exercised Shares as of the date the SAR is exercised, as
determined by the Board in accordance with the Plan.

 

5. Non-Transferability of SAR . This SAR may not be transferred in any manner
other than by will or by the laws of descent or distribution or court order and
may be exercised during Participant’s lifetime only by Participant unless
otherwise permitted by the Committee on a case-by-case basis. The terms of the
Plan and this Agreement shall be binding upon Participant’s executors,
administrators, heirs, successors and assign.

 

 101 

 

6. Tax Consequences . Participant should consult a tax adviser for tax
consequences relating to this SAR in the jurisdiction in which Participant is
subject to tax. PARTICIPANT SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS
SAR OR DISPOSING OF THE SHARES. If Participant is an employee or a former
employee, the Company may be required to withhold from Participant’s
compensation an amount equal to the minimum amount the Company is required to
withhold for income and employment taxes or collect from Participant and pay to
the applicable taxing authorities an amount in cash equal to a percentage of
this compensation income at the time of exercise.

 

7. Withholding Taxes and Stock Withholding . Regardless of any action the
Company or Participant’s actual employer (the “ Employer”) takes with respect to
any or all income tax, social insurance, payroll tax, payment on account or
other tax-related withholding (“ Tax-Related Items”), Participant acknowledges
that the ultimate liability for all Tax-Related Items legally due by Participant
is and remains Participant’s responsibility and that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the SAR, including the
grant, vesting or exercise of the SAR, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends; and (2) do not
commit to structure the terms of the grant or any aspect of the SAR to reduce or
eliminate Participant’s liability for Tax-Related Items. Participant
acknowledges that if Participant is subject to Tax-Related Items in more than
one jurisdiction, the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

Prior to exercise of the SAR, Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, Participant authorizes the Company and/or the Employer
to withhold all applicable Tax-Related Items legally payable by Participant from
Participant’s wages or other cash compensation paid to Participant by the
Company and/or the Employer. With the Company’s consent, these arrangements may
also include, if permissible under local law, (a) withholding Shares that
otherwise would be issued to Participant when Participant exercises this SAR
having a Fair Market Value equal to up to the maximum amount of Tax-Related
Items required to be withheld, (b) having the Company withhold taxes from the
cash paid on exercise or from proceeds of the sale of the Shares, either through
a voluntary sale or through a mandatory sale arranged by the Company (on
Participant’s behalf and Participant hereby authorizes such sales by this
authorization), (c) Participant’s payment of a cash amount, or (d) any other
arrangement approved by the Company; all under such rules as may be established
by the Committee and in compliance with the Company’s Insider Trading Policy, if
any, and the Committee shall establish the method prior to the Tax-Related Items
withholding event. The Fair Market Value of these Shares, determined as of the
effective date of the SAR exercise, will be applied as a credit against the
withholding taxes. Participant shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of Participant’s participation in the Plan or Participant’s
purchase of Shares that cannot be satisfied by the means previously described.
If the obligation for Tax-Related Items is satisfied by withholding in Shares,
for tax purposes, Participant is deemed to have been issued the full number of
Shares subject to the exercised SARs, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items.
Finally, Participant acknowledges that the Company has no obligation to honor
the exercise or deliver the Shares to Participant until Participant has
satisfied the obligations in connection with the Tax-Related Items as described
in this Section 7.

 



 102 

 

8. Market Standoff Agreement . Participant agrees that, subject to any early
release provisions that apply pro rata to stockholders of the Company according
to their holdings of Common Stock (determined on an as-converted into Common
Stock basis), Participant will not, if requested by the managing underwriter(s)
in the initial underwritten sale of Common Stock of the Company to the public
pursuant to a registration statement filed with, and declared effective by, the
SEC under the Securities Act (the “ IPO”), for a period of up to one hundred
eighty (180) days following the effective date of the registration statement
relating to such IPO, directly or indirectly sell, offer to sell, grant any
option for the sale of, or otherwise dispose of any Common Stock or securities
convertible into Common Stock, except for: (i) transfers of Shares permitted
under Section 9(f) hereof so long as such transferee furnishes to the Company
and the managing underwriter their written consent to be bound by this Section 8
as a condition precedent to such transfer; and (ii) sales of any securities to
be included in the registration statement for the IPO. For the avoidance of
doubt, the provisions of this Section 8 shall only apply to the IPO. The
restricted period shall in any event terminate two (2) years after the closing
date of the IPO. In order to enforce the foregoing covenant, the Company shall
have the right to place restrictive legends on the certificates representing the
Shares subject to this Section 8 and to impose stop transfer instructions with
respect to the Shares until the end of such period. Participant further agrees
to enter into any agreement reasonably required by the underwriters to implement
the foregoing restrictions on transfer. For the avoidance of doubt, the
foregoing provisions of this Section 8 shall not apply to any registration of
securities of the Company (a) under an employee benefit plan or (b) in a merger,
consolidation, business combination or similar transaction.

 

9. Company’s Right of First Refusal . Before any Shares held by Participant or
any transferee of such Shares (either sometimes referred to herein as the “
Holder”) may be sold or otherwise transferred (including, without limitation, a
transfer by gift or operation of law), the Company and/or its assignee(s) will
have a right of first refusal to purchase the Shares to be sold or transferred
(the “ Offered Shares”) on the terms and conditions set forth in this Section 9
(the “ Right of First Refusal”).

 

(a) Notice of Proposed Transfer . The Holder of the Offered Shares will deliver
to the Company a written notice (the “ Notice”) stating: (i) the Holder’s bona
fide intention to sell or otherwise transfer the Offered Shares; (ii) the name
and address of each proposed purchaser or other transferee (the “ Proposed
Transferee”); (iii) the number of Offered Shares to be transferred to each
Proposed Transferee; (iv) the bona fide cash price or other consideration for
which the Holder proposes to transfer the Offered Shares (the “ Offered Price”);
and (v) that the Holder acknowledges this Notice is an offer to sell the Offered
Shares to the Company and/or its assignee(s) pursuant to the Company’s Right of
First Refusal at the Offered Price as provided for in this Agreement.

 

(b) Exercise of Right of First Refusal . At any time within thirty (30) days
after the date of the Notice, the Company and/or its assignee(s) may, by giving
written notice to the Holder, elect to purchase all (or, with the consent of the
Holder, less than all) the Offered Shares proposed to be transferred to any one
or more of the Proposed Transferees named in the Notice, at the purchase price,
determined as specified below.

 

(c) Purchase Price . The purchase price for the Offered Shares purchased under
this Section will be the Offered Price, provided that if the Offered Price
consists of no legal consideration (as, for example, in the case of a transfer
by gift) then the purchase price will be the fair market value of the Offered
Shares as determined in good faith by the Committee. If the Offered Price
includes consideration other than cash, then the value of the non-cash
consideration, as determined in good faith by the Committee, will conclusively
be deemed to be the cash equivalent value of such non-cash consideration.

 

 103 

 

(d) Payment . Payment of the purchase price for the Offered Shares will be
payable, at the option of the Company and/or its assignee(s) (as applicable), by
check or by cancellation of all or a portion of any outstanding purchase money
indebtedness owed by the Holder to the Company (or to such assignee, in the case
of a purchase of Offered Shares by such assignee) or by any combination thereof.
The purchase price will be paid without interest within sixty (60) days after
the Company’s receipt of the Notice, or, at the option of the Company and/or its
assignee(s), in the manner and at the time(s) set forth in the Notice.

 

(e) Holder’s Right to Transfer . If all of the Offered Shares proposed in the
Notice to be transferred to a given Proposed Transferee are not purchased by the
Company and/or its assignee(s) as provided in this Section, then the Holder may
sell or otherwise transfer such Offered Shares to each Proposed Transferee at
the Offered Price or at a higher price, provided that (i) such sale or other
transfer is consummated within ninety (90) days after the date of the Notice,
(ii) any such sale or other transfer is effected in compliance with all
applicable securities laws, and (iii) each Proposed Transferee agrees in writing
that the provisions of this Section will continue to apply to the Offered Shares
in the hands of such Proposed Transferee. If the Offered Shares described in the
Notice are not transferred to each Proposed Transferee within such ninety (90)
day period, then a new Notice must be given to the Company pursuant to which the
Company will again be offered the Right of First Refusal before any Shares held
by the Holder may be sold or otherwise transferred.

 

(f) Exempt Transfers . Notwithstanding anything to the contrary in this Section,
the following transfers of Shares will be exempt from the Right of First
Refusal: (i) the transfer of any or all of the Shares during Participant’s
lifetime by gift or on Participant’s death by will or intestacy to any member(s)
of Participant’s “Immediate Family” (as defined below) or to a trust for the
benefit of Participant and/or member(s) of Participant’s Immediate Family,
provided that each transferee or other recipient agrees in a writing
satisfactory to the Company that the provisions of this Section will continue to
apply to the transferred Shares in the hands of such transferee or other
recipient; (ii) any transfer of Shares made pursuant to a statutory merger,
statutory consolidation of the Company with or into another corporation or
corporations or a conversion of the Company into another form of legal entity
(except that the Right of First Refusal will continue to apply thereafter to
such Shares, in which case the surviving corporation of such merger or
consolidation or the resulting entity of such conversion shall succeed to the
rights of the Company under this Section unless the agreement of merger or
consolidation or conversion expressly otherwise provides); or (iii) any transfer
of Shares pursuant to the winding up and dissolution of the Company. As used
herein, the term “ Immediate Family” will mean Participant’s spouse, the lineal
descendant or antecedent, father, mother, brother or sister, child, adopted
child, grandchild or adopted grandchild of Participant or Participant’s spouse,
or the spouse of any of the above or Spousal Equivalent, as defined herein. As
used herein, a person is deemed to be a “ Spousal Equivalent” provided the
following circumstances are true: (i) irrespective of whether or not the
Participant and the Spousal Equivalent are the same sex, they are the sole
spousal equivalent of the other for the last twelve (12) months, (ii) they
intend to remain so indefinitely, (iii) neither are married to anyone else, (iv)
both are at least 18 years of age and mentally competent to consent to contract,
(v) they are not related by blood to a degree of closeness that which would
prohibit legal marriage in the state in which they legally reside, (vi) they are
jointly responsible for each other’s common welfare and financial obligations,
and (vii) they reside together in the same residence for the last twelve (12)
months and intend to do so indefinitely.

  



 104 

 

 

(g) Termination of Right of First Refusal . The Right of First Refusal will
terminate as to all Shares: (i) on the effective date of the first sale of
Common Stock of the Company to the general public pursuant to a registration
statement filed with and declared effective by the SEC under the Securities Act
(other than a registration statement relating solely to the issuance of Common
Stock pursuant to a business combination or an employee incentive or benefit
plan); (ii) on any transfer or conversion of Shares made pursuant to a statutory
merger or statutory consolidation of the Company with or into another
corporation or corporations if the common stock of the surviving corporation or
any direct or indirect parent corporation thereof is registered under the
Exchange Act; or (iii) on any transfer or conversion of Shares made pursuant to
a statutory conversion of the Company into another form of legal entity if the
common equity (or comparable equity security) of entity resulting from such
conversion is registered under the Exchange Act.

 

(h) Encumbrances on Shares . Participant may grant a lien or security interest
in, or pledge, hypothecate or encumber Shares only if each party to whom such
lien or security interest is granted, or to whom such pledge, hypothecation or
other encumbrance is made, agrees in a writing satisfactory to the Company that:
(i) such lien, security interest, pledge, hypothecation or encumbrance will not
adversely affect or impair the Right of First Refusal or the rights of the
Company and/or its assignee(s) with respect thereto and will not apply to such
Shares after they are acquired by the Company and/or its assignees under this
Section; and (ii) the provisions of this Agreement will continue to apply to
such Shares in the hands of such party and any transferee of such party.

 

10. Escrow . As security for Participant’s faithful performance of this
Agreement, Participant agrees, immediately upon receipt of the stock
certificate(s) evidencing the Shares, to deliver such certificate(s), together
with two (2) copies of a blank Stock Power and Assignment Separate from Stock
Certificate in the form attached to the Exercise Agreement (the “ Stock
Powers”), both executed by Purchaser (and Purchaser’s spouse, if any) (with the
transferee, certificate number, date and number of Shares left blank), to the
Secretary of the Company or other designee of the Company (the “ Escrow
Holder”), who is hereby appointed to hold such certificate(s) and Stock Powers
in escrow and to take all such actions and to effectuate all such transfers
and/or releases of such Shares as are in accordance with the terms of this
Agreement. Participant and the Company agree that Escrow Holder will not be
liable to any party to this Agreement (or to any other party) for any actions or
omissions unless Escrow Holder is grossly negligent or intentionally fraudulent
in carrying out the duties of Escrow Holder under this Agreement. Escrow Holder
may rely upon any letter, notice or other document executed with any signature
purported to be genuine and may rely on the advice of counsel and obey any order
of any court with respect to the transactions contemplated by this Agreement and
will not be liable for any act or omission taken by Escrow Holder in good faith
reliance on such documents, the advice of counsel or a court order. The Shares
will be released from escrow upon termination of the Right of First Refusal.

 

11. Restrictive Legends and Stop-Transfer Orders .

 

11.1 Legends . Participant understands and agrees that the Company will place
the

 

legends set forth below or similar legends on any stock certificate(s)
evidencing the Shares, together with any other legends that may be required by
state or U.S. Federal securities laws, the Company’s Certificate of
Incorporation or Bylaws, any other agreement between Participant and the
Company, or any agreement between Participant and any third party (and any other
legend(s) that the Company may become obligated to place on the stock
certificate(s) evidencing the Shares under the terms of any agreement to which
the Company is or may become bound or obligated):

  

(a) THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT
THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT
ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.

 



 105 

 

 

(b) THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON RESALE AND TRANSFER, INCLUDING THE RIGHT OF FIRST REFUSAL HELD
BY THE ISSUER AND/OR ITS ASSIGNEE(S) AS SET FORTH IN A STOCK APPRECIATION RIGHT
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF
WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH SALE AND
TRANSFER RESTRICTIONS, INCLUDING THE RIGHT OF FIRST REFUSAL, ARE BINDING ON
TRANSFEREES OF THESE SHARES.

 

(c) THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A MARKET STANDOFF
RESTRICTION AS SET FORTH IN A CERTAIN STOCK APPRECIATION RIGHT AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. AS A RESULT OF SUCH AGREEMENT,
THESE SHARES MAY NOT BE TRADED PRIOR TO 180 DAYS AFTER THE EFFECTIVE DATE OF
CERTAIN PUBLIC OFFERINGS OF THE COMMON STOCK OF THE ISSUER HEREOF. SUCH
RESTRICTION IS BINDING ON TRANSFEREES OF THESE SHARES.

 

11.2 Stop-Transfer Instructions . Participant agrees that, to ensure compliance
with the restrictions imposed by this Agreement, the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.

 

11.3 Refusal to Transfer . The Company will not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares, or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares have been so transferred.

 

12. Acknowledgement . The Company and Participant agree that the SAR is granted
under and governed by the Notice of Grant, this Agreement and the provisions of
the Plan (incorporated herein by reference). Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Plan, the Notice of Grant and the
SAR Agreement.

 

 106 

 

13. Entire Agreement; Enforcement of Rights . This Agreement, the Plan and the
Notice of Grant constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing and signed by the parties to this Agreement. The
failure by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party.

 

14. Compliance with Laws and Regulations . The issuance of Shares will be
subject to and conditioned upon compliance by the Company and Participant with
all applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer. The Shares issued pursuant to this Agreement shall be
endorsed with appropriate legends, if any, determined by the Company.
Participant understands that the Company is under no obligation to register or
qualify the Shares with the SEC, any foreign or state securities commission or
any stock exchange to effect such compliance.

 

15. Governing Law; Severability . If one or more provisions of this Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(i) such provision shall be excluded from this Agreement, (ii) the balance of
this Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law. For purposes of litigating any dispute
that may arise directly or indirectly from the Plan, the Notice of Grant and
this Agreement, the parties hereby submit and consent to litigation in the
exclusive jurisdiction of the State of Delaware and agree that any such
litigation shall be conducted only in the courts of California in Santa Clara
County or the federal courts of the United States for the Northern District of
California and no other courts.

 

16. No Rights as Employee, Director or Consultant . Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent, Subsidiary or Affiliate of the Company, to terminate Participant, for
any reason, with or without Cause except as otherwise provided in an employment
agreement between Participant and the Company or pursuant to applicable law.

 

 107 

 

 

17. Consent to Electronic Delivery of All Plan Documents and Disclosures . By
Participant’s acceptance of this SAR, Participant consents to the electronic
delivery of the Notice of Grant, this Agreement, the Plan, account statements,
Rule 701 disclosures, Plan prospectuses required by the Securities and Exchange
Commission, U.S. financial reports of the Company, and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements) or other communications or
information related to the SAR. Electronic delivery may include the delivery of
a link to a Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
delivery determined at the Company’s discretion. Participant acknowledges that
Participant may receive from the Company a paper copy of any documents delivered
electronically at no cost if Participant contacts the Company by telephone,
through a postal service or electronic mail at davidallinson@augmedix.com.
Participant further acknowledges that Participant will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails;
similarly, Participant understands that Participant must provide on request to
the Company or any designated third party a paper copy of any documents
delivered electronically if electronic delivery fails. Also, Participant
understands that Participant’s consent may be revoked or changed, including any
change in the electronic mail address to which documents are delivered (if
Participant has provided an electronic mail address), at any time by notifying
the Company of such revised or revoked consent by telephone, postal service or
electronic mail at davidallinson@augmedix.com .Finally, Participant understands
that Participant is not required to consent to electronic delivery.

 

18. Award Subject to Company Clawback or Recoupment . To the extent permitted by
applicable law, the SAR shall be subject to clawback or recoupment pursuant to
any compensation clawback or recoupment policy adopted by the Board or required
by law during the term of Participant’s employment or other service that is
applicable to Participant. In addition to any other remedies available under
such policy, applicable law may require the cancellation of Participant’s SAR
(whether exercisable or unexercisable) and the recoupment of any gains realized
with respect to Participant’s SAR.

 

19. Addendum . Notwithstanding any provisions in this Agreement, the SAR grant
shall be subject to any special terms and conditions set forth in the Addendum
for Country-Specific Terms and Conditions to this Agreement for Participant’s
country. Moreover, if Participant relocates to one of the countries included in
the Addendum, the special terms and conditions for such country will apply to
Participant to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Addendum constitutes part of this Agreement.

 

BY ACCEPTING THIS SAR, PARTICIPANT AGREES TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.

 

 108 

 

 

Addendum

 

COUNTRY-SPECIFIC TERMS AND CONDITIONS

 

FOR EMPLOYEES OUTSIDE THE U.S.

 

Terms and Conditions

 

This Addendum includes additional terms and conditions that govern the SAR
granted to Participant under the Plan if Participant is an employee and resides
and/or works in one of the countries listed below. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Plan and/or
the Agreement to which this Addendum is attached.

 

If Participant is a citizen or resident of a country other than the one in which
he or she is currently working and/or residing, transfers to another country
after the Date of Grant, changes employment status to a consultant position, or
is considered a resident of another country for local law purposes, the Company
shall, in its discretion, determine the extent to which the special terms and
conditions contained herein shall be applicable to Participant.

 

In accepting this SAR, Participant acknowledges, understands and agrees that:

 

Data Privacy . Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other award materials by
and among, as applicable, the Employer, the Company, the Company’s Parents
and/or its Subsidiaries for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan.

 

Participant understands that the Employer, Company, the Company’s Parents and/or
its Subsidiaries may hold certain personal information about Participant,
including but not limited to, Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of Common Stock or directorships held
in the Company, details of all awards or any other entitlement to shares of
Common Stock granted, canceled, exercised, vested, unvested or outstanding in
Participant’s favor, for the exclusive purpose of implementing, administering
and managing the Plan (“ Data”).

 

Participant understands that Data will be transferred to any third parties
assisting the Company with the implementation, administration and management of
the Plan. Participant understands that the recipients of the Data may be located
in the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that Participant may request a
list with the names and addresses of any potential recipients of the Data by
contacting Participant’s local human resources representative. Participant
authorizes the Company and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing Participant’s participation in the Plan. Participant understands
that Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands that
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Participant’s local human resources representative. Participant
understands, however, that refusing or withdrawing Participant’s consent may
affect Participant’s ability to participate in the Plan. For more information on
the consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that Participant may contact Participant’s local human
resources representative.

 



 109 

 

 

In accepting this SAR, Participant also acknowledges, understands and agrees
that:

 

●the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;

 

●the grant of the SAR is voluntary and occasional and does not create any
contractual or other right to receive future grants of SARs, or benefits in lieu
of SARs, even if SARs have been granted in the past;

 

●all decisions with respect to future SAR or other grants, if any, will be at
the sole discretion of the Company;

 

●the SAR grant and Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
contract with the Company, or, if different, Participant’s employer (the “
Employer ”), or any Parent, Subsidiary, and shall not interfere with the ability
of the Company, the Employer or any Parent, Subsidiary, as applicable, to
Terminate Participant;

 

●Participant is voluntarily participating in the Plan;

 

●the SAR and any Shares acquired under the Plan are not intended to replace any
pension rights or compensation;

 

●the SAR and any Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

 

●the future value of the Shares underlying the SAR is unknown, indeterminable,
and cannot be predicted with certainty;

 

●if the underlying Shares do not increase in value, the SAR will have no value;

 

●if Participant exercises the SAR and acquires Shares, the value of such Shares
may increase or decrease in value, even below the Exercise Price;

 

●no claim or entitlement to compensation or damages shall arise from forfeiture
of the SAR resulting from the Termination of Participant's service (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any), and in consideration of the
grant of the SAR to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, any of its
Subsidiaries or the Employer, waives his or her ability, if any, to bring any
such claim, and releases the Company, its Subsidiaries and the Employer from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, Participant
shall be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claim;

 



 110 

 

 

●for purposes of the SAR, Participant's service will be considered Terminated as
of the date Participant is no longer actively providing services to the Company
or one of its Subsidiaries (regardless of the reason for such Termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by the Company, (i) Participant’s right to vest in the
SAR under the Plan, if any, will terminate as of such date and will not be
extended by any notice period ( e.g., Participant’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any); and (ii)
the period (if any) during which Participant may exercise the SAR after such
termination of Participant's service will commence on the date Participant
ceases to actively provide services and will not be extended by any notice
period mandated under employment laws in the jurisdiction where Participant is
employed or terms of Participant’s employment agreement, if any; the Committee
shall have the exclusive discretion to determine when Participant is no longer
actively providing services for purposes of his or her SAR grant (including
whether Participant may still be considered to be providing services while on a
leave of absence;

 

●unless otherwise provided in the Plan or by the Company in its discretion, the
SAR and the benefits evidenced by this Agreement do not create any entitlement
to have the SAR or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the shares of the Company;

 

●the SAR and the Shares subject to the SAR are not part of normal or expected
compensation or salary for any purpose; and

 

●neither the Company, the Employer nor any Subsidiary shall be liable for any
foreign exchange rate fluctuation between Participant’s local currency and the
United States Dollar that may affect the value of the SAR or of any amounts due
to Participant pursuant to the exercise of the SAR or the subsequent sale of any
Shares acquired upon exercise.

 

BANGLADESH

 

Terms and Conditions

 

U.S. Transaction . Participant understands that the acceptance of the SAR
results in an agreement between Participant and the Company that is completed in
the United States and that the Agreement is governed by the laws of the State of
California, without giving effect to that body of laws pertaining to conflict of
laws. Upon exercise of the SAR, any Shares to be issued to Participant shall be
held or delivered to Participant in the United States and in no event will such
Shares be delivered to Participant in Bangladesh. Participant acknowledges that
Participant is not permitted to sell or otherwise transfer Shares directly to
other individuals in Bangladesh, nor is Participant permitted to bring any
certificates representing the Shares into Bangladesh (if such certificates are
actually issued).

 

 111 

 

 

Language Consent . Participant confirms that Participant has read and understood
the documents relating to the grant (the Notice of Grant, the SAR Agreement and
the Plan) which were provided in the English language, and Participant accepts
the terms of these documents accordingly.

 

INDIA

 

Notifications

 

Exchange Control Obligations . Due to exchange control restrictions in India,
Participant understands that Participant is required to repatriate any proceeds
from the sale of Shares acquired under the Plan or the receipt of any dividends
to India within 90 days of receipt. If Participant does repatriate such amounts,
Participant agrees to obtain a foreign inward remittance certificate (“ FIRC”)
or other similar form from the bank where Participant deposits the funds and
maintains the FIRC or other form as evidence of the repatriation of funds in the
event the Reserve Bank of India or the Company requests proof of repatriation.

 

 

112

 

